AYE CREDIT AGREEMENT

                   CREDIT AGREEMENT dated as of February 21, 2003 among
ALLEGHENY ENERGY, INC., a Maryland corporation (the "Parent"), MONONGAHELA POWER
COMPANY, an Ohio corporation ("MPC") and WEST PENN POWER COMPANY, a Pennsylvania
corporation ("WPPC", and together with the Parent and MPC, collectively, the
"Borrowers"), the banks, financial institutions and other institutional lenders
listed on the signature pages hereof as the Initial AYE Lenders (the "Initial
AYE Lenders"), JPMORGAN CHASE BANK ("JPMC"), as the issuing bank for the letter
of credit pursuant to this Agreement (in such capacity, the "Initial AYE Issuing
Bank" and, together with the Initial AYE Lenders, the "Initial AYE Lender
Parties"), and CITIBANK, N.A. ("Citibank"), as AYE Lender Agent (together with
any successor AYE Lender Agent appointed pursuant to Article VII, the "AYE
Lender Agent") for the AYE Lender Parties (as hereinafter defined).

PRELIMINARY STATEMENTS

                   (1)     As of the date hereof, the Borrowers are indebted to
certain banks and financial institutions (the "Existing AYE Lenders") pursuant
to one or more of the agreements and instruments listed in Part A of Schedule I
(collectively, the "Existing AYE Debt Documents"), and the aggregate principal
amount owed by each Borrower, if any, as of the date hereof to each Existing AYE
Lender under the Existing AYE Debt Documents is set forth in Part B of
Schedule I opposite the name of such Existing AYE Lender and such Borrower (all
such amounts, collectively, the "Existing AYE Debt").

                   (2)     As of the date hereof, a letter of credit (L/C No.
P-227614) in the amount of $15,000,000 has been issued by JPMC for the account
of the Parent in favor of Rural Utilities Service and South Mississippi Electric
Power Assoc. (the "Existing L/C").

                   (3)     Pursuant to a Credit Agreement dated as of the date
hereof (the "Hagerstown Credit Agreement"), Hagerstown (as hereinafter defined)
has established an unsecured loan facility in the aggregate amount of
$25,000,000 in favor of the Parent to refinance the Existing Hagerstown Loan (as
hereinafter defined), subject to the terms and conditions contained in the
Hagerstown Credit Agreement.

                   (4)     The Borrowers have requested that the Initial AYE
Lender Parties establish an unsecured loan facility in the aggregate amount of
$305,000,000 in favor of the Borrowers, with up to (a) $15,000,000 thereof to be
made available to the Parent in the form of a single Letter of Credit (as
hereinafter defined), (b) $75,000,000 thereof to be made available to MPC (the
"MPC Sublimit") and (c) $75,000,000 thereof to be made available to WPPC (the
"WPPC Sublimit"). The Initial AYE Lender Parties have indicated their
willingness to provide such financing on the terms and conditions of this
Agreement and the other AYE Loan Documents (as hereinafter defined).

                   (5)     As of the date hereof, Allegheny Energy Supply
Company, LLC, a Delaware limited liability company and a Subsidiary (as
hereinafter defined) of the Parent ("AESC"), has requested that certain banks
and financial institutions (collectively, the "AESC Lenders") establish senior
secured and unsecured loan facilities in an aggregate amount of
$2,107,780,162.77 in favor of AESC to refinance existing indebtedness of AESC
and to provide AESC with additional financing.

                   (6)     The AESC Lenders have indicated their willingness to
provide such financing on the terms and conditions of certain documents,
including an intercreditor agreement, dated as of the date hereof, to be entered
into between the Parent, AESC, the Agents (as hereinafter defined), the agents
of the AESC Lenders and Law Debenture Trust Company of New York, as Indenture
Trustee (the "Intercreditor Agreement") which sets forth certain agreements
among the parties thereto.

                   NOW, THEREFORE, in consideration of the premises and of the
mutual covenants and agreements contained herein, the parties hereto hereby
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

                   SECTION 1.01.     Certain Defined Terms.  As used in this
Agreement, the following terms shall have the following meanings:

                   "Action" has the meaning specified in Section 6.01(n).

                   "Accounting Review Adjustments" means adjustments resulting
from the Borrowers' comprehensive review of accounting records, as disclosed in
a press release issued by the Parent on November 4, 2002.

                   "Additional Provisions" has the meaning set forth in the
definition of "Federal Book Entry Regulations".

                   "Advance" means a Loan Advance or a Letter of Credit Advance.

                   "AESC" has the meaning set forth in Preliminary Statement (5)
of this Agreement.

                   "AESC Company Bonds " means bonds issued pursuant to (a) the
Indenture dated March 15, 2001 between AESC and Bank One Trust Company, NA, as
trustee and (b) the Indenture dated April 8, 2002 between AESC and Bank One
Trust Company, NA, as trustee.

                   "AESC Companies" means AESC and its Subsidiaries.

                   "AESC Debt" means all Debt of the AESC Companies incurred
pursuant to, or permitted under, the AESC Loan Documents.

                   "AESC Lenders" has the meaning set forth in Preliminary
Statement (5) of this Agreement.

                   "AESC Letter of Credit" means any letter of credit issued
pursuant to the AESC Loan Documents for the account of AESC.

                   "AESC Liens" means all Liens created pursuant to, or
permitted under, the AESC Loan Documents.

                   "AESC Loan Documents" has the meaning set forth in the
Intercreditor Agreement.

                   "Affiliate" means, as to any Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such Person or is a director or officer of such Person. For purposes of
this definition, the term "control" (including the terms "controlling",
"controlled by" and "under common control with") of a Person means the
possession, direct or indirect, of the power to vote 5% or more of the Voting
Interests of such Person or to direct or cause the direction of the management
and policies of such Person, whether through the ownership of Voting Interests,
by contract or otherwise.

                   "Affiliate Energy Contracts" means, collectively, (a) the
Power Sales Agreement between PEC and AESC dated January 1, 2001, as
supplemented by the Memorandum of the Operating Committee dated October 1, 2001,
and Amendment No. 1 to the Memorandum of the Operating Committee effective
January 1, 2002; (b) the Power Sales Agreement between PEC and AESC for Virginia
dated January 1, 2001, as supplemented by the Memorandum of the Operating
Committee dated October 1, 2001, and Amendment No. 1 to the Memorandum of the
Operating Committee effective January 1, 2002; (c) the Facilities Lease
Agreement between PEC and AESC dated August 1, 2000, and the Service Agreement
between PEC and AESC for West Virginia dated August 1, 2000; (d) the Power Sales
Agreement between WPPC and AESC dated January 1, 2001, as supplemented by the
Memorandum of the Operating Committee dated August 1, 2001, and Amendment No. 1
to the Memorandum of the Operating Committee effective January 1, 2002; and (e)
the Power Sales Agreement between MPC and AESC dated June 1, 2001, as
supplemented by the Memorandum of the Operating Committee dated August 1, 2001,
and Amendment No. 1 to the Memorandum of the Operating Committee effective
January 1, 2002.

                   "Agents" means the AYE Lender Agent and the AYE/AESC
Intercreditor Agent.

                   "Agreement" means this Credit Agreement.

                   "Agreement Value" means, for each Hedge Agreement, on any
date of determination, an amount determined by the Parent in good faith equal
to: (a) in the case of a Hedge Agreement documented pursuant to the Master
Agreement (Multicurrency-Cross Border) published by the International Swap and
Derivatives Association, Inc. (the "Master Agreement"), the amount, if any, that
would be payable by any Borrower or any Subsidiary of a Borrower to its
counterparty to such Hedge Agreement pursuant to the terms of such Hedge
Agreement, as if (i) such Hedge Agreement was being terminated early on such
date of determination, (ii) such Borrower or Subsidiary was the sole "Affected
Party", and (iii) the Parent was the sole party determining such payment amount
(with the Parent making such determination pursuant to the provisions of the
Master Agreement or the Hedge Agreement (whichever is applicable)); or (b) in
the case of a Hedge Agreement traded on an exchange, the mark-to-market value of
such Hedge Agreement, which will be the unrealized loss on such Hedge Agreement
(after any netting permitted pursuant to the terms of such Hedge Agreement
(including any netting across different Hedge Agreements and Master Agreements
to the extent permitted by contract)) to the relevant Borrower or Subsidiary of
any Borrower party to such Hedge Agreement determined by the Parent in good
faith based on the settlement price of such Hedge Agreement on such date of
determination, or (c) in all other cases, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement (after any
netting permitted pursuant to the terms of such Hedge Agreement (including any
netting across different Hedge Agreements and Master Agreements to the extent
permitted by contract)) to the relevant Borrower or Subsidiary of any Borrower
party to such Hedge Agreement, if any, as determined by the Parent in accordance
with the terms of such Hedge Agreement or, if such Hedge Agreement does not
provide a methodology for such determination, the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Borrower or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Borrower or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

                   "Applicable Law" means, with respect to any Person, any and
all laws, statutes, regulations, rules, orders, injunctions, decrees, writs,
determinations, awards and judgments issued by any Governmental Authority
applicable to such Person, including all Environmental Laws.

                   "Applicable Lending Office" means, with respect to each AYE
Lender Party, such AYE Lender Party's Domestic Lending Office in the case of a
Base Rate Advance and such AYE Lender Party's Eurodollar Lending Office in the
case of a Eurodollar Rate Advance.

                   "Applicable Margin" means 4.00% per annum for Base Rate
Advances and 5.00% per annum for Eurodollar Rate Advances.

                   "Approved Fund" means, with respect to any AYE Lender that is
a fund that invests in bank loans, any other fund that invests in bank loans and
is advised or managed by the same investment advisor as such AYE Lender or by an
Affiliate of such investment advisor.

                   "Arrangers" means Salomon Smith Barney, Inc., J.P. Morgan
Securities Inc. and Scotia Capital (USA) Inc.

                   "Asset Sale" means any Sale of any Asset by the Parent or any
of its Subsidiaries to a third party which is not the Parent or any of such
Subsidiaries, other than any Sale of an Asset in accordance with
Section 5.02(e)(ii) or (iii).

                   "Assets" means, with respect to any Person, all or any part
of its business, property, rights, interests and assets, both tangible and
intangible (including Equity Interests in any Person), wherever situated.

                   "Assignment and Acceptance" means an assignment and
acceptance entered into by any AYE Lender Party and an Eligible Assignee, and
accepted by the AYE Lender Agent, in accordance with Section 8.07 and in
substantially the form of Exhibit C.

                   "Available Amount" of the Letter of Credit or any AESC Letter
of Credit means, at any time, the maximum amount available to be drawn under the
Letter of Credit or AESC Letter of Credit, respectively, at such time (assuming
compliance at such time with all conditions to drawing).

                   "AYE Bank Debt" means the Senior Debt Obligations and the
Obligations under the Hagerstown Facility.

                   "AYE Issuing Bank" means the Initial AYE Issuing Bank and
each Person that shall become an AYE Issuing Bank hereunder pursuant to
Section 8.07.

                   "AYE Lender" means each Initial AYE Lender and each Person
that shall become an AYE Lender hereunder pursuant to Section 8.07.

                   "AYE Lender Agent" has the meaning specified in the recital
of parties to this Agreement.

                   "AYE Lender Parties" means the AYE Lenders and the AYE
Issuing Bank.

                   "AYE Lender Agent's Account" means the account of the AYE
Lender Agent maintained by the AYE Lender Agent with Citibank, N.A., at its
office at 399 Park Avenue, New York, New York (ABA No. 021000089), Account
No. 36852248, Reference: Allegheny Energy, Inc., or such other account as the
AYE Lender Agent shall specify in writing to the AYE Lender Parties.

                   "AYE Loan Documents" means this Agreement, the Notes, the Fee
Letters, the Letter of Credit Agreements and the Intercreditor Agreement.

                   "AYE/AESC Intercreditor Agent" means Citibank, not in its
individual capacity but solely as intercreditor agent under the Intercreditor
Agreement.

                   "Base Rate" means a fluctuating interest rate per annum in
effect from time to time, which rate per annum shall at all times be equal to
the higher of:

                   (a)      the rate of interest announced publicly by Citibank
in New York, New York, from time to time, as Citibank's base rate; and

                   (b)     1/2 of 1% per annum above the Federal Funds Rate.

                   "Base Rate Advance" means an Advance that bears interest as
provided in Section 2.07(a)(i).

                   "BB&T" means Branch Banking and Trust Company, a North
Carolina banking corporation.

                   "BB&T Facility" means the $10,000,000 unsecured credit
facility made or to be made available to MPC pursuant to the BB&T Loan
Agreement.

                   "BB&T Loan Agreement" means the loan agreement among MPC and
BB&T in form and substance satisfactory to the Required AYE Lenders, and as
amended, amended and restated, supplemented or otherwise modified in accordance
with Section 5.02(s).

                   "BB&T Loan Documents" means the BB&T Loan Agreement and all
promissory notes and instruments that evidence Obligations owing to BB&T under
the BB&T Facility, in form and substance satisfactory to the Required AYE
Lenders, and as amended, amended and restated, supplemented or otherwise
modified in accordance with Section 5.02(s).

                   "Bond Debt" means all Debt under the Bond Instruments.

                   "Bond Instruments" means (a) the Existing Indentures, (b) the
First Mortgage Bonds, (c) the Pollution Control Bonds, (d) the AESC Company
Bonds, (e) the Note Purchase Agreement dated October 12, 1995, between
Mountaineer Gas Company and John Hancock Mutual Life Insurance Company, (f) the
Constituent Documents of MPC, (g) the Transition Bonds and (h) the Medium Term
Notes.

                   "Borrower Information" has the meaning set forth in Section
8.14(b).

                   "Borrowers" has the meaning specified in the recital of
parties to this Agreement; provided that "Borrower" shall not include MPC until
the date of the initial Borrowing by MPC hereunder.

                   "Borrower's Account" means, with respect to any Borrower,
such account as such Borrower shall specify in writing to the AYE Lender Agent.

                   "Borrowing" means a borrowing consisting of simultaneous Loan
Advances of the same Type, made by the AYE Lenders.

                   "Borrowing Limit" means, as of any time with respect to
(a) the Parent, an amount equal to the aggregate of the Unused Loan Commitments
of all AYE Lenders at such time, and (b) any other Borrower, the Regulated
Subsidiary Sublimit applicable to such Borrower, minus the aggregate principal
amount of all outstanding Advances made to such Borrower at such time.

                   "Business Day" means a day of the year on which banks are not
required or authorized by law to close in New York City and, if the applicable
Business Day relates to any Eurodollar Rate Advances, on which dealings are
carried on in the London interbank market.

                   "Business Plan" means a business operating and financial
plan, prepared by the Parent, and setting forth financial projections and pro
forma balance sheets, income statements and cash flow statements on a monthly
basis for the period commencing on January 1, 2003 until the date specified in
clause (a) of the definition of "Termination Date" with respect to the Parent
and its Subsidiaries.

                   "CapEx Budget" has the meaning set forth in Section 3.01(p).

                   "Capital Expenditures" means, for any Person for any period,
the sum of, without duplication, all expenditures made, directly or indirectly,
by such Person or any of its Subsidiaries during such period (whether financed
by cash or by Debt (including Obligations under Capitalized Leases) assumed or
incurred to fund, directly or indirectly, such expenditures) for equipment,
fixed assets, real property or improvements, or for replacements or
substitutions therefor or additions thereto, that have been or should be, in
accordance with GAAP, reflected as additions to property, plant or equipment on
a Consolidated balance sheet of such Person or have a useful life of more than
one year. For purposes of this definition, the purchase price of equipment that
is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount of such purchase price less the credit granted by the seller
of such equipment for the equipment being traded in at such time or the amount
of such proceeds, as the case may be.

                   "Capitalized Leases" means all leases that have been or
should be, in accordance with GAAP, recorded as capitalized leases.

                   "Cash Collateral Account" means a non-interest bearing
securities account opened, or to be opened by the AYE Lender Agent and in which
a Lien has been granted to the AYE Lender Agent for the benefit of the AYE
Lender Parties pursuant to documentation in form and substance satisfactory to
the AYE Lender Agent to the extent that the Letter of Credit is required to be
cash collateralized in accordance with this Agreement.

                   "Cash Equivalents" means any of the following, to the extent
owned by any Borrower or any of its Subsidiaries free and clear of all Liens and
having a maturity of not greater than 90 days from the date of issuance thereof:
(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the Government of the United States,
(b) insured certificates of deposit of or time deposits with any commercial bank
that is an AYE Lender Party or a member of the Federal Reserve System, issues
(or the parent of which issues) commercial paper rated as described in
clause (c) below, is organized under the laws of the United States or any State
thereof and has combined capital and surplus of at least $2,500,000,000;
provided that the aggregate principal amount of certificates of deposit and time
deposits of any one bank shall not exceed $20,000,000 at any one time,
(c) commercial paper in an aggregate amount of no more than $40,000,000 per
issuer outstanding at any time, issued by any corporation organized under the
laws of any State of the United States and rated at least "Prime-1" (or the then
equivalent grade) by Moody's Investors Service, Inc. or "A-1" (or the then
equivalent grade) by Standard & Poor's, a division of The McGraw-Hill Companies,
Inc, or (d) mutual fund investments in the Dreyfus Treasury Cash Management
Investor Class (673) fund, the Goldman Sachs FS Federal Fund Administration
Class (521) fund, the Goldman Sachs FS Government Fund Administration Class
(466) fund or any other mutual fund the sole investments of which are the cash
equivalents identified in clauses (a) through (c) above.

                   "CERCLA" means the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended from time to time.

                   "CERCLIS" means the Comprehensive Environmental Response,
Compensation and Liability Information System maintained by the U.S.
Environmental Protection Agency.

                   "Change of Control" means the occurrence of any of the
following: (a) any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Interests of the Parent (or other securities
convertible into such Voting Interests) representing 20% or more of the combined
voting power of all Voting Interests of the Parent; or (b) during any period of
up to 24 consecutive months, commencing after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Parent (the "Original Directors") shall cease for any reason to constitute a
majority of the board of directors of the Parent (unless replaced by individuals
nominated or proposed by the Original Directors); or (c) any Person or two or
more Persons acting in concert shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Parent.

                   "Citibank" has the meaning specified in the recital of
parties to this Agreement.

                   "Closing Date" means the date on which all conditions
precedent in Section 3.01 have been satisfied (or waived as provided therein).

                   "Code" means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

                   "Commitments" means, collectively, the Loan Commitments and
the Letter of Credit Commitments of each AYE Lender Party.

                   "Consolidated" refers to the consolidation of accounts in
accordance with GAAP.

                   "Constituent Documents" means, with respect to any Person,
(a) the articles or certificate of incorporation or other similar organizational
document of such Person, (b) the by-laws or other similar document of such
Person, (c) any certificate of designation or instrument relating to the rights
of holders (including preferred shareholders) of Equity Interests in such Person
and (d) any shareholder rights agreement or other similar agreement.

                   "Contest" means, with respect to the payment of Taxes or any
other claims or liabilities by any Person, to contest the validity or amount
thereof in good faith by appropriate proceedings timely instituted and
diligently pursued within the applicable statutory period and in accordance with
Applicable Law; provided that the following conditions are satisfied: (a) such
Person has posted a bond or other security in accordance with Applicable Law (if
required) or has established adequate reserves with respect to the contested
items in accordance with, and to the extent required by, GAAP; (b) during the
period of such contest, the enforcement of any contested item is effectively
stayed; (c) neither such Person nor any of its officers, directors or employees
nor any AYE Lender Party, any Agent or any of their respective officers,
directors or employees is, or could reasonably be expected to become, subject to
any criminal liability or sanction in connection with such contested items; and
(d) no Lien relating to such contest attaches to any Assets of such Person and
becomes enforceable against other creditors of such Person.

                   "Contingent Obligation" means, with respect to any Person,
any Obligation or arrangement of such Person to guarantee or intended to
guarantee any Debt, leases, dividends or other payment Obligations ("primary
obligations") of any other Person (the "primary obligor") in any manner, whether
directly or indirectly, including (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

                   "Conversion", "Convert" and "Converted" each refer to a
conversion of Advances of one Type into Advances of the other Type pursuant to
Section 2.09 or 2.10.

                   "Current Assets" of any Person means all assets of such
Person that would, in accordance with GAAP, be classified as current assets of a
company conducting a business the same as or similar to that of such Person,
after deducting adequate reserves in each case in which a reserve is proper in
accordance with GAAP.

                   "Current Liabilities" of any Person means all liabilities or
items of such Person that would, in accordance with GAAP, be classified as
current liabilities of a company conducting a business the same as or similar to
that of such Person.

                   "Debt" of any Person (the "obligor") means, without
duplication, (a) all obligations of such Person for or in respect of moneys
borrowed or raised (whether or not for cash) by whatever means (including
acceptances, deposits, discounting, letters of credit, factoring (other than on
a non-recourse basis), and any other form of financing which is recognized in
accordance with GAAP in the obligor's financial statements as being in the
nature of a borrowing or is treated as "off-balance" sheet financing (including
all amounts financed under any Synthetic Lease or other synthetic financing
transaction)); (b) all Obligations of the obligor evidenced by notes, bonds,
debentures or other similar instruments other than any such instruments issued
in connection with accounts payable excluded pursuant to the parenthetical in
clause (c) below; (c) all Obligations of the obligor for the deferred purchase
price of property or services (other than accounts payable within 90 days of
being incurred arising in the ordinary course of such Person's business and not
more than 90 days past due and not subject to a Contest); (d) all obligations of
the obligor created or arising under any Finance Leases with respect to property
acquired by the obligor (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (e) all Obligations of the obligor as lessee under
Capitalized Leases; (f) all obligations, contingent or otherwise, of the obligor
under acceptance, letter of credit or similar facilities other than as issued
(i) in connection with Obligations excluded pursuant to clause (b) above or the
parenthetical in clause (c) above; or (ii) as credit support for leases which
are not Capitalized Leases or Finance Leases; (g) all Obligations of the obligor
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by the obligor (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property); (h) all Obligations of
the obligor to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Equity Interests in the obligor or any other Person or any
warrants, rights or options to acquire such capital stock, valued, in the case
of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (i) all
Obligations of the obligor in respect of Hedge Agreements; (j) all Contingent
Obligations of the obligor with respect to Debt; and (k) all indebtedness and
other payment Obligations referred to in clauses (a) through (j) above of
another Person secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by the obligor, even though the
obligor has not assumed or become liable for the payment of such indebtedness or
other payment Obligations.

                   "Debt/Equity Issuance" means any sale or issuance of Equity
Interests by the Parent or any of its Subsidiaries in the Parent or such
Subsidiary, respectively, or any incurrence or issuance of Debt for Borrowed
Money by the Parent or any of its Subsidiaries, other than (a) Debt under the
AYE Loan Documents, (b) Debt under the AESC Loan Documents, (c) Debt under the
Hagerstown Loan Documents, (d) Permitted Regulated Subsidiary Debt, (e) Debt
owed to Affiliates to the extent such Debt is pledged to the AESC Lenders
pursuant to the AESC Loan Documents or is permitted pursuant to Section
5.02(b)(ii), (x) or (xii) of this Agreement, (f) reimbursement obligations for
amounts paid on behalf of the Parent or any of its Subsidiaries in accordance
with applicable requirements under the Public Utility Holding Company Act of
1935 with respect to the provision of goods or services to the Parent and one or
more Subsidiaries of the Parent or to two or more Subsidiaries of the Parent,
(g) Debt under the BB&T Loan Documents, (h) Debt under Capitalized Leases
permitted by the AESC Loan Documents or Section 5.02(b)(xi), (i) purchase money
obligations permitted by the AESC Loan Documents or Section 5.02(b)(xi), (j)
Debt incurred by the Parent or any of its Subsidiaries (other than an AESC
Company) pursuant to financial arrangements among the Parent and certain of its
Subsidiaries with respect to inter-company loans pursuant to the authorization
and restrictions of the Securities and Exchange Commission and (k) Equity
Interests issued after the date hereof by any Subsidiary of the Parent which is
made pro rata to holders of Equity Interests in such Subsidiary as of the date
hereof or, in the case of AESC only, issued solely to the Parent.

                   "Debt for Borrowed Money" means Debt of the types specified
in (a) clauses (a), (b), (d) and (e) of the definition of Debt and (b) to the
extent relating to Debt of the types specified in one or more of clauses (a),
(b), (d) and (e) of the definition of Debt, clauses (j) and (k) thereof.

                   "Default" means any Event of Default or any event that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.

                   "Default Notification" has the meaning set forth in the
Intercreditor Agreement.

                   "Defaulted Debt" has the meaning specified in
Section 6.01(p).

                   "Disclosed Litigation" has the meaning specified in
Section 3.01(h).

                   "Dollars" and "$" mean the lawful currency of the United
States of America.

                   "Domestic Lending Office" means, with respect to any AYE
Lender Party, the office of such AYE Lender Party specified as its "Domestic
Lending Office" opposite its name on Schedule II or in the Assignment and
Acceptance pursuant to which it became a AYE Lender Party, as the case may be,
or such other office of such AYE Lender Party as such AYE Lender Party may from
time to time specify to the Borrowers and the AYE Lender Agent.

                   "DWR Contract" means, collectively, (a) the Master Power
Purchase and Sale Agreement made as of March 23, 2001 between Allegheny Trading
Finance Company, a Delaware corporation (as assignee of AESC), as Party A
thereunder, and California Department of Water Resources, as Party B and (b) the
Master Power Purchase and Sale Agreement made as of April 20, 2001 between
Allegheny Trading Finance Company, a Delaware corporation (as assignee of AESC),
as Party A thereunder, and California Department of Water Resources, as Party B.

                   "Eligible Assignee" means (a) with respect to any AYE Lender,
(i) any other AYE Lender; (ii) an Affiliate of an AYE Lender; (iii) a commercial
bank organized under the laws of the United States, or any State thereof, and
having a combined capital and surplus of at least $500,000,000; (iv) a savings
and loan association or savings bank organized under the laws of the United
States, or any State thereof, and having a combined capital and surplus of at
least $500,000,000; (v) a commercial bank organized under the laws of any other
country that is a member of the OECD or has concluded special lending
arrangements with the International Monetary Fund associated with its General
Arrangements to Borrow or a political subdivision of any such country, and
having a combined capital and surplus of at least $500,000,000, so long as such
bank is acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (v); (vi) the
central bank of any country that is a member of the OECD; and (vii) a finance
company, insurance company or other financial institution or fund (whether a
corporation, partnership, trust or other entity) that is engaged in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business and having a combined capital and surplus of at least $500,000,000;
and (viii) any other Person approved by the AYE Lender Agent and the AYE Issuing
Bank, such approval not to be unreasonably withheld or delayed and (b) with
respect to the AYE Issuing Bank, a Person that is an Eligible Assignee under
subclause (iii) or (v) (so long as such bank is acting through a branch or
agency located in the United States) of clause (a) of this definition and is
approved by the AYE Lender Agent, such approval not to be unreasonably withheld
or delayed; provided that no Borrower or any Affiliate of a Borrower shall
qualify as an Eligible Assignee under this definition.

                   "Environmental Action" means any action, suit, demand letter,
claim by any Governmental Authority, notice of non-compliance or violation,
notice of liability or potential liability, investigation, proceeding, consent
order or consent agreement relating to any Environmental Law, Environmental
Permit or Hazardous Material or arising from alleged injury or threat to health
and safety or the environment relating to any Environmental Law, including
(a) by any governmental or regulatory authority for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

                   "Environmental Law" means any Federal, state, local or
foreign statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or legally binding judicial or agency interpretation, policy
or guidance relating to pollution or protection of the environment, health and
safety as it relates to Hazardous Materials or natural resources, including
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

                   "Environmental Permit" means any permit, approval,
identification number, license or other authorization required under any
Environmental Law.

                   "Equity Interests" means, with respect to any Person, shares
of capital stock of (or other ownership or profit interests in) such Person,
warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person, True Equity Interests or warrants, rights or options for the purchase or
other acquisition from such Person of such shares (or such other interests),
other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are authorized or
otherwise existing on any date of determination.

                   "ERISA" means the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder.

                   "ERISA Affiliate" means any Person that for purposes of
Title IV of ERISA is a member of the controlled group of the Parent or any of
its Subsidiaries, or under common control with the Parent or any of its
Subsidiaries, within the meaning of Section 414 of the Code.

                   "ERISA Event" means (a)(i) the occurrence of a reportable
event, within the meaning of Section 4043 of ERISA, with respect to any Plan
unless the 30-day notice requirement with respect to such event has been waived
by the PBGC or (ii) the requirements of Section 4043(b) of ERISA apply with
respect to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA,
of a Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver in accordance with Section 412(d) of the Code with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Parent or any of
its Subsidiaries or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by the Parent or any of its
Subsidiaries or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (f) the conditions for imposition of a lien under Section 302(f) of
ERISA have been met with respect to any Plan; (g) the adoption of an amendment
to a Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan.

                   "Eurocurrency Liabilities" has the meaning specified in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

                   "Eurodollar Lending Office" means, with respect to any AYE
Lender Party, the office of such AYE Lender Party specified as its "Eurodollar
Lending Office" opposite its name on Schedule II or in the Assignment and
Acceptance pursuant to which it became a AYE Lender Party (or, if no such office
is specified, its Domestic Lending Office), or such other office of such AYE
Lender Party as such AYE Lender Party may from time to time specify to the
Borrowers and the AYE Lender Agent.

                   "Eurodollar Rate" means, with respect to any Interest Period
for all Eurodollar Rate Advances comprising part of the same Borrowing, the rate
per annum obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1.00 minus the Eurodollar Rate Reserve Percentage.

                   "Eurodollar Rate Advance" means an Advance that bears
interest as provided in Section 2.07(a)(ii).

                   "Eurodollar Rate Reserve Percentage" for any Interest Period
for all Eurodollar Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurodollar Rate Advances is determined) having a term equal to
such Interest Period.

                   "Events of Default" has the meaning specified in
Section 6.01.

                   "Excess Amount" has the meaning specified in
Section 2.06(b)(i).

                   "Excess Cash Flow" means, for any fiscal quarter of the
Parent, (a) cash flows from operations in accordance with GAAP and, without
duplication, tax refunds received after the date hereof, minus (b) cash outflows
from investing activities for capital expenditures of the Parent and its
Subsidiaries during such fiscal quarter to the extent permitted by this
Agreement, minus (c) cash outflows from financing activities (including payment
of scheduled debt maturities, mandatory prepayments pursuant to Section
2.06(b)(i), (ii) or (iii) (but not optional prepayments) and dividends), and in
the case of clauses (a) through (c) above, determined with respect to such
fiscal quarter and all other prior fiscal quarters, if any, in the same fiscal
year as such fiscal quarter; provided that "Excess Cash Flow" shall not (i)
include any Net Cash Proceeds of Asset Sales by the Parent or any of its
Subsidiaries or (ii) include, in any amounts referred to in clauses (a) through
(c) above, any such amounts attributable to the AESC Companies.

                   "Existing AYE Debt" has the meaning specified in Preliminary
Statement (1) of this Agreement.

                   "Existing AYE Debt Documents" has the meaning specified in
Preliminary Statement (1) of this Agreement.

                   "Existing AYE Lenders" has the meaning specified in
Preliminary Statement (1) of this Agreement.

                   "Existing BB&T Loan" means all Debt outstanding under, or
with respect to, the $10,000,000 promissory note, dated July 1, 2001, issued by
the Parent, MPC, WPPC and PEC, as coborrowers, in favor of BB&T.

                   "Existing Hagerstown Loan" means all Debt outstanding under,
or with respect to, the $25,000,000 promissory note, dated July, 2002, issued by
the Parent, MPC, WPPC and PEC, as coborrowers, in favor of Hagerstown.

                   "Existing Indentures" means (a) Indenture dated as of July
26, 2000 between AYE and Bank One Trust Company, N.A. as Trustee, (b) Indenture
dated March 15, 2001 between AESC and Bank One Trust Company, N.A. as Trustee,
(c) Indenture dated as of April 8, 2002 between AESC and Bank One Trust Company,
N.A. as Trustee, (d) Indenture dated as of May 15, 1995 between WPPC and The
Bank of New York, as Trustee, (e) Indenture dated as of October 1, 1944 between
PEC and The Chase Manhattan Bank, as Trustee, (f) Indenture dated as of May 31,
1995 between PEC and the Bank of New York as Trustee, (g) Indenture dated as of
August 1, 1945 between MPC and Citibank, N.A. as Trustee, (h) Indenture dated
May 15, 1995 between MPC and The Bank of New York, as Trustee, (i) Indenture
dated as of December 1, 1986 between Allegheny Generating Company and US Bank
Trust, N.A., as Trustee, (j) Note Purchase Agreement dated as of October 12,
1995 between Mountaineer Gas Company and The John Hancock Mutual Life Insurance
Company and (k) four Note Purchase Agreements, each dated as of October 15,
1999, between Mountaineer Gas and Teacher Insurance and Annuity Association of
America, America United Life Insurance Company, Berkshire Life Insurance Company
and The State Life Insurance Company, respectively.

                   "Existing L/C" has the meaning specified in Preliminary
Statement (2) of this Agreement.

                   "Extraordinary Receipt" means any cash received by or paid to
or for the account of any Person not in the ordinary course of business,
including tax refunds, pension plan reversions, proceeds of insurance (including
any key man life insurance but excluding proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost
earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustment received in connection with any
purchase agreement; provided, however, that an Extraordinary Receipt shall not
include cash receipts received from proceeds of insurance, condemnation awards
(or payments in lieu thereof) or indemnity payments to the extent that such
proceeds, awards or payments (a) in respect of loss or damage to equipment,
fixed assets or real property are applied (or in respect of which expenditures
were previously incurred) to replace or repair the equipment, fixed assets or
real property in respect of which such proceeds were received in accordance with
the terms of the AYE Loan Documents, so long as such application is made within
twelve months after the occurrence of such damage or loss or (b) are received by
any Person in respect of any third party claim against such Person and applied
to pay (or to reimburse such Person for its prior payment of) such claim and the
costs and expenses of such Person with respect thereto.

                   "Facility" means the Loan Facility or the Letter of Credit
Facility.

                   "Facility Information" has the meaning set forth in Section
8.14(c).

                   "Federal Book Entry Regulations" means (a) the federal
regulations contained in Subpart B ("Treasury/Reserve Automated Debt Entry
System (TRADES)") governing book-entry securities consisting of U.S. Treasury
bonds, notes and bills and Subpart D ("Additional Provisions") of 31 C.F.R. Part
357, 31 C.F.R. Section 357.2, Section 357.10 through Section 357.14 and
Section 357.41 through Section 357.44 and (b) to the extent substantially
identical to the federal regulations referred to in clause (a) above (as in
effect from time to time), the federal regulations governing other book-entry
securities.

                   "Federal Funds Rate" means, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for such day
for such transactions received by the AYE Lender Agent from three Federal funds
brokers of recognized standing selected by it.

                   "Fee Letters" means, collectively, (a) each fee letter, if
any, between the Parent and an Agent and (b) each fee letter, if any, among the
Parent, AESC and one or more Arrangers.

                   "FERC" means the Federal Energy Regulatory Commission.

                   "Financial Advisor" means Lazard, LLC or any other financial
institution appointed by the Parent as financial advisor to the Parent which is
acceptable to the Required AYE Lenders.

                   "Finance Lease" means, for any Person, any lease, any hire
purchase, conditional sale or other form of title retention agreement which is
recognized, in accordance with GAAP, in such Person's financial statements as
being in the nature of a borrowing.

                   "First Mortgage Bonds" means bonds issued under the first
mortgage bond indentures issued by (a) PEC on October 1, 1944 and (b) MPC on
August 1, 1945.

                   "Fiscal Year" means a fiscal year of the Parent and its
Consolidated Subsidiaries ending on December 31 in any calendar year.

                   "Fixed Charge Coverage Ratio" means, at any date of
determination with respect to any period, the ratio of (a) the sum of (i)
Restricted Payments received by the Parent from its Subsidiaries (other than
AESC), plus (ii) interest income of the Parent, plus (iii) all Parent cash
balances at the beginning of such period, plus (iv) all proceeds retained by the
Parent from Debt/Equity Issuances by the Parent during such period, minus (v)
operating expenses and capital expenditures, to (b) the sum of (i) Interest
Expense of the Parent, plus (ii) scheduled principal payment amounts of all Debt
for Borrowed Money of the Parent.

                   "FTI" means FTI Consulting, Inc. or any successor consultant
appointed by legal counsel to the AYE Lender Agent and reasonably acceptable to
the Parent.

                   "Funds Flow Memorandum" has the meaning specified in
Section 3.01(j).

                   "GAAP" has the meaning specified in Section 1.02(c).

                   "Governmental Approvals" has the meaning specified in
Section 4.01(c).

                   "Governmental Authority" means any national, state, county,
city, town, village, municipal or other de jure or de facto government
department, commission, board, bureau, agency, authority or instrumentality of a
country or any political subdivision thereof, and any Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any of the foregoing entities, including all commissions, boards,
bureaus, arbitrators and arbitration panels, and any authority or other Person
controlled by any of the foregoing.

                   "Granting Lender" has the meaning set forth in
Section 8.07(h).

                   "Hagerstown" means Hagerstown Trust Company, a national
banking association.

                   "Hagerstown Credit Agreement" has the meaning specified in
Preliminary Statement (3) of this Agreement, as in effect on the date hereof and
as amended, amended and restated, supplemented or otherwise modified in
accordance with Section 5.02(s).

                   "Hagerstown Facility" means the $25,000,000 unsecured loan
facility made available to the Parent pursuant to the Hagerstown Credit
Agreement.

                   "Hagerstown Loan Documents" means the Hagerstown Credit
Agreement and all promissory notes and instruments that evidence Obligations
owing to Hagerstown with respect to the Hagerstown Facility, in each case, as in
effect on the date hereof and as amended, amended and restated, supplemented or
otherwise modified in accordance with Section 5.02(s).

                   "Hazardous Materials" means (a) petroleum or petroleum
products, by-products or breakdown products, radioactive materials,
asbestos-containing materials, polychlorinated biphenyls and radon gas and
(b) any other chemicals, materials or substances designated, classified or
regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.

                   "Hedge Agreements" means all agreements relating to rate
swaps, basis swaps, forward rate transactions, commodity swaps, commodity
options, equity or equity index swaps, equity or equity index options, bond
options, interest rate options, foreign exchange transactions, cap transactions,
floor transactions, collar transactions, forward transactions, currency swap
transactions, cross currency rate swap transactions, currency options or any
other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures (excluding, in each case, (a) the Affiliate Energy Contracts, (b) the
DWR Contract, (c) provider of last resort contracts between Subsidiaries of the
Parent, (d) commodity purchase contracts for commodities used in the operation
and maintenance of physical Assets of the Parent or any of its Subsidiaries, (e)
agreements for the sale of capacity, energy or ancillary services in an
aggregate amount the delivery of which may be satisfied using the installed
capacity (including projected additions thereto) of all power plants of the
Parent and its Subsidiaries, in each case, in the ordinary course of business
and entered into in accordance with the Business Plan and (f) agreements for the
purchase of capacity, energy and ancillary services by a Subsidiary that is not
a Regulated Subsidiary, in each case to the extent necessary to satisfy
corresponding obligations of such Subsidiary under any provider of last resort
contract which relates to an Asset disposed of by such Subsidiary pursuant to an
Asset Sale permitted under Section 5.02(e) if (i) such agreement is for a term
ending no earlier than six months after the date specified in clause (a) of the
definition of "Termination Date" and (ii) payments under such agreement (or all
such agreements, if more than one such agreement is entered into to satisfy
corresponding obligations under any provider of last resort contract) do not, at
any time, exceed payments then due under such provider of last resort contract).

                   "Indemnified Costs" has the meaning set forth in
Section 7.05(a).

                   "Indemnified Party" has the meaning specified in
Section 8.04(b).

                   "Information Memorandum" means the information memorandum
dated December 2002 used by the Arrangers in connection with the syndication of
the Commitments.

                   "Initial AYE Issuing Bank", "Initial AYE Lender Parties" and
"Initial AYE Lenders" each has the meaning specified in the recital of parties
to this Agreement.

                   "Insolvency Proceeding," with respect to any Person, means
(a) any proceeding shall be instituted against such Person seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and either such proceeding shall remain undismissed or unstayed
for a period of 60 consecutive days or the entry by any competent Governmental
Authority of any jurisdiction or a court having jurisdiction in the premises of
a decree or order approving or ordering any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or any substantial part of its property); or (b) commencement by such Person of
a voluntary case or proceeding under any applicable bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated as bankrupt or insolvent, or the consent by such Person to the entry
of a decree or order for relief in respect of such Person in an involuntary case
or proceeding under any applicable bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against such Person, or the filing by such Person of a petition or
answer or consent seeking reorganization or relief under any Applicable Law; or
consent by such Person to the filing of such petition or to the appointment of
or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of such Person or of any substantial part
of the property of such Person, or the making by such Person of an assignment
for the benefit of creditors or any other marshalling of the assets and
liabilities of such Person, or the admission by such Person in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by such Person in furtherance of any such action.

                   "Insufficiency" means, with respect to any Plan, the amount,
if any, of its unfunded benefit liabilities, as defined in Section 4001(a)(18)
of ERISA.

                   "Intercreditor Agreement" has the meaning set forth in
Preliminary Statement (6) of this Agreement.

                   "Interest Expense" means interest charges (excluding
capitalized interest), incurred or accrued by the Parent and its Subsidiaries,
solely to the extent paid or payable in cash.

                   "Interest Period" means, for each Eurodollar Rate Advance
comprising part of the same Borrowing to any Borrower, the period commencing on
the date of such Eurodollar Rate Advance or the date of the Conversion of any
Base Rate Advance into such Eurodollar Rate Advance, and ending on the last day
of the period selected by such Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two or three months, as the relevant Borrower may,
upon notice received by the AYE Lender Agent not later than 11:00 a.m. (New York
City time) on the third Business Day prior to the first day of such Interest
Period, select; provided that:

                   (a)     no Borrower may select any Interest Period with
respect to any Eurodollar Rate Advance that ends after the date specified in
clause (a) of the definition of "Termination Date";

                   (b)     without prejudice to Section 2.09(a), Interest
Periods commencing on the same date for Eurodollar Rate Advances comprising part
of the same Borrowing shall be of the same duration;

                   (c)     whenever the last day of any Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day;

                   (d)     whenever the first day of any Interest Period occurs
on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month; and

                   (e)     no Borrower may select any Interest Period with a
duration of two or three months until on or after the date on which AESC is
permitted to select interest periods in excess of one month pursuant to the AESC
Loan Documents.

                   "Investment" in any Person means any loan or advance to such
Person, any purchase or other acquisition of any Equity Interests or Debt or the
assets comprising a division or business unit or a substantial part or all of
the business of such Person, any capital contribution to such Person or any
other direct or indirect investment in such Person, including, without
limitation, any acquisition by way of a merger or consolidation and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (i) or (j) of the definition of "Debt" in respect of such Person.

                   "JPMC" has the meaning specified in the recital of parties to
this Agreement.

                   "L/C Exposure" means, for any AYE Lender at any time, an
amount equal to such AYE Lender's Pro Rata Share of the Available Amount of the
Letter of Credit, if the Letter of Credit is outstanding at such time.

                   "L/C Related Documents" has the meaning specified in
Section 2.03(d)(i).

                   "Letter of Credit" means the Existing L/C upon the assumption
by the Initial AYE Issuing Bank of the obligations of JPMC thereunder pursuant
to Section 2.01(b).

                   "Letter of Credit Advance" means an advance made by the AYE
Issuing Bank or any AYE Lender pursuant to Section 2.03(b).

                   "Letter of Credit Agreement" has the meaning specified in
Section 3.01(r).

                   "Letter of Credit Commitment" means, with respect to the AYE
Issuing Bank at any time, the amount set forth opposite the AYE Issuing Bank's
name on Schedule II under the caption "Letter of Credit Commitment" or, if the
AYE Issuing Bank has entered into one or more Assignment and Acceptances, set
forth for the AYE Issuing Bank in the Register maintained by the AYE Lender
Agent pursuant to Section 8.07(e) as the AYE Issuing Bank's "Letter of Credit
Commitment", as such amount may be reduced at or prior to such time pursuant to
Section 2.05 or 6.01.

                   "Letter of Credit Facility" means, at any time, an amount
equal to the least of (a) the amount of the Letter of Credit Commitment at such
time, and (b)  the Available Amount of the Existing L/C as of the Closing Date
(and after giving effect to any drawings thereunder on the Closing Date).

                   "LIBOR" means, for any applicable Interest Period with
respect to all Eurodollar Rate Advances comprising part of the same Borrowing,
the British Bankers' Association Interest Settlement Rate per annum for deposits
in Dollars for a period equal to such Interest Period appearing on the display
designated as Page 3750 on the Dow Jones Markets Service (or such other page on
that service or such other service designated by the British Banker's
Association for the display of such Association's Interest Settlement Rates for
Dollar deposits) as of 11:00 a.m. (London, England time) on the day that is two
Business Days prior to the first day of the Interest Period or if such Page 3750
is unavailable for any reason at such time, the rate which appears on the
Reuters Screen ISDA Page as of such date and such time; provided that if the AYE
Lender Agent determines that the relevant foregoing sources are unavailable for
the relevant Interest Period, LIBOR shall mean the rate of interest determined
by the AYE Lender Agent to be the average (rounded upward, if necessary, to the
nearest 1/1000th of 1%) of the rates per annum at which deposits in Dollars are
offered to the AYE Lender Agent two Business Days preceding the first day of
such Interest Period by leading banks in the London interbank market as of
10:00 a.m. for delivery on the first day of such Interest Period, for the number
of days comprised therein and in an amount comparable to the amount of the
Eurodollar Rate Advance of Citibank (in its capacity as an AYE Lender).

                   "Lien" means any lien, mortgage, deed of trust, pledge,
security interest or other charge or encumbrance of any kind, including the lien
or retained security title of a conditional vendor and any easement, right of
way or other encumbrance on title to real property.

                   "Loan Advance" has the meaning specified in Section 2.01(a).

                   "Loan Commitment" means, with respect to any AYE Lender at
any time, the amount set forth opposite such AYE Lender's name on Schedule II
under the caption "Loan Commitment" or, if such AYE Lender has entered into one
or more Assignment and Acceptances, set forth for such AYE Lender in the
Register maintained by the AYE Lender Agent pursuant to Section 8.07(e) as such
AYE Lender's "Loan Commitment", as such amount may be reduced at or prior to
such time pursuant to Section 2.05 or 6.01.

                   "Loan Facility" means, at any time, the aggregate of the Loan
Commitments at such time.

                   "Mandatory Capital Expenditures" means Capital Expenditures
required to be made by or under any Applicable Law which becomes effective after
the date hereof or that is necessary with respect to mandatory service
obligations of the Parent or any of its Subsidiaries or safety and reliability
of any Asset of any such Person and, in each case, which is not a Scheduled
Capital Expenditure.

                   "Margin Stock" has the meaning specified in Regulation U.

                   "Material Adverse Effect" means a material adverse effect on
(a) the business, condition (financial or otherwise), operations, performance,
properties or prospects of any Borrower and its Subsidiaries, taken as a whole,
(b) the rights and remedies of any AYE Lender Party under any AYE Loan Document
or (c) the ability of any Borrower to perform its Obligations under any AYE Loan
Document to which it is or is to be a party.

                   "Material Governmental Approvals" means those Governmental
Approvals listed in Part A of Schedule 4.01(c), including, after the issuance
thereof, the MPC Approval.

                   "Medium Term Notes" means the Medium Term Notes issued by
WPPC pursuant to the Indenture dated as of May 15, 1995, between WPPC and the
Bank of New York, as Trustee and the Medium Term Notes issued by MPC pursuant to
the Indenture dated as of May 15, 1995, between MPC and the Bank of New York, as
Trustee.

                   "Money Pool" means those financial arrangements authorized
among the Parent and certain of its Subsidiaries authorizing inter-company based
loans pursuant to the authorization of and restrictions of the Securities and
Exchange Commission.

                   "Mountaineer Gas" means Mountaineer Gas Company, a West
Virginia corporation.

                   "MPC" has the meaning specified in the recital of parties to
this Agreement.

                   "MPC Approval" means, collectively, all authorizations,
approvals and other actions by, and all notices to or filings with, any
Governmental Authority or any other third party required for MPC to borrow under
the AYE Loan Documents.

                   "MPC Sublimit" has the meaning specified in Preliminary
Statement (4) of this Agreement.

                   "Multiemployer Plan" means a multiemployer plan, as defined
in Section 4001(a)(3) of ERISA, to which the Parent or any of its Subsidiaries
or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

                   "Multiple Employer Plan" means a single employer plan, as
defined in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of
the Parent or any of its Subsidiaries or any ERISA Affiliate and at least one
Person other than the Parent, its Subsidiaries and the ERISA Affiliates or
(b) was so maintained and in respect of which the Parent and any of its
Subsidiaries or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

                   "Net Cash Proceeds" means, with respect to any Asset Sale by
the Parent or any of its Subsidiaries, or Debt/Equity Issuance by any Person, or
any Extraordinary Receipt received by or paid to or for the account of any
Person, the aggregate amount of cash received from time to time (whether as
initial consideration or through payment or disposition of deferred
consideration) by or on behalf of such Person in connection with such
transaction after deducting therefrom only (without duplication) the following
(to the extent directly and primarily relating to such transaction):
(a) reasonable and customary brokerage commissions, underwriting fees and
discounts, legal fees, finder's fees and other similar fees and commissions,
(b) the amount of taxes (or amounts owing pursuant to the Tax Allocation
Agreement) payable in connection with or as a result of such transaction and
(c) in the case of any Asset Sale, (i) the amount of any Debt (including Debt
under the Pollution Control Bonds) secured by a prior Lien on the Asset which is
the subject of such Sale that is repaid, redeemed or defeased upon such
disposition as required pursuant to the terms of (A) the agreement or instrument
governing such Debt, (B) any undertaking or agreement of AESC made on or prior
to the Closing Date in favor of the issuer of any guaranty, surety bond or
insurance policy issued for the benefit of the holders of such Debt, including,
each of the consents, dated February 21, 2003, entered into among (1) AESC, PEC
and MBIA Insurance Corporation and (2) AESC, WPPC and MBIA Insurance Corporation
or (C) the First Mortgage Bonds and (ii) the costs associated (in the Parent's
best estimate) with terminating all Hedge Agreements, if any, entered into in
connection with such Asset, which Hedge Agreements are not being sold as part of
such Asset Sale, but only to the extent that the amounts so deducted are, at the
time or within a reasonable time (not to exceed ten days) of receipt of such
cash, actually paid to a Person that is not an Affiliate of such Person or any
Borrower or any Affiliate of any Borrower and are properly attributable to such
transaction or to the Asset that is the subject thereof; provided that in the
case of amounts that are deductible under clause (b) or (c)(ii) above but for
the fact that, at the time of receipt of such cash, such amounts have not been
actually paid or are not then payable, such Person may deduct an amount (the
"Reserved Amount") equal to the amount reserved in accordance with GAAP for such
Person's reasonable estimate of such amounts, other than taxes for which such
Person is indemnified; provided further that, at the time such amounts are paid,
an amount equal to the amount, if any, by which the Reserved Amount for such
amounts exceeds the amount of such amounts actually paid shall constitute "Net
Cash Proceeds" of the type for which such amounts were reserved for all purposes
hereunder.

                   "Note" means, with respect to each Borrower, a promissory
note of such Borrower payable to the order of any AYE Lender in substantially
the form of Exhibit A, evidencing the aggregate indebtedness of such Borrower to
such AYE Lender resulting from Advances made by such AYE Lender hereunder to
such Borrower.

                   "Notice of Borrowing" has the meaning specified in
Section 2.02(a).

                   "NPL" means the National Priorities List under CERCLA.

                   "Obligation" means, with respect to any Person, any payment,
performance or other obligation of such Person of any kind, including any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any
Borrower under the AYE Loan Documents include (a) the obligation of such
Borrower to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, attorneys' and consultant's fees and disbursements, indemnities
and other amounts payable by such Borrower under any AYE Loan Document and
(b) the obligation of such Borrower to reimburse any amount in respect of any of
the foregoing that any AYE Lender Party, in its sole discretion, may elect to
pay or advance on behalf of such Borrower.

                   "OECD" means the Organization for Economic Cooperation and
Development.

                   "Officer's Certificate" means, with respect to any Person, a
certificate signed by a Responsible Officer of such Person.

                   "Other Taxes" has the meaning specified in Section 2.12(b).

                   "Parent" has the meaning specified in the recital of parties
to this Agreement.

                   "Partial Sale" means (a) any Sale by the Parent or any of its
Subsidiaries of some, but not all, of its ownership interest in any electric
generating plant which is wholly or partially owned by such Person or (b) any
Sale by the Parent or any of its Subsidiaries of some, but not all, of its
Equity Interests in any Person which directly or indirectly wholly or partially
owns any electric generating plant.

                   "PBGC" means the Pension Benefit Guaranty Corporation (or any
successor).

                   "PCB Liens" means Liens created over Assets financed by or
securing Pollution Control Bonds.

                   "PEC" means The Potomac Edison Company, a Maryland and
Virginia corporation.

                   "Permitted Liens" means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced: (a) Liens for taxes, assessments and governmental charges or
levies to the extent not required to be paid under Section 5.01(d); (b) Liens
imposed by law, such as materialmen's, mechanics', carriers', workmen's and
repairmen's Liens and other similar Liens arising in the ordinary course of
business securing obligations that are not overdue for a period of more than
60 days; (c) Liens or deposits to secure obligations under workers' compensation
laws or similar legislation or to secure public or statutory obligations;
(d) surety and appeal bonds, bid bonds and performance and return of money
bonds; (e) easements, rights of way and other encumbrances on title to real
property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes; (f) PCB Liens or the replacement, extension or renewal of any
such Lien upon or in the same property theretofore subject thereto upon the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Debt secured thereby, (g) Liens
securing the First Mortgage Bonds existing as of the date hereof; (h) Transition
Cost Liens; (i) the AESC Liens; (j) Liens relating to claims or liabilities
against the Parent or any of its Subsidiares, the validity or amount of which
are being contested in good faith by appropriate proceedings timely instituted
and diligently pursued within the applicable statutory period and in accordance
with Applicable Law; provided that the following conditions are satisfied:
(i) such Person has posted a bond or other security in accordance with
Applicable Law (if required) or has established adequate reserves with respect
to the contested items in accordance with, and to the extent required by, GAAP;
(ii) during the period of such contest, the enforcement of any contested item is
effectively stayed; (iii) neither such Person nor any of its officers, directors
or employees nor any AYE Lender Party or the AYE Lender Agent or any of their
respective officers, directors or employees is, or could reasonably be expected
to become, subject to any criminal liability or sanction in connection with such
contested items; and (iv) the aggregate market value of all Assets at any time
subject to Liens under this clause (j) shall not exceed $5,000,000; and (k) with
respect to the Parent and its Subsidiaries (other than an AESC Company), set-off
rights with respect to the deposit, securities or commodities accounts and
pursuant to contracts entered into in the ordinary course of business on
reasonable market terms and in accordance with the AYE Loan Documents.

                   "Permitted Regulated Subsidiary Debt" means any Debt incurred
by a Regulated Subsidiary or Mountaineer Gas after the date hereof which
(a) matures no earlier than the date occurring six months after the date
specified in clause (a) of the definition of "Termination Date" and does not
require any amortization or mandatory prepayment prior to such date and (b) the
proceeds of which are (i) used by such Regulated Subsidiary or Mountaineer Gas
(as applicable) upon receipt thereof to refinance Debt of such Regulated
Subsidiary or Mountaineer Gas (as applicable) in existence on the Closing Date
in accordance with this Agreement, or (ii) used upon, or reserved by such
Regulated Subsidiary or Mountaineer Gas (as applicable) to be used within twelve
months after, receipt by such Regulated Subsidiary or Mountaineer Gas (as
applicable) thereof to fund Capital Expenditures of such Regulated Subsidiary or
Mountaineer Gas (as applicable) which are (A) included in the CapEx Budget or
(B) mandated or required by Applicable Law or necessary with respect to the
mandatory service obligations of such Regulated Subsidiary or Mountaineer Gas
(as applicable) or with respect to safety and reliability, in the case of
clause (ii)(B), up to an aggregate principal amount of $50,000,000 in any
calendar year.

                   "Person" means an individual, partnership, corporation
(including a business or statutory trust), limited liability company, joint
stock company, trust, unincorporated association, joint venture or other entity,
or a government or any political subdivision or agency thereof.

                   "Plan" means a Single-Employer Plan or a Multiple Employer
Plan.

                   "Pollution Control Bonds" means all notes, bonds and other
instruments evidencing Debt issued pursuant to the Pollution Control Bond
Indentures.

                   "Pollution Control Bond Indentures" means (a) the Trust
Indenture dated as of April 15, 1992 between the County Commission of Harrison
County, West Virginia and JP Morgan Chase Trust Company, N.A. (formerly Chase
Manhattan Trust Company, N.A., successor trustee to Mellon Bank, N.A.), as
Trustee, providing for Solid Waste Disposal Revenue Bonds (West Penn Power
Company Harrison Station Project), (b) the Trust Indenture dated as of November
1, 1977 between Pleasants County, West Virginia and JP Morgan Chase Trust
Company, N.A. (formerly Chase Manhattan Trust Company, N.A., successor trustee
to Mellon Bank, N.A.), as Trustee, providing for Pollution Control Revenue Bonds
(West Penn Power Company Pleasants Station Project), (c) the Trust Indenture
dated as of December 1, 1980 between Washington County Industrial Development
Authority and JP Morgan Chase Trust Company, N.A. (formerly Chase Manhattan
Trust Company, N.A., successor trustee to Mellon Bank, N.A.), as Trustee,
providing for Pollution Control Revenue Bonds (West Penn Power Company Mitchell
Station Project), (d) the Trust Indenture dated as of April 15, 1983 between the
County Commission of Monongalia County, West Virginia and JP Morgan Chase Trust
Company, N.A. (formerly Chase Manhattan Trust Company, N.A., successor trustee
to Mellon Bank, N.A.), as Trustee, providing for Pollution Control Revenue Bonds
(West Penn Power Company Fort Martin Station Project), (e) the Trust Indenture
dated as of February 1, 1977 between Greene County Industrial Development
Authority and JP Morgan Chase Trust Company, N.A. (formerly Chase Manhattan
Trust Company, N.A., successor trustee to Mellon Bank, N.A.), as Trustee,
providing for Pollution Control Revenue Bonds (West Penn Power Company
Hatfield's Ferry Project), (f) the Trust Indenture dated as of April 15, 1992
between the County Commission of Harrison County, West Virginia and JP Morgan
Chase Trust Company, N.A. (formerly Chase Manhattan Trust Company, N.A.,
successor trustee to Mellon Bank, N.A.), as Trustee, providing for Solid Waste
Disposal Revenue Bonds (The Potomac Edison Company Harrison Station Project),
(g) the Trust Indenture dated as of November 1, 1977 between Pleasants County,
West Virginia and JP Morgan Chase Trust Company, N.A. (formerly Chase Manhattan
Trust Company, N.A., successor trustee to Mellon Bank, N.A.), as Trustee,
providing for Pollution Control Revenue Bonds (The Potomac Edison Company
Pleasants Station Project), (h) the Trust Indenture dated as of April 15, 1983
between the County Commission of Monongalia County, West Virginia and JP Morgan
Chase Trust Company, N.A. (formerly Chase Manhattan Trust Company, N.A.,
successor trustee to Mellon Bank, N.A.), as Trustee, providing for Pollution
Control Revenue Bonds (The Potomac Edison Company Fort Martin Station Project),
(i) the Trust Indenture dated as of February 1, 1977 between Greene County
Industrial Development Authority and JP Morgan Chase Trust Company, N.A.
(formerly Chase Manhattan Trust Company, N.A., successor trustee to Mellon Bank,
N.A.), as Trustee, providing for Pollution Control Revenue Bonds (The Potomac
Edison Company Hatfield's Ferry Project), (j) the Trust Indenture dated as of
December 15, 1975 between the County Commission of Pleasants County, West
Virginia and JP Morgan Chase Trust Company, N.A. (formerly Chase Manhattan Trust
Company, N.A., successor trustee to Mellon Bank, N.A.), as Trustee, securing
Pollution Control Revenue Bonds (Monongahela Power Company Project), (k) the
Trust Indenture dated as of February 1, 1977 between Greene County Industrial
Development Authority and JP Morgan Chase Trust Company, N.A. (formerly Chase
Manhattan Trust Company, N.A., successor trustee to Mellon Bank, N.A.), as
Trustee, providing for Pollution Control Revenue Bonds (Monongahela Power
Company Hatfield's Ferry Project), (l) the Trust Indenture dated as of
November 1, 1977 between Pleasants County, West Virginia and JP Morgan Chase
Trust Company, N.A. (formerly Chase Manhattan Trust Company, N.A., successor
trustee to Mellon Bank, N.A.), as Trustee, providing for Pollution Control
Revenue Bonds (Monongahela Power Company Pleasants Station Project), (m) the
Trust Indenture dated as of April 15, 1983 between the County Commission of
Monongalia County, West Virginia and JP Morgan Chase Trust Company, N.A.
(formerly Chase Manhattan Trust Company, N.A., successor trustee to Mellon Bank,
N.A.), as Trustee, providing for Pollution Control Revenue Bonds (Monongahela
Power Company Fort Martin Station Project), (n) Trust Indenture dated as of
April 15, 1992 between the County Commission of Harrison County, West Virginia
and JP Morgan Chase Trust Company, N.A. (formerly Chase Manhattan Trust Company,
N.A., successor trustee to Mellon Bank, N.A.), as Trustee, providing for Solid
Waste Disposal Revenue Bonds (Monongahela Power Company Harrison Station
Project), (o) Trust Indenture dated as of December 15, 1975 between the County
Commission of Marion County, West Virginia and JP Morgan Chase Trust Company,
N.A. (formerly Chase Manhattan Trust Company, N.A., successor trustee to Mellon
Bank, N.A.), as Trustee, securing Pollution Control Revenue Bonds (Monongahela
Power Company Project) and (p) Trust Indenture dated as of December 15, 1975
between the County Commission of Preston County, West Virginia and JP Morgan
Chase Trust Company, N.A. (formerly Chase Manhattan Trust Company, N.A.,
successor trustee to Mellon Bank, N.A.), as Trustee, securing Pollution Control
Revenue Bonds (Monongahela Power Company Project).

                   "Preferred Interests" means, with respect to any Person,
Equity Interests issued by such Person that are entitled to a preference or
priority over any other Equity Interests issued by such Person upon any
distribution of such Person's property and assets, whether by dividend or upon
liquidation.

                   "Pro Rata Share" of any amount means, with respect to any AYE
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such AYE Lender's Loan Commitment at such time (or, if
the Loan Commitments shall have been terminated pursuant to Section 2.05 or
6.01, the aggregate principal amount of the outstanding Advances owing to such
AYE Lender at such time or, if no Advances are then outstanding, the L/C
Exposure of such Lender at such time) and the denominator of which is the Loan
Facility at such time (or, if the Loan Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the aggregate principal amount of the
outstanding Advances owing to all AYE Lenders at such time or, if no Advances
are then outstanding, the L/C Exposure of all Lenders at such time).

                   "PUHCA" means the Public Utility Holding Company Act of 1935,
as amended.

                   "Quarterly Date" means each March 31, June 30, September 30
and December 31, commencing March 31, 2003.

                   "Redeemable" means, with respect to any Equity Interest, any
Debt or any other right or Obligation, any such Equity Interest, Debt, right or
Obligation that (a) the issuer has undertaken to redeem at a fixed or
determinable date or dates, whether by operation of a sinking fund or otherwise,
or upon the occurrence of a condition not solely within the control of the
issuer or (b) is redeemable at the option of the holder.

                   "Register" has the meaning specified in Section 8.07(e).

                   "Regulated Subsidiary Sublimit" means, with respect to
(a) MPC, the MPC Sublimit and (b) WPPC, the WPPC Sublimit.

                   "Regulated Subsidiaries" means, collectively, MPC, PEC and
WPPC.

                   "Regulation U" means Regulation U of the Board of Governors
of the Federal Reserve System, as in effect from time to time.

                   "Required AYE Lenders" means, at any time, AYE Lenders owed
or holding at least a majority in interest of the sum of (a) the aggregate
principal amount of the Advances outstanding at such time and (b) the L/C
Exposure on the Letter of Credit, if the Letter of Credit is outstanding at such
time, or, if no such principal amount is outstanding and the Letter of Credit is
not outstanding, in each case, at such time, AYE Lenders holding at least a
majority in interest of the aggregate of the Loan Commitments.

                   "Required AESC Prepayment Amount" means, with respect to any
Debt/Equity Issuance on or after the date hereof, an amount equal to (a) 100% of
the Net Cash Proceeds resulting from such Debt/Equity Issuance, multiplied by
(b) a fraction (expressed as a percentage carried out to the ninth decimal
point), (i) the numerator of which is the sum of (A) the aggregate principal
amount outstanding under the AESC Loan Documents (other than the New Money
Credit Agreement (as defined in the AESC Loan Documents)) on such date, (B) the
aggregate New Money Commitments (as defined in such New Money Credit Agreement
(as defined in the AESC Loan Documents)) on such date (or, if such commitments
have been terminated, the aggregate principal amount of all outstanding loans
made by the AESC Lenders under the New Money Credit Agreement (as defined in the
AESC Loan Documents) on such date) and (C) the aggregate Available Amount of all
AESC Letters of Credit outstanding on such date and (ii) the denominator of
which is the sum of (A) the aggregate Loan Commitments on such date (or, if the
Loan Commitments have been terminated, the aggregate principal amount of all
Advances outstanding on such date), (B) the aggregate principal amount
outstanding under each of the Hagerstown Credit Agreement and the AESC Loan
Documents (other than the New Money Credit Agreement (as defined in the AESC
Loan Documents)) on such date, (C) the aggregate New Money Commitments (as
defined in such New Money Credit Agreement) on such date (or, if such
commitments have been terminated, the aggregate principal amount of all
outstanding loans made by the AESC Lenders under the New Money Credit Agreement
(as defined in the AESC Loan Documents) on such date) and (D) the aggregate
Available Amount of all AESC Letters of Credit outstanding on such date;
provided that, notwithstanding the foregoing, the Required AESC Prepayment
Amount with respect to the initial $250,000,000 of Net Cash Proceeds of the
aggregate of all Debt/Equity Issuances involving only the sale or issuance of
True Equity Interests by the Parent shall be zero.

                   "Required Prepayment Amount" means, with respect to (a) each
Asset Sale by the Parent or any of its Subsidiaries (other than an AESC Company)
(i) to the extent of the first $400,000,000 of Net Cash Proceeds in the
aggregate from all such Asset Sales, an amount equal to (A) a fraction
(expressed as a percentage carried out to the ninth decimal point), (1) the
numerator of which is the aggregate Loan Commitments on such date (or, if the
Loan Commitments have been terminated, the aggregate principal amount of all
Advances outstanding on such date) and (2) the denominator of which is the sum
of (I) the aggregate Loan Commitments on such date (or, if the Loan Commitments
have been terminated, the aggregate principal amount of all Advances outstanding
on such date) and (II) the aggregate principal amount outstanding under the
Hagerstown Facility on such date, multiplied by (B) 75% of such Net Cash
Proceeds and (ii) to the extent of Net Cash Proceeds in excess of $400,000,000,
in the aggregate from all such Asset Sales, an amount equal to (A) a fraction
(expressed as a percentage carried out to the ninth decimal point), (1) the
numerator of which is the aggregate Loan Commitments on such date (or, if the
Loan Commitments have been terminated, the aggregate principal amount of all
Advances outstanding on such date) and (2) the denominator of which is the sum
of (I) the aggregate Loan Commitments on such date (or, if the Loan Commitments
have been terminated, the aggregate principal amount of all Advances outstanding
on such date) and (II) the aggregate principal amount outstanding under the
Hagerstown Facility on such date, multiplied by (B) 100% of such Net Cash
Proceeds; and (b) any Debt/Equity Issuance on any date, an amount equal to
(i) the Net Cash Proceeds resulting from such Debt/Equity Issuance, multiplied
by (ii) a fraction (expressed as a percentage carried out to the ninth decimal
point), (A) the numerator of which is an amount equal to the aggregate Loan
Commitments on such date (or, if the Loan Commitments have been terminated, the
aggregate principal amount of all Advances outstanding on such date) and (B) the
denominator of which is the sum of (1) the aggregate Loan Commitments on such
date (or, if the Loan Commitments have been terminated, the aggregate principal
amount of all Advances outstanding on such date), (2) the aggregate principal
amount outstanding under each of the Hagerstown Credit Agreement and the AESC
Loan Documents (other than the New Money Credit Agreement (as defined in the
AESC Loan Documents)) on such date, (3) the aggregate New Money Commitments (as
defined in such New Money Credit Agreement) on such date (or, if such
commitments have been terminated, the aggregate principal amount of all
outstanding loans made by the AESC Lenders under the New Money Credit Agreement
(as defined in the AESC Loan Documents) on such date) and (4) the aggregate
Available Amount of all AESC Letters of Credit outstanding on such date;
provided that, notwithstanding the foregoing, the Required Prepayment Amount
with respect to the initial $250,000,000 of Net Cash Proceeds of the aggregate
of all Debt/Equity Issuance involving only the sale or issuance of True Equity
Interests by the Parent shall be zero.

                   "Responsible Officer" means, with respect to any Person, the
president, any vice-president, the treasurer or the chief financial officer of
such Person.

                   "Restricted Payments" means, with respect to any Person, any
(a) dividends (in cash or property), purchase, redemption, retirement,
defeasance or other acquisition for value of any of its Equity Interests now or
hereafter outstanding, (b) return of capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, (c) distribution of assets,
Equity Interests, obligations or securities to its stockholders, partners or
members (or the equivalent Persons thereof) as such, and (d) setting apart of
money for a sinking or other analogous fund for, or any purchase, redemption,
retirement or other acquisition of any Equity Interests in such Person.

                   "Sale" means any sale (including by way of sale/leaseback),
lease, assignment, transfer or other disposition.

                   "Scheduled Capital Expenditure" means, for any fiscal year,
all Capital Expenditures included in the CapEx Budget for such year.

                   "Senior Debt Obligations" means, without duplication, (a) the
Obligations of the Borrowers to pay principal and interest on the Advances
(including any interest accruing after the filing of a petition with respect to,
or the commencement of, any Insolvency Proceeding, whether or not a claim for
post-petition interest is allowed in such proceeding), and (b) any and all
commissions, fees, indemnities, prepayment premiums, costs and expenses and
other amounts payable to any AYE Lender Party under any AYE Loan Document,
including all renewals or extensions thereof; provided that notwithstanding
anything to the contrary in any AYE Loan Document, "Senior Debt Obligations"
shall not include any Obligations of any Borrower owed to any of its Affiliates.

                   "Single-Employer Plan" means a single-employer plan, as
defined in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of
the Parent or any of its Subsidiaries or any ERISA Affiliate and no Person other
than the Parent, its Subsidiaries and the ERISA Affiliates or (b) was so
maintained and in respect of which the Parent, any of its Subsidiaries or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

                   "Solvent" and "Solvency" mean, with respect to any Person on
a particular date, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person's property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

                   "SPV" shall have the meaning provided in Section 8.07(h).

                   "Subsidiary" of any Person means any corporation,
partnership, joint venture, limited liability company, trust or estate of which
(or in which) more than 50% of (a) the issued and outstanding capital stock
having ordinary voting power to elect a majority of the Board of Directors of
such corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) the interest in the capital or profits of
such partnership, joint venture or limited liability company or (c) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person's other Subsidiaries.

                   "Synthetic Lease" means a financing for any Asset which is
characterized as an operating lease under GAAP, but which is treated as a
financing under the Code.

                   "Taxes" has the meaning set forth in Section 2.12(a).

                   "Tax Allocation Agreement" means the Tax Allocation
Agreement, dated as of January 1, 2001, by and between the Parent and its
Subsidiaries, as supplemented by Amendment No. 1, dated as of June 11, 2002,
Amendment No. 2, dated as of June 11, 2002, and Amendment No. 3, dated as of
July 1, 2002.

                   "Termination Date" means the earlier of (a) April 18, 2005
and (b) the date of termination in whole of the Loan Commitments and the Letter
of Credit Commitment pursuant to Section 2.05 or 6.01.

                   "Termination Event" means an event described in
Section 4042(a) of ERISA.

                   "Total Capitalization" means the sum of (a) the aggregate of
the Equity Interests, including retained earnings and paid-in capital, of the
Parent and its Subsidiaries, plus any after-tax effects related to goodwill
impairments, losses on Asset Sales and value adjustments due to any settlement
of the DWR Contract approved by the AESC Lenders (or any portion thereof)
pursuant to the AESC Loan Documents, and (b) Debt for Borrowed Money of the
Parent and its Subsidiaries.

                   "Transaction" means the refinancing of the Existing AYE Debt
pursuant to the AYE Loan Documents.

                   "Transition Bonds" means the Series 1999-A transition bonds
issued November 16, 1999, by West Penn Funding LLC pursuant to the indenture
dated November 16, 1999, and the series supplement dated November 16, 1999,
between West Penn Funding LLC, as issuer, and Bankers Trust Company, as bond
trustee, including (a) 6.63% Class A-2 bonds issued in the amount of
$172,000,000 and due December 26, 2003, (b) 6.81% Class A-3 bonds issued in the
amount of $198,000,000 and due September 25, 2006, and (c) 6.98% Class A-4 bonds
issued in the amount of $156,000,000 and due June 25, 2008.

                   "Transition Cost Liens" means the security interest granted
by West Penn Funding LLC ("WPF") pursuant to the indenture dated November 16,
1999, in all of its assets including all of its right, title and interest in and
to (a) the Intangible Transition Property (as defined therein); (b) the
intangible transition property transfer agreement dated November 16, 1999,
between West Penn Funding Corporation, as seller, and WPPC, as transferor (the
"Transfer Agreement"); (c) all bills of sale delivered by WPPC under the
Transfer Agreement; (d) the intangible transition property sale agreement dated
November 16, 1999, between WPF, as issuer, and West Penn Funding Corporation, as
seller (the "Sale Agreement"); (e) all bills of sale delivered by the seller
pursuant to the Sale Agreement; (f) the servicing agreement dated November 16,
1999, between WPF, as issuer, and WPPC, as servicer; (g) the collection accounts
opened pursuant to the indenture dated November 16, 1999, between WPF, as
issuer, and Bankers Trust Company, as bond trustee, and all amounts on deposit
therein from time to time; (h) any swap agreements to which WPF is a party; (i)
all other property of whatever kind owned from time to time by WPF, including
all accounts, accounts receivable and chattel paper; (j) all present and future
claims, demands, causes and choses in action in respect of any or all of the
foregoing; and (k) all payments on or under and all proceeds of every kind and
nature whatsoever in respect of any or all of the foregoing, including all
proceeds of the conversion, voluntary or involuntary, into cash or other liquid
property, all cash proceeds, accounts, accounts receivable, general intangibles,
notes, drafts, acceptances, chattel paper, checks, deposit accounts, insurance
proceeds, condemnation awards, rights to payment of any and every kind, and
other forms of obligations and receivables, instruments and other property which
at any time constitutes all or part of or are further described in the
indenture, but excluding cash or other property distributed to WPF from the
collection account in accordance with the provisions of such indenture.

                   "True Equity Interests" means, with respect to the Parent,
(a) shares of capital stock of (or other ownership or profit interests in) the
Parent, (b) securities (i) that are convertible at all times at the option of
the issuer thereof or upon a fixed date without satisfaction of any other
condition or upon the occurrence of predetermined events which are not within
the control of the holders thereof (or any Affiliate of any such holder) into or
are exchangeable for, shares of capital stock of (or other ownership or profit
interests in) the Parent and (ii) under which all payments to the holders
thereof are subordinated in priority of payment to the Senior Debt Obligations
and (c) any other similar Equity Interests approved by the Required AYE Lenders.

                   "Type" refers to the distinction between Advances bearing
interest at the Base Rate and Advances bearing interest at the Eurodollar Rate.

                   "Unused Loan Commitment" means, with respect to any AYE
Lender at any time, (a) such AYE Lender's Loan Commitment at such time minus
(b) the sum of (i) the aggregate principal amount of all Loan Advances and
Letter of Credit Advances made by such AYE Lender (in its capacity as a AYE
Lender) and outstanding at such time plus (ii) such AYE Lender's Pro Rata Share
of (A) the Available Amount of the Letter of Credit, if the Letter of Credit is
outstanding at such time and (B) the aggregate principal amount of all Letter of
Credit Advances made by the AYE Issuing Bank pursuant to Section 2.03(b) and
outstanding at such time.

                   "Voting Interests" means shares of capital stock issued by a
corporation, or equivalent Equity Interests in any other Person, the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.

                   "Welfare Plan" means a welfare plan, as defined in
Section 3(1) of ERISA, that is maintained for employees of the Parent or any of
its Subsidiaries or in respect of which the Parent or any of its Subsidiaries
could have liability.

                   "Withdrawal Liability" has the meaning specified in Part I of
Subtitle E of Title IV of ERISA.

                   "WPPC" has the meaning specified in the recital of parties to
this Agreement.

                   "WPPC Sublimit" has the meaning set forth in Preliminary
Statement (4) of this Agreement

                   SECTION 1.02.     Principles of Interpretation.  (a)  Except
to the extent expressly provided to the contrary in this Agreement or to the
extent that the context otherwise requires, in this Agreement and the other AYE
Loan Documents:

                   (i)     the table of contents and Article and Section
headings are for convenience only and shall not affect the interpretation of any
AYE Loan Document;

                   (ii)     references to any document, instrument or agreement,
including any AYE Loan Document, shall include (i) all exhibits, annexes,
schedules, appendices or other attachments thereto and (ii) all documents,
instruments or agreements issued or executed in replacement thereof;

                   (iii)     references to a document or agreement, including
any AYE Loan Document, shall be deemed to include any amendment, restatement,
modification, supplement or replacement thereto entered into in accordance with
the terms thereof and the terms of the AYE Loan Documents;

                   (iv)     the words "include," "includes" and "including" are
not limiting;

                   (v)     references to any Person shall include such Person's
successors and permitted assigns (and in the case of any Governmental Authority,
any Person succeeding to such Governmental Authority's functions and
capacities);

                   (vi)     the words "hereof," "herein" and "hereunder" and
words of similar import when used in any AYE Loan Document shall refer to such
AYE Loan Document as a whole and not to any particular provision of such AYE
Loan Document;

                   (vii)     references to "days" shall mean calendar days;

                   (viii)     the singular includes the plural and the plural
includes the singular;

                   (ix)     references to Applicable Law, generally, shall mean
Applicable Law as in effect from time to time, and references to any specific
Applicable Law shall mean such Applicable Law, as amended, modified or
supplemented from time to time, and any Applicable Law successor thereto;

                   (x)     in the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including" and the words "to" and "until" each mean "to but excluding"; and

                   (xi)     any reference in a AYE Loan Document to an Article,
Section, Schedule, Appendix or Exhibit is to the article or section of, or a
schedule, appendix or exhibit to, such AYE Loan Document unless otherwise
indicated, and Schedules, Appendices and Exhibits to each AYE Loan Document
shall be deemed incorporated by reference in such AYE Loan Document.

                   (b)     The AYE Loan Documents are the result of negotiations
among the parties thereto and their respective counsel. Accordingly, each AYE
Loan Document shall be deemed the product of all parties thereto, and no
ambiguity in any AYE Loan Document shall be construed in favor of or against any
Borrower or any AYE Lender Party or Agent that is a party thereto.

                   (c)     All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles
consistent with those applied in the preparation of the financial statements of
the Parent from time to time ("GAAP").

                   SECTION 1.03.      Several Obligations of Borrowers.  All
Obligations of each Borrower hereunder and under the other AYE Loan Documents to
which it is a party are several, and not joint and several with any other
Borrower or Person. Accordingly, all Obligations of any Borrower with respect to
any Advance made to such Borrower shall be the sole Obligations of such
Borrower, the Parent shall be the only Borrower hereunder with any Obligations
with respect to the Letter of Credit, and the Agents and AYE Lender Parties
shall not have any recourse against any other Borrower with respect thereto;
provided that (a) the failure of any Borrower to make any payment to be made by
it hereunder or any other AYE Loan Document to which it is a party shall not
relieve any other Borrower of its Obligations hereunder or any other AYE Loan
Document to which it is a party; and (b) to the extent that any provision of an
AYE Loan Document provides for an Obligation of one or more Borrowers but does
not expressly identify which Borrower or Borrowers are to perform such
Obligation, such Obligation shall be deemed to be, and the Parent hereby agrees
and acknowledges that such Obligation shall be, the Obligation solely of the
Parent and not of any other Borrower.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTER OF CREDIT

                   SECTION 2.01.     The Loan Advances.  (a)  Each AYE Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
advances (each a "Loan Advance") to any Borrower from time to time on any
Business Day during the period from the date hereof until the Termination Date
in an amount for each such Advance not to exceed such AYE Lender's Unused Loan
Commitment at such time; provided that (i) the amount of each Borrowing to any
Borrower shall not exceed the Borrowing Limit applicable to such Borrower at
such time and (ii) each Borrower that is indebted to any Existing AYE Lender
shall request its initial Borrowing on the same Business Day as each other
Borrower that is also indebted to an Existing AYE Lender, and the amount of the
initial Borrowing of each such Borrower shall not be less than its Existing AYE
Debt. Each Borrowing shall be in an aggregate amount of $2,000,000 or an
integral multiple of $1,000,000 in excess thereof (other than a Borrowing the
proceeds of which shall be used solely to repay or prepay in full outstanding
Letter of Credit Advances) and shall consist of Loan Advances of the same Type
made simultaneously by the AYE Lenders ratably according to their Loan
Commitments. Within the limits of each AYE Lender's Unused Loan Commitment in
effect from time to time and each Borrower's Borrowing Limit from time to time,
each Borrower may borrow under this Section 2.01(a), prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(a).

                   (b)     Assumption of Existing Letter of Credit. The Parent
hereby requests the AYE Issuing Bank to assume, and the AYE Issuing Bank hereby
agrees that upon fulfillment of the conditions set forth in Section 3.01 it will
assume, on the Closing Date, the Existing L/C for the account of the Parent,
and, upon such assumption, the Existing L/C shall hereinafter be referred to as
the Letter of Credit. The assumption of the Existing L/C shall be deemed to
constitute, for all purposes under this Agreement and the other AYE Loan
Documents, the issuance of the Letter of Credit. For the avoidance of doubt, the
Letter of Credit Facility shall be available only for the assumption of the
Existing L/C, and no other letter of credit may be issued or assumed under this
Agreement; provided that the foregoing shall not restrict or limit the right of
the Parent to request the AYE Issuing Bank to amend, modify, supplement or
extend the Letter of Credit if such amendment, modification, supplement or
extension does not (a) increase the Available Amount thereunder, (b) extend the
expiration date of the Letter of Credit past the date occurring five days before
the date specified in clause (a) of the definition of "Termination Date" or (c)
charge the beneficiary of the Letter of Credit. Any such amendment, modification
or extension shall be subject to delivery by the Parent to the AYE Issuing Bank
of such duly executed Letter of Credit Agreement with respect thereto as the AYE
Issuing Bank may request, and payment of the AYE Issuing Bank's customary fees
and charges with respect thereto. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.

                   SECTION 2.02.     Making the Loan Advances.  (a)  Except as
otherwise provided in Section 2.03, each Borrowing to any Borrower shall be made
on notice, given by the Parent on behalf of such Borrower (and each Borrower
other than the Parent hereby unconditionally and irrevocably instructs the
Parent to issue each such notice on its behalf) not later than 10:00 a.m.
(New York City time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances, or
on the date of the proposed Borrowing in the case of a Borrowing consisting of
Base Rate Advances, to the AYE Lender Agent, which shall give to each AYE Lender
prompt notice thereof by telecopier or electronic mail. Each such notice of a
Borrowing (a "Notice of Borrowing") shall be by telephone, confirmed immediately
in writing, or telecopier or electronic mail, in substantially the form of
Exhibit B, specifying therein (i) the identity of the Borrower and
(ii) requested (A) date of such Borrowing, (B) Type of Advances comprising such
Borrowing, (C) aggregate amount of such Borrowing and (D) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Advance. Each AYE Lender shall, before 12:00 noon (New York City time)
on the date of such Borrowing, make available for the account of its Applicable
Lending Office to the AYE Lender Agent at the AYE Lender Agent's Account, in
immediately available funds, such AYE Lender's ratable portion of such Borrowing
in accordance with the respective Loan Commitments of the AYE Lenders. After the
AYE Lender Agent's receipt of such funds with respect to any Borrowing and upon
fulfillment of the applicable conditions set forth in Article III, the AYE
Lender Agent will make such funds available to the relevant Borrower, with
respect to the initial Borrowing by each Borrower that is indebted to any
Existing AYE Lender, in accordance with the Funds Flow Memorandum and, with
respect to the excess, if any, of the initial Borrowing by such Borrower after
application of the proceeds thereof in accordance with the Funds Flow
Memorandum, each subsequent Borrowing by any such Borrower and each initial
Borrowing by any Borrower that is not indebted to any Existing AYE Lender, by
crediting its Borrower's Account.

                   (b)     Anything in subsection (a) above to the contrary
notwithstanding, (i) no Borrower may select Eurodollar Rate Advances for the
initial Borrowing hereunder or for any Borrowing if the aggregate amount of such
Borrowing is less than $2,000,000 or if the obligation of the AYE Lenders to
make Eurodollar Rate Advances shall then be suspended pursuant to Section 2.09
or 2.10 and (ii) the Loan Advances may not be outstanding as part of more than
(A) three separate Borrowings, in the case of Borrowings made by any Borrower
which is a Regulated Subsidiary or (B) six separate Borrowings, in the case of
Borrowings made by the Parent.

                   (c)     Each Notice of Borrowing shall be irrevocable and
binding on the Borrower issuing such Notice of Borrowing. In the case of any
Borrowing that the relevant Borrower has specified in the related Notice of
Borrowing is to be comprised of Eurodollar Rate Advances, such Borrower shall
indemnify each AYE Lender against any loss, cost or expense incurred by such AYE
Lender as a result of any failure to fulfill on or before the date specified in
such Notice of Borrowing for such Borrowing the applicable conditions set forth
in Article III, including any loss (including loss of anticipated profits), cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such AYE Lender to fund the Loan Advance to be made by
such AYE Lender as part of such Borrowing when such Loan Advance, as a result of
such failure, is not made on such date.

                   (d)     Subject to the AYE Lender Agent giving prompt notice
of the relevant Notice of Borrowing received by the AYE Lender Agent to the AYE
Lenders, unless the AYE Lender Agent shall have received notice from an AYE
Lender prior to the date of the Borrowing requested under such Notice of
Borrowing that such AYE Lender will not make available to the AYE Lender Agent
such AYE Lender's ratable portion of such Borrowing, the AYE Lender Agent may
assume that such AYE Lender has made such portion available to the AYE Lender
Agent on the date of such Borrowing in accordance with subsection (a) of this
Section 2.02 and the AYE Lender Agent may, in reliance upon such assumption,
make available to the relevant Borrower that requested such Borrowing on such
date a corresponding amount. If and to the extent that such AYE Lender shall not
have so made such ratable portion available to the AYE Lender Agent, such AYE
Lender and such Borrower severally agree to repay or pay to the AYE Lender Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to such Borrower until the
date such amount is repaid or paid to the AYE Lender Agent, at (i) in the case
of such Borrower, the interest rate applicable at such time under Section 2.07
to Loan Advances comprising such Borrowing and (ii) in the case of such AYE
Lender, the Federal Funds Rate. If such AYE Lender shall pay to the AYE Lender
Agent such corresponding amount, such amount so paid shall constitute such AYE
Lender's Advance as part of such Borrowing for all purposes.

                   (e)     Each AYE Lender shall be required to make available
to the AYE Lender Agent its ratable portion of the initial Borrowing pursuant to
Section 2.02(a) only to the extent, if any, that (i) the principal amount of the
Loan Advance to be made by such AYE Lender as part of such Borrowing exceeds
(ii) the principal amount of the Existing AYE Debt, if any, owed to such AYE
Lender (but solely in its capacity as an Existing AYE Lender under the Existing
AYE Debt Documents) as of the Closing Date. Upon the initial Borrowing, the
principal amount of the Existing AYE Debt owed to each Initial AYE Lender shall
be deemed to have been repaid with the Advance made by such Initial AYE Lender
as part of such Borrowing.

                  (f)     The failure of any AYE Lender to make the Loan Advance
to be made by it as part of any Borrowing shall not relieve any other AYE Lender
of its obligation, if any, hereunder to make its Loan Advance on the date of
such Borrowing, but no AYE Lender shall be responsible for the failure of any
other AYE Lender to make the Loan Advance to be made by such other AYE Lender on
the date of any Borrowing.

                   SECTION 2.03.     Drawings and Reimbursement Under Letter of
Credit.  (a)  Letter of Credit Reports. Upon the request of any AYE Lender from
time to time while the Letter of Credit is outstanding, the AYE Issuing Bank
shall deliver to such AYE Lender any information reasonably requested by such
AYE Lender with respect to the Letter of Credit.

                   (b)     Drawing and Reimbursement. The payment by the AYE
Issuing Bank of a draft drawn under the Letter of Credit shall constitute for
all purposes of this Agreement the making by the AYE Issuing Bank of a Letter of
Credit Advance to the Parent, which shall be a Base Rate Advance (and, subject
to Section 2.09, may be Converted into Eurodollar Rate Advances), in the amount
of such draft. Upon written demand by the AYE Issuing Bank, with a copy of such
demand to the AYE Lender Agent, each AYE Lender shall purchase from the AYE
Issuing Bank, and AYE Issuing Bank shall sell and assign to each AYE Lender,
such AYE Lender's Pro Rata Share of such outstanding Letter of Credit Advance as
of the date of such purchase, by making available for the account of its
Applicable Lending Office to the AYE Lender Agent for the account of the AYE
Issuing Bank, by deposit to the AYE Lender Agent's Account, in immediately
available funds, an amount equal to the portion of the outstanding principal
amount of such Letter of Credit Advance to be purchased by such AYE Lender.
Promptly after receipt thereof, the AYE Lender Agent shall transfer such funds
to the AYE Issuing Bank. Each Borrower hereby agrees to each such sale and
assignment. Each AYE Lender agrees to purchase its Pro Rata Share of an
outstanding Letter of Credit Advance on (i) the Business Day on which demand
therefor is made by the AYE Issuing Bank, provided that notice of such demand is
given not later than 11:00 a.m. (New York City time) on such Business Day, or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time. Upon any such assignment by the AYE Issuing Bank to
any AYE Lender of a portion of a Letter of Credit Advance, the AYE Issuing Bank
represents and warrants to such other AYE Lender that the AYE Issuing Bank is
the legal and beneficial owner of such interest being assigned by it, free and
clear of any Liens, but makes no other representation or warranty and assumes no
responsibility with respect to such Letter of Credit Advance, the AYE Loan
Documents or any Borrower.

                   (c)     Failure to Make Letter of Credit Advances. The
failure of any AYE Lender to make the Letter of Credit Advance to be made by it
on the date specified in Section 2.03(b) shall not relieve any other AYE Lender
of its obligation hereunder to make its Letter of Credit Advance on such date,
but no AYE Lender shall be responsible for the failure of any other AYE Lender
to make the Letter of Credit Advance to be made by such other AYE Lender on such
date. To the extent that any AYE Lender shall fail to make any Letter of Credit
Advance to be made by it on the date specified in this Section 2.03, such AYE
Lender shall pay interest to the AYE Issuing Bank (through the AYE Lender Agent)
on such amount from such due date to the date such payment is made at a rate per
annum equal to the Federal Funds Rate; provided that if such AYE Lender shall
fail to make such payment to the AYE Issuing Bank within three Business Days of
such due date, then, retroactively to the date when this Section 2.03 required
such AYE Lender to make such payment, such AYE Lender pay to the AYE Lender
Agent for the account of the AYE Issuing Bank interest on such amount at a rate
per annum equal to the Federal Funds Rate plus 2.00%. If such AYE Lender shall
pay to the AYE Lender Agent such amount for the account of the AYE Issuing Bank
on any Business Day, such amount so paid in respect of principal shall
constitute a Letter of Credit Advance made by such AYE Lender to the relevant
Borrower on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Letter of Credit Advance made by the AYE
Issuing Bank to such Borrower shall be reduced by such amount on such Business
Day.

                   (d)     Letter of Credit Advances. The Obligations of the
Parent under this Agreement, the Letter of Credit Agreement and any other
agreement or instrument relating to the Letter of Credit shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including the following circumstances, and
regardless of the use of proceeds of any drawing under the Letter of Credit or
any defense to payment related thereto:

                   (i)     any lack of validity or enforceability of any AYE
Loan Document, the Letter of Credit Agreement, the Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the "L/C Related Documents");

                   (ii)     any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations of the Parent in
respect of any L/C Related Document or any other amendment or waiver of or any
consent to departure from all or any of the L/C Related Documents;

                   (iii)     the existence of any claim, set-off, defense or
other right that the Parent may have at any time against any beneficiary or any
transferee of the Letter of Credit (or any Persons for which any such
beneficiary or any such transferee may be acting), the AYE Issuing Bank or any
other Person, whether in connection with the transactions contemplated by any
L/C Related Documents or any unrelated transaction;

                   (iv)     any draft, statement or any other document presented
under the Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

                   (v)     payment by the AYE Issuing Bank under the Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of the Letter of Credit;

                   (vi)     any exchange, release or non-perfection of any
collateral, or any release or amendment or waiver of or consent to departure
from any guarantee, for all or any of the Obligations of the Parent in respect
of any L/C Related Documents;

                   (vii)     any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Parent or a guarantor;

                   (viii)     any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with the Letter of Credit; or

                   (ix)     the existence of a Default.

                   SECTION 2.04.     Repayment of Advances.  Each Borrower shall
repay to the AYE Lender Agent for the ratable account of the AYE Lenders (i) on
the Termination Date the aggregate principal amount of all Advances made to such
Borrower and which are then outstanding and (ii) on each Quarterly Date, the
aggregate principal amount of Advances made to such Borrower and which are then
outstanding, to the extent required under Section 2.06(b)(i).

                   SECTION 2.05.     Termination or Reduction of the
Commitments.  (a)   Optional. The Parent may, upon at least ten Business Days'
notice to the AYE Lender Agent, terminate in whole or reduce in part the Unused
Loan Commitments; provided that (i) each partial reduction of the Loan Facility
shall be in an aggregate amount of $2,000,000 or an integral multiple of
$1,000,000 in excess thereof and (ii) each partial reduction of the Loan
Facility shall be made ratably among the AYE Lenders in accordance with their
respective Loan Commitments immediately prior to such reduction.

                   (b)     Mandatory.  (i)  Without prejudice to any
cancellation of Commitments in accordance with Section 2.06(c), on each
Quarterly Date that occurs on or after March 31, 2003, first, the Loan Facility,
and second, the Letter of Credit Facility, shall be permanently reduced by an
amount equal to $7,500,000, and such reduction shall be allocated ratably among
AYE Lenders in accordance with their respective Loan Commitments immediately
prior to such reduction.

                   (ii)     The Regulated Subsidiary Sublimit for each Borrower
that is a Regulated Subsidiary shall be permanently reduced from time to time on
the date of each reduction in the Loan Facility (including pursuant to Section
2.06(c)), by the amount, if any, by which the amount of such Regulated
Subsidiary Sublimit exceeds the Loan Facility, after giving effect to such
reduction of the Loan Facility.

                   (iii)     Without prejudice to the foregoing, the Loan
Commitment of each AYE Lender shall be permanently reduced in accordance with
Section 2.06(c) in connection with any prepayment pursuant to Section 2.06(b).

                   (iv)     Upon any termination or expiration of the Letter of
Credit, (A) the Letter of Credit Commitment shall be permanently reduced by the
amount of the undrawn Available Amount of the Letter of Credit upon such
termination or expiration and (B) the Loan Facility shall be permanently reduced
by the amount of the undrawn Available Amount of the Letter of Credit upon such
termination or expiration, and such reduction shall be allocated ratably among
AYE Lenders in accordance with their respective Loan Commitments immediately
prior to such reduction.

                   SECTION 2.06.     Prepayments.  (a)     Optional. Each
Borrower may, with respect to Advances made to it, upon at least one Business
Day's notice in the case of Base Rate Advances and five Business Days' notice in
the case of Eurodollar Rate Advances, in each case to the AYE Lender Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given such Borrower shall, prepay the outstanding aggregate
principal amount of the Advances comprising part of the same Borrowing in whole
or ratably in part, together with (i) accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided that (i) each
partial prepayment shall be in an aggregate principal amount of $2,000,000 or an
integral multiple of $1,000,000 in excess thereof and (ii)  if any prepayment of
a Eurodollar Rate Advance is made on a date other than the last day of an
Interest Period for such Advance, such Borrower shall also pay any amounts owing
pursuant to Section 8.04(c).

                   (b)     Mandatory. Each Borrower shall prepay the Advances
made to such Borrower and, in the case of the Parent only, cash collateralize
the Letter of Credit, in each case, in accordance with the following:

                   (i)     Mandatory Reductions. On each Quarterly Date, to the
extent that (i) the aggregate principal amount of all outstanding Advances made
to any Borrower other than the Parent exceeds the Regulated Subsidiary Limit as
of such date for such Borrower or (ii) either (A) the aggregate principal amount
of all outstanding Loan Advances made to all of the Borrowers, exceeds the Loan
Facility or (B) the aggregate principal amount of all outstanding Letter of
Credit Advances and the Available Amount of the Letter of Credit exceeds the
Letter of Credit Facility, in each case, after giving effect to any reduction to
such Regulated Subsidiary Limit, the Loan Facility or the Letter of Credit
Facility, as the case may be, required pursuant to clauses (i), (ii) or (iii) of
Section 2.05(b) on such date (each such excess amount, the "Excess Amount"),
such Borrower (in the case of clause (i) above) or the Parent (in the case of
clause (ii) above) shall, on such Quarterly Date, pay to the AYE Lender Agent an
amount equal to such Excess Amount for application in accordance with clause (v)
of this Section 2.06(b).

                   (ii)     Asset Sales and Debt/Equity Issuance. Upon any Asset
Sale by any Borrower or any of its Subsidiaries (other than, in the case of the
Parent, an AESC Company), and upon any Debt/Equity Issuance by any Borrower or
any of its Subsidiaries (other than, in the case of the Parent, an AESC
Company), each of the Borrowers hereby severally agrees that it shall pay such
amount as shall be necessary to result in the aggregate amount paid to the AYE
Lender Agent pursuant to this clause (ii) by all Borrowers to be equal to the
Required Prepayment Amount relating to such Asset Sale or Debt/Equity Issuance,
as the case may be, for application in accordance with clause (v) below;
provided that neither MPC nor WPPC shall be required, pursuant to this clause
(ii), to pay an amount in excess of the aggregate principal amount of all
Advances then outstanding which have been made to such Borrower.

                   (iii)     Debt/Equity Issuance by an AESC Company. Upon any
Debt/Equity Issuance by an AESC Company, the Parent shall pay an amount equal to
the Required Prepayment Amount relating to such Debt/Equity Issuance to the AYE
Lender Agent for application in accordance with clause (v) below.

                   (iv)     Excess Cash Flow. On or before the last Business Day
of the next succeeding fiscal quarter after any fiscal quarter for which there
exists Excess Cash Flow, the Parent shall apply an amount equal to 50% of such
Excess Cash Flow in accordance with clause (v) below.

                   (v)     Order of Application. Any amounts received by the AYE
Lender Agent from any Borrower pursuant to clauses (i) through (iv) of this
Section 2.06(b) and Section 2.06(d) shall be applied in the following order of
priority (it being agreed that no such application shall occur unless amounts
for all prior purposes have been applied in accordance with such prior
purposes): (A) first, to prepay in full all Advances (pro rata as among all
outstanding Advances), if any, made to such Borrower (and, in the case of
clauses (i)(B) and (iv), to any other Borrower) that are then outstanding,
together with all other amounts payable by such Borrower pursuant to clause (d)
below and (B) second, in the case of the Parent only and if the Letter of Credit
is then outstanding, to deposit the amount, if any, remaining after application
in accordance with clause (A) above, up to an amount equal to the Available
Amount of the Letter of Credit, into the Cash Collateral Account.

                   (c)     Cancellation of Commitments. Contemporaneously with
any payment by any Borrower pursuant to clause (b) (ii), (iii) or (iv) of this
Section 2.06, (i) the Loan Commitments of the AYE Lenders shall be automatically
and permanently reduced, ratably according to their Loan Commitments, by an
aggregate amount equal to the amount of such payment and (ii) each Regulated
Subsidiary Sublimit shall be automatically and permanently reduced by the
amount, if any, by which the amount of such Regulated Subsidiary Sublimit
exceeds the Loan Facility (after giving effect to the reduction of the Loan
Facility referred to in clause (i) above).

                   (d)     Other Amounts. Concurrently with any prepayment of
Advances or cash collateralization of the Letter of Credit under this
Section 2.06 by any Borrower, such Borrower shall pay to the applicable AYE
Lender or the AYE Issuing Bank, as the case may be, all accrued fees, costs and
expenses, accrued interest thereon, if any, and any other amounts due under the
AYE Loan Documents in respect of the principal amount of the Advances so prepaid
or the Letter of Credit so cash collateralized (as applicable).

                   SECTION 2.07.     Interest.  (a)  Scheduled Interest. Each
Borrower shall pay interest on the unpaid principal amount of each Advance made
to it and owing to each AYE Lender from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:

                   (i)     Base Rate Advances. During such periods as such
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (A) the Base Rate in effect from time to time plus (B) the Applicable Margin
in effect from time to time, payable in arrears monthly on the last day of each
calendar month during such periods and on the date such Base Rate Advance shall
be Converted or paid in full.

                   (ii)     Eurodollar Rate Advances. During such periods as
such Advance is a Eurodollar Rate Advance, a rate per annum equal at all times
during each Interest Period for such Advance to the sum of (A) the Eurodollar
Rate for such Interest Period for such Advance plus (B) the Applicable Margin in
effect from time to time during such Interest Period, payable in arrears on the
last day of such Interest Period and on the date such Eurodollar Rate Advance
shall be Converted or paid in full.

                   (b)     Default Interest. Upon the occurrence and during the
continuance of an Event of Default, each Borrower shall pay interest on (i) the
unpaid principal amount of each Advance made to it and owing to each AYE Lender,
payable in arrears on the dates referred to in clause (a)(i) or (a)(ii) above
and on demand, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable under the AYE Loan Documents that is not
paid by it when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid, in the case of interest, on the
Type of Advance on which such interest has accrued pursuant to clause (a)(i) or
(a)(ii) above and, in all other cases, on Base Rate Advances pursuant to clause
(a)(i) above.

                   (c)     Notice of Interest Period and Interest Rate. Promptly
after receipt of a Notice of Borrowing pursuant to Section 2.02(a), a notice of
Conversion pursuant to Section 2.09 or a notice of selection of an Interest
Period pursuant to the terms of the definition of "Interest Period", in each
case, from any Borrower, the AYE Lender Agent shall give notice to such Borrower
(and, if such Borrower is a Regulated Subsidiary, to the Parent) and each AYE
Lender of the applicable Interest Period and the applicable interest rate
determined by the AYE Lender Agent for purposes of clause (a)(i) or (a)(ii)
above.

                   SECTION 2.08.     Fees.  (a)  Commitment Fee. The Parent
shall pay to the AYE Lender Agent for the account of the AYE Lenders a
commitment fee (which the Parent shall, without prejudice to the Parent's
obligation to pay the full amount of such fee and after its payment thereof,
allocate to each Borrower as its several obligation), from the date hereof in
the case of each Initial AYE Lender and from the effective date specified in the
Assignment and Acceptance pursuant to which it became a AYE Lender in the case
of each other AYE Lender until the Termination Date, payable in arrears on the
date of the initial Borrowing hereunder, thereafter quarterly on the each
Quarterly Date and on the Termination Date, at the rate of 0.75% per annum on
the sum of the average daily Unused Loan Commitment of such AYE Lender during
such quarter.

                   (b)     Letter of Credit Fees, Etc.  (i)  The Parent shall
pay to the AYE Lender Agent for the account of each AYE Lender a commission
(which the Parent shall, without prejudice to the Parent's obligation to pay the
full amount of such commission and after its payment thereof, allocate to each
Borrower as its several obligation), payable in arrears monthly on the last day
of each calendar month and on the earliest to occur of the full drawing,
expiration, termination or cancellation of the Letter of Credit and on the date
occurring five days before the date specified in clause (a) of the definition of
"Termination Date", on such AYE Lender's Pro Rata Share of the average daily
aggregate Available Amount during the relevant period of the Letter of Credit
outstanding from time to time, minus the aggregate amount on deposit in the Cash
Collateral Account as cash collateral for the Letter of Credit, at the rate of
5.00% per annum.

                   (ii)     The Parent shall pay to the AYE Issuing Bank, for
its own account, (A) an issuance fee for the Letter of Credit in an amount equal
to 0.25% of the Available Amount of the Letter of Credit on the Closing Date and
(B) such commissions, issuance fees, fronting fees, transfer fees and other fees
and charges in connection with the issuance or administration of the Letter of
Credit as the Parent and the AYE Issuing Bank shall agree (which the Parent
shall, without prejudice to the Parent's obligation to pay the full amount of
such fee and after its payment thereof, allocate to each Borrower as its several
obligation).

                   (c)     Agents' Fees. The Parent shall pay to each Agent for
its own account such fees as may from time to time be agreed between the Parent
and such Agent.

                   SECTION 2.09.     Conversion of Advances.  (a)  Optional.
Each Borrower may on any Business Day, upon notice given to the AYE Lender Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the date of the proposed Conversion and subject to the provisions of
Section 2.10, Convert all or any portion of the Advances of one Type comprising
the same Borrowing made to such Borrower into Advances of the other Type
(including selecting different options with respect to different portions of any
Borrowing, in which case each such portion shall be allocated ratably among the
Advances of the AYE Lenders comprising such Borrowing according to their
respective Loan Commitments); provided that any Conversion of Eurodollar Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(b), no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(b) and each
Conversion of Advances comprising part of the same Borrowing shall be made
ratably among the AYE Lenders in accordance with their Loan Commitments. Each
such notice of Conversion shall, within the restrictions specified above,
specify (i) if different options are being elected with respect to different
portions of any Borrowing, the portions thereof that are to be allocated to each
resulting election (in which case the information to be specified pursuant to
clauses (iii) and (iv) shall be specified for each resulting portion), (ii) the
date of such Conversion, (iii) the Advances to be Converted and (iv) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower issuing such notice.

                   (b)     Mandatory.  (i)  On the date on which the aggregate
unpaid principal amount of Eurodollar Rate Advances comprising any Borrowing
shall be reduced, by payment or prepayment or otherwise, to less than $2,000,000
such Advances shall automatically Convert into Base Rate Advances.

                   (ii)     If any Borrower shall fail to select the duration of
any Interest Period for any Eurodollar Rate Advances to be made to it in
accordance with the provisions contained in the definition of "Interest Period"
in Section 1.01, the AYE Lender Agent will forthwith so notify such Borrower and
the AYE Lenders, whereupon each such Eurodollar Rate Advance will automatically,
on the last day of the then existing Interest Period therefor, Convert into a
Base Rate Advance.

                   (iii)     Upon the occurrence and during the continuance of
any Default, (A) each Eurodollar Rate Advance will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (B) the obligation of the AYE Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended.

                   SECTION 2.10.     Increased Costs, Etc.  (a)  If, due to
either (i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurodollar Rate
Reserve Percentage) in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any AYE Lender Party of agreeing to make or of
making, funding or maintaining Eurodollar Rate Advances to any Borrower or of
agreeing to maintain or participate in the Letter of Credit Facility or of
agreeing to make or of making or funding or maintaining Letter of Credit
Advances to any Borrower (excluding, for purposes of this Section 2.10, any such
increased costs resulting from (A) Taxes or Other Taxes (as to which
Section 2.12 shall govern) and (B) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such AYE Lender Party is organized
or has its Applicable Lending Office or any political subdivision thereof), then
such Borrower shall from time to time, upon demand by such AYE Lender Party
(with a copy of such demand to the AYE Lender Agent), pay to the AYE Lender
Agent for the account of such AYE Lender Party additional amounts sufficient to
compensate such AYE Lender Party for such increased cost; provided that an AYE
Lender Party claiming additional amounts under this Section 2.10(a) agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost that may thereafter accrue and would not, in the
reasonable judgment of such AYE Lender Party, be otherwise disadvantageous to
such AYE Lender Party. A certificate as to the amount of such increased cost,
submitted to the relevant Borrower by such AYE Lender Party, shall be conclusive
and binding for all purposes, absent manifest error.

                   (b)     If any AYE Lender Party determines that compliance
with any law or regulation or any guideline or request from any central bank or
other governmental authority (whether or not having the force of law) affects or
would affect the amount of capital required or expected to be maintained by such
AYE Lender Party or any corporation controlling such AYE Lender Party and that
the amount of such capital is increased by or based upon the existence of such
AYE Lender Party's commitment to lend or to participate in the Letter of Credit
Facility hereunder and other commitments of such type or the maintenance of or
participation in the Letter of Credit (or similar contingent obligations), then,
upon demand by such AYE Lender Party or such corporation (with a copy of such
demand to the AYE Lender Agent), the Parent shall pay to the AYE Lender Agent
for the account of such AYE Lender Party, from time to time as specified by such
AYE Lender Party, additional amounts sufficient to compensate such AYE Lender
Party in the light of such circumstances, to the extent that such AYE Lender
Party reasonably determines such increase in capital to be allocable to the
existence of such AYE Lender Party's commitment to lend or to participate in the
Letter of Credit Facility or to the issuance or maintenance of or participation
in the Letter of Credit. A certificate as to such amounts submitted to the
Parent by such AYE Lender Party shall be conclusive and binding for all
purposes, absent manifest error.

                   (c)     If, with respect to any Eurodollar Rate Advances made
to any Borrower the Required AYE Lenders notify the AYE Lender Agent that the
Eurodollar Rate for any Interest Period for such Advances will not adequately
reflect the cost to such AYE Lenders of making, funding or maintaining their
Eurodollar Rate Advances for such Interest Period, the AYE Lender Agent shall
forthwith so notify such Borrower and the AYE Lenders, whereupon (i) each such
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the AYE Lenders to make, or to Convert Advances into, Eurodollar
Rate Advances for any Borrower shall be suspended until the AYE Lender Agent
shall notify the Borrowers that such AYE Lenders have determined that the
circumstances causing such suspension no longer exist.

                   (d)     Notwithstanding any other provision of this
Agreement, if the introduction of or any change in or in the interpretation of
any law or regulation shall make it unlawful, or any central bank or other
governmental authority shall assert that it is unlawful, for any AYE Lender or
its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances hereunder, then, on notice thereof and demand therefor by such AYE
Lender to the Borrowers through the AYE Lender Agent, (i) each Eurodollar Rate
Advance will automatically, upon such demand, Convert into a Base Rate Advance
and (ii) the obligation of the AYE Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the AYE Lender Agent shall
notify the Borrowers that such AYE Lender has determined that the circumstances
causing such suspension no longer exist ; provided that, before making any such
demand, such AYE Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
AYE Lender or its Eurodollar Lending Office to continue to perform its
obligations to make Eurodollar Rate Advances or to continue to fund or maintain
Eurodollar Rate Advances and would not, in the judgment of such AYE Lender, be
otherwise disadvantageous to such AYE Lender.

                   SECTION 2.11.     Payments and Computations.  (a)  Each
Borrower shall make each payment hereunder and under the Notes required of it,
regardless of any right of counterclaim or setoff, not later than 11:00 a.m.
(New York City time) on the day when due in Dollars to the AYE Lender Agent at
the AYE Lender Agent's Account in immediately available funds, with payments
being received by the AYE Lender Agent after such time being deemed to have been
received on the next succeeding Business Day. The AYE Lender Agent will promptly
thereafter cause like funds to be distributed (i) if such payment by such
Borrower is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder by such Borrower and under its Notes to more
than one AYE Lender Party, to such AYE Lender Parties for the account of their
respective Applicable Lending Offices ratably in accordance with the amounts of
such respective Obligations then payable to such AYE Lender Parties and (ii) if
such payment by such Borrower is in respect of any Obligation then payable
hereunder to one AYE Lender Party, to such AYE Lender Party for the account of
its Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 8.07(e), from and after the effective date of such Assignment and
Acceptance, the AYE Lender Agent shall make all payments hereunder and under the
Notes in respect of the interest assigned thereby to the AYE Lender Party
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

                   (b)     Each Borrower hereby authorizes each AYE Lender Party
and each of its Affiliates, if and to the extent payment owed to such AYE Lender
Party by such Borrower is not made when due hereunder or, in the case of a AYE
Lender, under its Note, to charge from time to time, to the fullest extent
permitted by law, against any or all of such Borrower's accounts with such AYE
Lender Party or such Affiliate any amount so due.

                   (c)     All computations of interest and of fees and Letter
of Credit commissions shall be made by the AYE Lender Agent on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable. Each determination by the AYE Lender
Agent of an interest rate, fee or commission hereunder shall be conclusive and
binding for all purposes, absent manifest error.

                   (d)     Whenever any payment hereunder or under the Notes
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest or commitment
fee, as the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

                   (e)     Unless the AYE Lender Agent shall have received
notice from any relevant Borrower prior to the date on which any payment is due
by such Borrower to any AYE Lender Party hereunder that such Borrower will not
make such payment in full, the AYE Lender Agent may assume that such Borrower
has made such payment in full to the AYE Lender Agent on such date and the AYE
Lender Agent may, in reliance upon such assumption, cause to be distributed to
each such AYE Lender Party on such due date an amount equal to the amount then
due such AYE Lender Party. If and to the extent such Borrower shall not have so
made such payment in full to the AYE Lender Agent, each such AYE Lender Party
shall repay to the AYE Lender Agent forthwith on demand such amount distributed
to such AYE Lender Party together with interest thereon, for each day from the
date such amount is distributed to such AYE Lender Party until the date such AYE
Lender Party repays such amount to the AYE Lender Agent, at the Federal Funds
Rate.

                   (f)     If the AYE Lender Agent receives funds from any
Borrower for application to the Obligations of such Borrower under the AYE Loan
Documents under circumstances for which the AYE Loan Documents do not specify
the Advances or the Facility to which, or the manner in which, such funds are to
be applied, the AYE Lender Agent may, but shall not be obligated to, elect to
distribute such funds to each AYE Lender Party ratably in accordance with such
AYE Lender Party's proportionate share of the principal amount of all
outstanding Advances of such Borrower and the Available Amount of the Letter of
Credit then outstanding, in repayment or prepayment of such of the outstanding
Advances or other Obligations owed by such Borrower to such AYE Lender Party,
and for application to such principal installments, as the AYE Lender Agent
shall direct; provided that no Borrower shall be liable to any AYE Lender Party
with respect to any such distribution by the AYE Lender Agent.

                   SECTION 2.12.     Taxes.  (a)  Any and all payments by each
Borrower hereunder or under the Notes shall be made, in accordance with
Section 2.11, free and clear of and without deduction for any and all present or
future withholding taxes, including levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each AYE Lender Party and each Agent, taxes imposed on (or measured by) its
overall net income, or any franchise taxes or similar taxes imposed for the
privilege of carrying on a business in corporate form (other than taxes imposed
as a result of entering into this Agreement and the transactions contemplated
hereby), or taxes measured by its net worth or shareholder's capital, by the
United States, or by the jurisdiction under the laws of which such recipient is
organized in which its Applicable Lending Office is located,(ii) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Applicable Lending Office of any AYE Lender
Party is located and (iii) withholding taxes excluded pursuant to clause (e) of
this Section 2.12 (all such non-excluded taxes, including levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as "Taxes"). If any
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable by it hereunder or under any of its Notes to any AYE Lender Party or
any Agent, (A) the sum payable by such Borrower shall be increased as may be
necessary so that after such Borrower and the AYE Lender Agent have made all
required deductions (including deductions applicable to additional sums payable
under this Section 2.12) such AYE Lender Party or such Agent, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (B) such Borrower shall make all such deductions and
(C) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

                   (b)     In addition, each Borrower shall pay any present or
future stamp, documentary, excise, property or similar taxes, charges or levies
that arise from any payment made by it hereunder or under its Notes or from its
execution, delivery or registration of, performance under, or otherwise with
respect to, this Agreement or the Notes, but excluding all other U.S. federal
taxes other than withholding taxes (hereinafter referred to as "Other Taxes").
If revised disclosure regulations under Section 6011 of the Code are issued
which modify the definition of a "reportable transaction" so that it does not
include a transaction where the issuer of a debt instrument provides an
indemnity for taxes, in addition to withholding taxes imposed on interest paid
on the debt instrument, for purposes of subsections (a) and (b) of this Section
2.12, the terms "Taxes" and "Other Taxes" shall include all such taxes (other
than any taxes described in clauses (i), (ii) and (iii) of Section 2.12(a)
above, whether or not collected by way of withholding.

                   (c)     Each Borrower shall indemnify each AYE Lender Party
and each Agent for and hold them harmless against the full amount of Taxes and
Other Taxes payable by such Borrower, and for the full amount of taxes of any
kind imposed by any jurisdiction on amounts payable under this Section 2.12,
imposed on or paid by such AYE Lender Party or such Agent (as the case may be)
and any liability (including penalties, additions to tax, interest and
reasonable expenses) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such AYE Lender Party
or such Agent (as the case may be) makes written demand therefor.

                   (d)     As soon as practicable (but in no event later than 90
days) after the date of any payment by any relevant Borrower of Taxes, such
Borrower shall furnish to the AYE Lender Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing such
payment. Excluding payments made by the AYE Lender Agent, in the case of any
payment hereunder or under its Notes by or on behalf of any relevant Borrower
through an account or branch outside the United States or by or on behalf of any
Borrower by a payor that is not a United States person, if such Borrower
determines that no Taxes are payable in respect thereof, such Borrower shall
furnish, or shall cause such payor to furnish, to the AYE Lender Agent, at such
address, an opinion of counsel acceptable to the AYE Lender Agent stating that
such payment is exempt from Taxes. For purposes of subsections (d) and (e) of
this Section 2.12, the terms "United States" and "United States person" shall
have the meanings specified in Section 7701 of the Code.

                   (e)     Each AYE Lender Party organized under the laws of a
jurisdiction outside the United States shall, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial AYE Lender
Party and on the date of the Assignment and Acceptance pursuant to which it
becomes a AYE Lender Party in the case of each other AYE Lender Party, and from
time to time thereafter as requested in writing by the Parent (but only so long
thereafter as such AYE Lender Party remains lawfully able to do so), provide
each of the AYE Lender Agent and the Parent with duly certified copies of
(i) Internal Revenue Service Form W-8ECI, or any successor form thereto,
certifying that the payments received from any Borrower hereunder are
effectively connected with such AYE Lender Party's conduct of a trade or
business in the United States; or (ii) Internal Revenue Service Form W-8BEN, or
any successor form thereto, certifying that such AYE Lender Party is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8BEN or any successor form thereto, together with a
certificate stating that (1) the AYE Lender Party is not a bank for purposes of
Code Section 881(c)(3)(A), or the obligation of each Borrower hereunder is not,
with respect to such AYE Lender Party, pursuant to a loan agreement entered into
in the ordinary course of its trade or business, within the meaning of that
section; (2) the AYE Lender Party is not a 10% shareholder of any Borrower
within the meaning of Code Section 871(h)(3) or 881(c)(3)(B); and (3) the AYE
Lender Party is not a controlled foreign corporation that is related to any
Borrower within the meaning of Code Section 881(c)(3)(C); or (iv) such other
governmental forms as may be applicable to the AYE Lender Party, including Forms
W-8IMY or W-8EXP, which will reduce the rate of withholding tax on payments of
interest. Each AYE Lender Party organized under the laws of the United States
that is not a corporation shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial AYE Lender Party and on
the date of the Assignment and Acceptance pursuant to which it becomes a AYE
Lender Party in the case of each other AYE Lender Party, and from time to time
as requested in writing by the Parent, provide each of the AYE Lender Agent and
the Parent with two duly completed copies of Internal Revenue Service Form W-9.
Each AYE Lender Party shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such AYE Lender Party (but only
to the extent such AYE Lender Party is lawfully able to do so). Each such AYE
Lender Party shall promptly notify the Parent at any time that it determines
that it is no longer in a position to provide any previously delivered
certificate to the Parent (or any other form of certification adopted by the
Internal Revenue Service for such purpose). If the forms provided by a AYE
Lender Party at the time such AYE Lender Party first becomes a party to this
Agreement indicate a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such AYE Lender Party provides the appropriate forms certifying
that a lesser rate applies, whereupon withholding tax at such lesser rate only
shall be considered excluded from Taxes for periods governed by such forms;
provided, however, that if, at the effective date of the Assignment and
Acceptance pursuant to which a AYE Lender Party becomes a party to this
Agreement, the AYE Lender Party assignor was entitled to payments under
subsection (a) of this Section 2.12 in respect of United States withholding tax
with respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the AYE Lender Party assignee on such
date. If any form or document referred to in this subsection (e) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required by the applicable Internal Revenue Service form
(or related certificate described above), that the applicable AYE Lender Party
reasonably considers to be confidential, such AYE Lender Party shall give notice
thereof to the Parent and shall not be obligated to include in such form or
document such confidential information.

                   (f)     Notwithstanding the foregoing, for any period with
respect to which a AYE Lender Party has failed to provide the Parent with the
appropriate form described in subsection (e) above (other than if such failure
is due to a change in law occurring after the date on which a form originally
was required to be provided or if such form otherwise is not required under
subsection (e) above), such AYE Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.12 with respect to
Taxes imposed by the United States by reason of such failure; provided that
should a AYE Lender Party become subject to Taxes because of its failure to
deliver a form required hereunder, each Borrower shall take such steps as such
AYE Lender Party shall reasonably request to assist such AYE Lender Party to
recover such Taxes.

                   (g)     Any AYE Lender Party claiming any additional amounts
payable pursuant to this Section 2.12 agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Eurodollar Lending Office or Domestic Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such AYE Lender Party, be otherwise
disadvantageous to such AYE Lender Party.

                   (h)     If any AYE Lender Party determines, in its sole
discretion, that it has actually and finally realized, by reason of a refund,
deduction or credit of any Taxes paid or reimbursed by any Borrower pursuant to
subsection (a) or (c) above in respect of payments under the AYE Loan Documents,
a current monetary benefit that it would otherwise not have obtained, and that
would result in the total payments under this Section 2.12 exceeding the amount
needed to make such AYE Lender Party whole, such AYE Lender Party shall pay to
such Borrower, with reasonable promptness following the date on which it
actually realizes such benefit, an amount equal to the lesser of the amount of
such benefit or the amount of such excess, in each case net of all out-of-pocket
expenses in securing such refund, deduction or credit.

                   SECTION 2.13.     Sharing of Payments, Etc.  If any AYE
Lender Party shall obtain at any time any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise, other
than as a result of an assignment pursuant to Section 8.07) (a) on account of
Obligations due and payable to such AYE Lender Party hereunder and under the
relevant Notes by any Borrower at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such AYE Lender Party at such time to (ii) the aggregate amount of
all Obligations of such Borrower due and payable to all AYE Lender Parties
hereunder and under the relevant Notes at such time) of payments on account of
the Obligations of such Borrower due and payable to all AYE Lender Parties
hereunder and under the relevant Notes at such time obtained by all the AYE
Lender Parties at such time or (b) on account of Obligations owing (but not due
and payable) to such AYE Lender Party hereunder and under the relevant Notes by
any Borrower at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such AYE Lender Party
at such time to (ii) the aggregate amount of the Obligations owing (but not due
and payable) to all AYE Lender Parties by such Borrower hereunder and under the
Notes at such time) of payments on account of the Obligations owing (but not due
and payable) to all AYE Lender Parties by such Borrower hereunder and under the
relevant Notes at such time obtained by all of the AYE Lender Parties at such
time, such AYE Lender Party shall forthwith purchase from the other AYE Lender
Parties such interests or participating interests in the Obligations of such
Borrower due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing AYE Lender Party to share the excess payment
ratably with each of them; provided that if all or any portion of such excess
payment is thereafter recovered from such purchasing AYE Lender Party, such
purchase from each other AYE Lender Party shall be rescinded and such other AYE
Lender Party shall repay to the purchasing AYE Lender Party the purchase price
to the extent of such AYE Lender Party's ratable share (according to the
proportion of (i) the purchase price paid to such AYE Lender Party to (ii) the
aggregate purchase price paid to all AYE Lender Parties) of such recovery
together with an amount equal to such AYE Lender Party's ratable share
(according to the proportion of (i) the amount of such other AYE Lender Party's
required repayment to (ii) the total amount so recovered from the purchasing AYE
Lender Party) of any interest or other amount paid or payable by the purchasing
AYE Lender Party in respect of the total amount so recovered. Each Borrower
agrees that any AYE Lender Party so purchasing an interest or participating
interest from another AYE Lender Party pursuant to this Section 2.13 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such interest or participating interest,
as the case may be, as fully as if such AYE Lender Party were the direct
creditor of such Borrower in the amount of such interest or participating
interest, as the case may be.

                   SECTION 2.14.     Use of Proceeds.  The proceeds of the
Advances and issuances of the Letter of Credit shall be available (and each
Borrower agrees that it shall use such proceeds and the Letter of Credit) solely
(a) in the case of the initial Borrowing, to repay in full the Existing AYE Debt
owing by it and (b) each subsequent Borrowing, for its general corporate
purposes and working capital.

ARTICLE III

CONDITIONS OF LENDING AND
ISSUANCES OF LETTER OF CREDIT

                   SECTION 3.01.     Conditions Precedent to Closing Date.  No
AYE Lender shall be required or obligated to make any Advance, and the AYE
Issuing Bank shall not be required or obligated to assume the Existing L/C, in
each case, until the first Business Day on which the following conditions
precedent have been satisfied (or waived, as evidenced by an "effective date"
notice to the Borrowers from the AYE Issuing Bank and the AYE Lenders), as
determined by each AYE Lender and the AYE Issuing Bank (provided that if the
Closing Date does not occur on or before February 28, 2003, the Loan Commitments
and Letter of Credit Commitments of the AYE Lender Parties shall terminate on
such date):

                   (a)     Certain AYE Loan Documents. This Agreement, the
Intercreditor Agreement and the Fee Letters shall have been duly authorized,
executed and delivered by each of the parties thereto and shall be in full force
and effect.

                   (b)     Notes. The AYE Lender Agent shall have received a
Note payable to the order of each AYE Lender, duly authorized, executed and
delivered by the Parent and WPPC.

                   (c)     Corporate Documents. The AYE Lender Agent shall have
received the following with respect to each Borrower:

                             (i)     certified copies of the resolutions of the
Board of Directors of such Borrower authorizing the execution, delivery and
performance of each AYE Loan Document to which it is or is to be a party, and of
all documents evidencing other necessary corporate action and governmental and
other third party approvals and consents, if any, with respect to each such AYE
Loan Document;

                             (ii)     a copy of a certificate of the Secretary
of State of Maryland (in the case of the Parent), the State of Ohio (in the case
of MPC) and the Commonwealth of Pennsylvania (in the case of WPPC), in each
case, dated reasonably near the Closing Date, certifying (A) as to a true and
correct copy of the certificate of incorporation of such Borrower and each
amendment thereto on file in such Secretary's office and (B) that (1) such
amendments are the only amendments to such certificate on file in such
Secretary's office, (2) such Borrower has paid all franchise taxes to the date
of such certificate and (C) such Borrower is duly formed and in good standing or
presently subsisting under the laws of the State of Maryland (in the case of the
Parent), the State of Ohio (in the case of MPC) and the Commonwealth of
Pennsylvania (in the case of WPPC);

                             (iii)     a copy of a certificate of the Secretary
of State of each jurisdiction (other than the jurisdiction of its incorporation)
in which such Borrower is doing business, dated reasonably near the Closing
Date, stating that such Borrower is duly qualified to do business and in good
standing as a foreign corporation in such State and has filed all annual reports
required to be filed to the date of such certificate, as applicable;

                             (iv)     a certificate signed on behalf of such
Borrower by its Secretary or any Assistant Secretary, dated the Closing Date
(the statements made in which certificate shall be true on and as of the Closing
Date), certifying (A) as to a true and correct copy of the Constituent Documents
of such Borrower as of the Closing Date and each amendment to its Constituent
Documents, if any, from the date on which the resolutions referred to in
Section 3.01(c)(i) were adopted, (B) the due incorporation or formation and good
standing or valid existence of such Borrower under the laws of the jurisdiction
of its formation, and the absence of any proceeding for the dissolution or
liquidation of such Borrower; and (C) the names and true signatures of the
officers of such Borrower authorized to sign each AYE Loan Document to which it
is or is to be a party and the other documents to be delivered hereunder and
thereunder.

                   (d)     Financial Statements. The AYE Lender Agent shall have
received a copy of each of the audited Consolidated annual financial statements
of the Parent and its Subsidiaries dated December 31, 2001 and interim
Consolidated financial statements (consolidated balance sheets and income
statements) of the Parent and its Subsidiaries dated as of September 30, 2002,
accompanied by (i) in the case of such audited financial statements, a copy of
the letter of the independent public accountants for the Parent included in such
audited financial statements and (ii) in the case of the audited and unaudited
financial statements, an Officer's Certificate of the Parent, dated as of the
Closing Date, certifying that, subject to Accounting Review Adjustments, the
copies of such financial statements fairly present the financial condition of
the Parent and its Subsidiaries as of the date of such financial statements and
the results of operations of the Parent and its Subsidiaries for the period
indicated in such financial statements, all in accordance with GAAP, and
subject, in the case of the interim Consolidated financial statements dated as
of September 30, 2002, to normal year-end audit adjustments and the absence of
footnotes.

                   (e)     Business Plan. The AYE Lender Agent shall have
received a copy of the Business Plan in form and substance satisfactory to FTI
and the AYE Lenders.

                   (f)     Legal Opinions. The AYE Lender Agent shall have
received the following legal opinions, each dated the Closing Date:

                             (i)     opinion(s) of appropriate counsel for the
Borrowers, as to such matters as any AYE Lender Party may reasonably request;
and

                             (ii)     an opinion of Shearman & Sterling, counsel
for the AYE Lender Agent, in form and substance satisfactory to the AYE Lenders.

                   (g)     Existing Debt. The AYE Lenders shall be satisfied
that all Existing AYE Debt has been, or simultaneously with the making of the
initial Advances will be, repaid in full or otherwise satisfied and
extinguished.

                   (h)     Litigation and other Proceedings. There shall exist
(i) no action, suit, investigation, litigation or proceeding affecting the
Parent or any of its Subsidiaries or any such Person's properties pending or
threatened in, before any court, before or by any Governmental Authority or
before any arbitrator and (ii) no default by any such Person under any
applicable order, writ, injunction or decree of any court, Governmental
Authority or any arbitrator, in each case which (A) could reasonably be expected
to have a Material Adverse Effect other than the matters described on
Schedule 4.01(e) (the "Disclosed Litigation") or (B) purports to affect the
legality, validity or enforceability of any AYE Loan Document or the
consummation of the Transaction, and there shall have been no material adverse
change with respect to the Parent or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 4.01(e).

                   (i)     Governmental Approvals. All Governmental Approvals
(other than the MPC Approval) shall have been obtained (without the imposition
of any conditions that are not acceptable to the AYE Lenders), are in full force
and effect and are final, except as provided in Section 20 of PUHCA, and
non-appealable, except in the case of the Securities and Exchange Commission's
Order dated February 21, 2003, as provided in Section 24 of PUHCA, and do not
contain any restrictions, conditions or requirements which are then required to
be satisfied and have not been satisfied, and the AYE Lender Agent shall have
received copies of the Material Governmental Approvals (other than the MPC
Approval), accompanied by an Officer's Certificate of the Parent attaching
copies of all Material Governmental Approvals (other than the MPC Approval), and
certifying that (i) the copies of each of the Material Governmental Approvals
delivered pursuant to this Section 3.01(i) are true, correct and complete copies
of such Governmental Approval, (ii) each Governmental Approval then in existence
is in full force and effect, and is not subject to any pending appeal,
intervention or similar proceeding or any unsatisfied condition that may result
in modification or revocation thereof, (iii) any and all conditions set forth in
all Governmental Approvals then in existence that are then required to be
satisfied have been satisfied and (iv) to the best knowledge of the Responsible
Officer providing such Officer's Certificate, no event has occurred that could
reasonably be expected to result in the modification, cancellation or revocation
of any Governmental Approval, all applicable waiting periods in connection with
the Transaction shall have expired without any action being taken by any
competent authority, and no law or regulation shall be applicable in the
judgment of the AYE Lenders, in each case that restrains, prevents or imposes
materially adverse conditions upon the Transaction.

                   (j)     Funds Flow Memorandum. The AYE Lender Agent shall
have received a memorandum prepared by the Parent (the "Funds Flow Memorandum")
specifying the use of the proceeds of initial Advances including applicable wire
transfer instructions in form and substance satisfactory to the AYE Lender
Parties which shall provide for, among other things, repayment of the Existing
AYE Debt and the payment of all accrued fees of the AYE Lender Parties and all
accrued expenses of the Agents (including the accrued fees and expenses of
counsel to the Agents and local counsel to the AYE Lender Agent).

                   (k)     Advisory Services. The AYE Lender Agent shall have
received evidence reasonably satisfactory to the AYE Lenders, as to the
provision of services by the Financial Advisor to the Parent until the date
specified in clause (a) of the definition of "Termination Date".

                   (l)     Taxes. All Taxes (i) due and payable on or prior to
the Closing Date in connection with the execution, delivery, filing, recording
or admissibility in evidence of the AYE Loan Documents or to ensure the
legality, validity, enforceability, perfection or admissibility in evidence of
the AYE Loan Documents and (ii) due and payable on or prior to the Closing Date
by the Borrowers in connection with the consummation of the transactions
contemplated by, and the performance of, the AYE Loan Documents, shall, in the
case of clauses (i) and (ii) above, have been duly paid in full.

                   (m)     Stamp Duties, Etc. All required stamp duties,
registration fees, filing costs and other charges in connection with the
execution, delivery, filing, recording, perfection, priority or admissibility in
evidence of the AYE Loan Documents required to be paid on or prior to the
Closing Date shall have been paid in full or an appropriate exemption therefrom
shall have been obtained.

                   (n)     Closing Certificate. The following statements shall
be true and the AYE Lender Agent shall have received a certificate signed by a
Responsible Officer of each Borrower, dated the Closing Date, stating that:

                             (i)     the representations and warranties by such
Borrower contained in each AYE Loan Document are correct on and as of the
Closing Date, before and after giving effect to the Advances and the assumption
of the Existing L/C on the Closing Date and to the application of the proceeds
therefrom, as though made on and as of the Closing Date, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the Closing Date in which case as of such specific date; and

                             (ii)     no Default has occurred and is continuing,
or would result from the Advances or assumption of the Existing L/C on the
Closing Date or from the application of the proceeds therefrom.

                   (o)     AESC Loan Documents. The AESC Loan Documents shall
have been entered into by AESC and the other parties thereto, shall be in full
force and effect and shall provide financing in an aggregate amount of at least
$2,107,780,112.77 in accordance with the terms thereof, and each of the "Closing
Date", the "New Money Closing" and the "Refinancing Closing" under, and as
defined in, the AESC Loan Documents shall have occurred, or upon the making of
the initial Advances will occur, and the AYE Lender Agent shall have received an
Officer's Certificate of the Parent to such effect.

                   (p)     CapEx Budget. The AYE Lender Agent shall have
received a statement, prepared by the Parent, of (i) projected Capital
Expenditures (including Scheduled Capital Expenditure and, to the extent
budgeted by the Parent or any of its Subsidiaries, Mandatory Capital
Expenditure) for Fiscal Years 2003 and 2004 and (ii) the aggregate Dollar amount
projected to be incurred for Capital Expenditures in 2005, in each case, with
respect to the Parent and its Subsidiaries (the "CapEx Budget").

                   (q)     Hagerstown Facility. The Existing Hagerstown Debt has
been, or will be simultaneously with the refinancing of the Existing AYE Debt
pursuant to the AYE Loan Document, refinanced pursuant to the Hagerstown
Facility and in accordance with the Hagerstown Loan Documents, and the AYE
Lender Agent shall have received a copy of each Hagerstown Loan Document,
accompanied by an Officer's Certificate of the Parent, dated the Closing Date,
certifying that such copy is a true, correct and complete copy of the relevant
Hagerstown Loan Document and that there are no other Hagerstown Loan Documents
in existence which have not been delivered to the AYE Lender Agent pursuant to
this Section 3.01(q).

                   (r)     Letter of Credit Agreements. The AYE Issuing Bank
shall have received such application and agreement for letter of credit with
respect to the Letter of Credit, duly executed by the Parent, as the AYE Issuing
Bank may specify (the "Letter of Credit Agreement").

                   (s)     Other Documents. Each AYE Lender and AYE Issuing Bank
shall have received such other approvals, opinions or documents as such AYE
Lender Party through the AYE Lender Agent may reasonably request.

                   SECTION 3.02.     Conditions Precedent to Each Borrowing and
the Assumption.  The obligation of each AYE Lender to make an Advance (other
than a Letter of Credit Advance made by the AYE Issuing Bank or an AYE Lender
pursuant to Section 2.03(b)) on the occasion of each Borrowing (including the
initial Borrowing) to any Borrower, and the obligation of the AYE Issuing Bank
to assume the Existing L/C, shall be subject to the further conditions precedent
that on the date of such Borrowing or assumption:

                   (a)      the following statements shall be true and each of
the giving of the applicable Notice of Borrowing (and the acceptance by the
relevant Borrower of the proceeds of such Borrowing or of the Letter of Credit
shall constitute a representation and warranty by each of the Parent and such
Borrower that both on the date of such notice and on the date of such Borrowing
or issuance such statements are true):

                   (i)     the representations and warranties of each of the
Parent and such Borrower contained in each AYE Loan Document are correct on and
as of such date, before and after giving effect to such Borrowing or assumption
and to the application of the proceeds therefrom, as though made on and as of
such date, other than any such representations or warranties that, by their
terms, refer to a specific date other than the date of such Borrowing or
assumption, in which case as of such specific date; and

                   (ii)     no Default has occurred and is continuing, or would
result from such Borrowing or assumption or from the application of the proceeds
therefrom.

                   (b)     with respect to the initial Borrowing by MPC only:

                   (i)     the AYE Lender Agent shall have received a Note
payable to the order of each AYE Lender, duly authorized, executed and delivered
by MPC;

                   (ii)     the MPC Approval shall have been obtained (without
the imposition of any conditions that are not acceptable to the AYE Lenders),
shall be in force and effect and shall be final and non-appealable, and does not
contain any restrictions, conditions or requirements which are then required to
be satisfied and have not been satisfied, and the AYE Lender Agent shall have
received a copy of the MPC Approval, accompanied by an Officer's Certificate of
the Parent attaching a copy of the MPC Approval, and certifying that (A) the
copy of the MPC Approval delivered pursuant to this Section 3.02(b) is a true,
correct and complete copy of the MPC Approval, (B) the MPC Approval is in full
force and effect, and is not subject to any pending appeal, intervention or
similar proceeding or any unsatisfied condition that may result in modification
or revocation thereof, (C) any and all conditions set forth in the MPC Approval
that are then required to be satisfied have been satisfied and (D) to the best
knowledge of the Responsible Officer providing such Officer's Certificate, no
event has occurred that could reasonably be expected to result in the
modification, cancellation or revocation of the MPC Approval;

                   (iii)     no law or regulation shall be applicable in the
judgment of the AYE Lenders, in each case that restrains, prevents or imposes
materially adverse conditions upon the making of Advances to MPC; and

                   (iv)     the AYE Lender Agent shall have received the
following legal opinions, each dated as of the date of such Borrowing:

                             (A)     opinion(s) of appropriate counsel for the
Borrowers, as to such matters as any AYE Lender Party may reasonably request;
and

                             (B)     an opinion of Shearman & Sterling, counsel
for the AYE Lender Agent, in form and substance satisfactory to the AYE Lenders;
and

                   (c)     the AYE Lender Agent shall have received such other
approvals, opinions or documents as any AYE Lender Party through the AYE Lender
Agent may reasonably request.

                   SECTION 3.03.     Determinations Under Sections 3.01 and
3.02.  For purposes of determining compliance with the conditions specified in
Sections 3.01 and 3.02, each AYE Lender Party shall be deemed to have consented
to, approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the AYE Lender Parties unless an officer of the AYE Lender Agent
responsible for the transactions contemplated by the AYE Loan Documents shall
have received notice from such AYE Lender Party prior to the date of the
Borrowing or issuance of the Letter of Credit (as applicable) specifying its
objection thereto and, in the case of a Borrowing, such AYE Lender Party shall
not have made available to the AYE Lender Agent such AYE Lender Party's ratable
portion of such Borrowing.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

                   SECTION 4.01.     Representations and Warranties of the
Borrowers.  Each Borrower represents and warrants to each AYE Lender Party, as
follows (provided that the representation and warranty in clause (f) shall be
made only by the Parent):

                   (a)     Each of it and its Subsidiaries (i) is a limited
liability company, partnership or corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its formation,
(ii) is duly qualified to do business and in good standing in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed and (iii) has all requisite
corporate or partnership (as applicable) power and authority (including all
governmental licenses, permits and other approvals) to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted, except, in the case of clauses (ii) and (iii) only, where the
failure to so qualify or be so licensed, or to have such power and authority,
could not reasonably be expected to have a Material Adverse Effect.

                   (b)     The execution, delivery and performance by it of each
AYE Loan Document to which it is or is to be a party, and, in the case of the
Borrowers that are indebted to the Existing AYE Lenders only, the consummation
of the Transaction, are within its corporate powers, have been duly authorized
by all necessary corporate action, and do not and will not (i) contravene its
Constituent Documents, (ii) violate any law, rule, regulation (including
Regulation X of the Board of Governors of the Federal Reserve System), order,
writ, judgment, injunction, decree, determination or award, (iii) conflict with
or result in the breach of, or constitute a default or require any payment to be
made under, any contract, loan agreement, indenture, mortgage, deed of trust,
lease or other instrument binding on or affecting its or any of its properties
or (iv) result in or require the creation or imposition of any Lien upon or with
respect to any of its Assets. It is not in violation of any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award or
in breach of any such contract, loan agreement, indenture, mortgage, deed of
trust, lease or other instrument, the violation or breach of which could be
reasonably expected to have a Material Adverse Effect.

                   (c)     No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or any other third party
is required for (i) its due execution, delivery, recordation, filing or
performance of any AYE Loan Document to which it is or is to be a party, or, in
the case of the Borrowers that are indebted to the Existing AYE Lenders only,
for the consummation of the Transaction, or (ii) the exercise by any AYE Lender
Party of its rights under the AYE Loan Documents, except for the authorizations,
approvals, actions, notices and filings listed on Schedule 4.01(c) (the
"Governmental Approvals"), all of which (other than, with respect to any date on
which this representation or warranty is made or reaffirmed prior to the date of
the initial Borrowing by MPC hereunder, the MPC Approval) have been duly
obtained, taken, given or made, are in full force and effect, are held in its
name, are not subject to appeal, intervention, rehearing, reconsideration or
similar proceeding and are free from any conditions or requirements that have
not been satisfied, and are required to be satisfied, on or prior to the dates
as of which this representation and warranty is made or reaffirmed. All
applicable waiting periods in connection with all Governmental Approvals
obtained by it have expired without any action having been taken by any
competent authority restraining, preventing or imposing materially adverse
conditions upon its execution, delivery and performance of each AYE Loan
Document to which it is a party and the transactions contemplated thereunder.

                   (d)     This Agreement has been, and each other AYE Loan
Document to which it is or is to be a party when delivered hereunder will have
been, duly executed and delivered by it. This Agreement is, and each other AYE
Loan Document to which it is a party when delivered hereunder will be, its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except to the extent limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by general principles of equity.

                   (e)     There is no action, suit, investigation, litigation
or proceeding affecting it, including any Environmental Action, pending or
threatened before any Governmental Authority that (i) could reasonably be
expected to have a Material Adverse Effect (other than the Disclosed Litigation)
or (ii) affects or purports to affect the legality, validity or enforceability
of any AYE Loan to which it is a party or, in the case of the Borrowers that are
indebted to the Existing AYE Lenders only, the consummation of the Transaction,
and there has been no material adverse change, with respect to it or any of its
Subsidiaries, in respect of the Disclosed Litigation described on
Schedule 4.01(e).

                   (f)  (i)  Subject to Accounting Review Adjustments, each of
the financial statements of the Parent delivered to the AYE Lender Agent
pursuant to Sections 3.01(d) and 5.04(a) and (b) is true, complete and correct
in all respects as of the date of such statement, has been prepared in
accordance with GAAP (subject, in the case of interim financial statements, to
normal year-end audit adjustments and the absence of footnotes), and fairly
presents the financial condition and results of operations of the Parent and its
Subsidiaries as of the date thereof. Except as (i) previously disclosed publicly
by the Parent or any of its Subsidiaries on or prior to the Closing Date or (ii)
set forth in Schedule 4.01(f), there are no liabilities or obligations of any
nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due, but not including any liabilities or obligations that would
not be required to be disclosed in a financial statement, including the
footnotes thereto, pursuant to GAAP, for the period to which such financial
statements relate) that could reasonably be expected to have a Material Adverse
Effect. Except as (i) previously disclosed publicly by the Parent or any of its
Subsidiaries on or prior to the Closing Date or (ii) set forth in Schedule
4.01(f), since the date of the most recent financial statements delivered by the
Parent pursuant to Section 3.01(d), no event, condition, occurrence or
circumstance has existed or has occurred and is continuing which could
reasonably be expected to have a Material Adverse Effect. Except as (i)
previously disclosed publicly by the Parent or any of its Subsidiaries on or
prior to the Closing Date or (ii) set forth in Schedule 4.01(f), the Parent does
not know of any reasonable basis for the assertion against it or any of its
property or assets of any liability or obligation of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due) that
is not fully reflected in the financial statements delivered by the Parent
pursuant to Section 3.01(d) which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

                             (ii)     The Consolidated forecasted balance sheet,
statement of income and statement of cash flows set forth in the Business Plan
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, a
reasonable good faith estimate of future financial performance by the Parent and
its Subsidiaries.

                   (g)     Neither the Information Memorandum (in the case of a
Regulated Subsidiary only, to the extent of any information contained therein
relating to it and its Subsidiaries) nor any other information, exhibit or
report furnished by it or on its behalf to any Agent or any AYE Lender Party in
connection with the negotiation and syndication of the AYE Facility or pursuant
to the terms of the AYE Loan Documents contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements made therein not misleading.

                   (h)      It is not engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Advance made to it or, in the case of the Parent only, drawings under the
Letter of Credit will be used to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock.

                   (i)     Neither it nor any of its Subsidiaries is an
"investment company", or an "affiliated person" of, or "promoter" or "principal
underwriter" for, an "investment company", as such terms are defined in the
Investment Company Act of 1940, as amended. Neither the making of any Advances
to it, nor the issuance of the Letter of Credit, nor the application of the
proceeds or repayment thereof by it, nor its execution, delivery and performance
of the AYE Loan Documents, will violate any provision of such Act or any rule,
regulation or order of the Securities and Exchange Commission thereunder.

                   (j)     It is, individually and together with its respective
Subsidiaries, Solvent.

                   (k)     No ERISA Event has occurred with respect to any Plan
that has resulted in a material liability which could be reasonably likely to
have a Material Adverse Effect. Schedule B (Actuarial Information) to the most
recent annual report (Form 5500 Series) for each Plan, copies of which have been
filed with the Internal Revenue Service and furnished to the AYE Lender Agent in
sufficient copies for each of the AYE Lender Parties, is complete and accurate,
and since the date of such Schedule B there has been no material adverse change
which could reasonably be expected to have a Material Adverse Effect on such
funding status. Neither it nor any ERISA Affiliate has incurred any Withdrawal
Liability to any Multiemployer Plan, or has been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or has been
terminated, within the meaning of Title IV of ERISA, that, in any such case,
could reasonably be expected to have a Material Adverse Effect.

                   (l)  (i)  Except as disclosed on Schedule 4.01(l) or in the
Parent's filings with the Securities and Exchange Commission or as could not
reasonably be expected to have a Material Adverse Effect, its operations and
properties, and the operations and properties of each of its Subsidiaries,
comply in all material respects with all applicable Environmental Laws and
Environmental Permits. All past non-compliance with such Environmental Laws and
Environmental Permits has been resolved without material ongoing obligations or
costs, and no circumstances exist that could reasonably be expected to (A) form
the basis of an Environmental Action against it or any of its Subsidiaries or
any of their properties that could reasonably be expected to have a Material
Adverse Effect or (B) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law,
except as could not reasonably be expected to have a Material Adverse Effect.

                             (ii)     Except as could not reasonably be expected
to have a Material Adverse Effect, none of the properties currently or formerly
owned or operated by it or any of its Subsidiaries is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list; there are no and never have been any unlawful underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by it or any of its Subsidiaries or
on any property formerly owned or operated by it or any of its Subsidiaries; and
Hazardous Materials have not been released, discharged or disposed of on any
property currently or formerly owned or operated by it or any of its
Subsidiaries in any manner which could reasonably be expected to have a Material
Adverse Effect.

                             (iii)     Neither it nor any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any governmental or regulatory authority
or the requirements of any Environmental Law; and all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by it or any of its
Subsidiaries have been used, sold or disposed of in a manner not reasonably
expected to result in material liability to it or any of its Subsidiaries,
except in each case in this clause (iii) as could not reasonably be expected to
have a Material Adverse Effect.

                   (m)  (i)  Neither it nor any of its Subsidiaries is party to
any tax sharing agreement other than the Tax Allocation Agreement. All amounts
due and payable by it or any of its Subsidiaries under any tax sharing agreement
have been paid, and all amounts due and payable to it or any of its Subsidiaries
under any tax sharing agreement have been received (including amounts by way of
compensation for the use of tax benefits).

                             (ii)     It has, and each of its Subsidiaries has,
filed, caused to be filed or been included in all tax returns (federal, state,
local and foreign) required to be filed and has paid all taxes shown thereon to
be due, together with applicable interest and penalties, except as could not
reasonably be expected to have a Material Adverse Effect.

                   (n)     Since September 30, 2002, neither its business nor
properties, nor the business or properties of any of its Subsidiaries, have been
affected by any fire, explosion, accident, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could reasonably be expected to have a Material
Adverse Effect.

                   (o)     It or its Subsidiary has good, marketable and
insurable title to all real property owned by it or such Subsidiary (as the case
may be), free and clear of all Liens, other than (i) Liens permitted by this
Agreement and (ii) Liens securing amounts which do not in the aggregate exceed
$1,000,000 and which could not reasonably be expected to have a Material Adverse
Effect.

                   (p)     Each lease of real property under which it or any of
its Subsidiaries is the lessee is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms.

                   (q)     Set forth on Schedule 4.01(q) is a complete and
accurate list of all Investments held by it or any of its Subsidiaries on the
date hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.

                   (r)     Set forth on Schedule III is a complete and accurate
list of all existing Debt for Borrowed Money of it and its Subsidiaries as of
the date hereof, showing as of the date hereof the amount, obligor or issuer,
creditor and maturity thereof.

                   (s)     The Parent is a "registered holding company", as such
term is defined in PUHCA, and each of the other Borrowers is a "public-utility
company" as such term is defined in PUHCA. It and each of its Subsidiaries has
all authorizations and approvals from FERC or other Governmental Authority
required to provide the services and goods (including electric capacity, energy
and ancillary services) it sells, including all necessary rate schedules on file
and effective with the Federal Energy Regulatory Commission for the sale of
power at wholesale, except to the extent that the failure to obtain any such
authorization or approval from any Governmental Authority (other than the
Securities and Exchange Commission and FERC) could not reasonably be likely to
have a Material Adverse Effect.

                   (t)     No Default (other than, with respect to AESC, under
the Hedge Agreements in default as of the Closing Date and as described in
Schedule 4.01(t)) has occurred and is continuing.

                   (u)     The execution, delivery and performance by it of the
AYE Loan Documents to which it is a party are private and commercial acts
performed for private and commercial purposes.

ARTICLE V

COVENANTS OF THE BORROWERS

                   SECTION 5.01.     Affirmative Covenants of the
Borrowers.  Each Borrower covenants and agrees that on and after the date hereof
and until the Notes, together with all accrued interest thereon, fees and all
other Senior Debt Obligations are paid in full and all Commitments and the
Letter of Credit shall have terminated, it will:

                   (a)     Compliance with Laws. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all Applicable Laws,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

                   (b)     Compliance with Environmental Laws. Comply, and cause
each of its Subsidiaries and all lessees and other Persons operating or
occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; obtain and renew and
cause each of its Subsidiaries to obtain and renew all Environmental Permits
necessary for its operations and properties; and conduct, and cause each of its
Subsidiaries to conduct, any required investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties
required under any Environmental Law, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

                   (c)     Governmental Approvals. Obtain and maintain and cause
each of its Subsidiaries to obtain and maintain all Governmental Approvals
(including the Material Governmental Approvals) that are required of it for the
validity or enforceability of the AYE Loan Documents and the ongoing operations
of their respective businesses, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

                   (d)     Payment of Taxes, Etc. Pay and discharge, and cause
each of its Subsidiaries to pay and discharge, before the same shall become
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property; provided that neither it nor any
of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is the subject of a Contest.

                   (e)     Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by regulated electric utility companies engaged in similar businesses
and owning similar properties in the same general areas in which it or such
Subsidiary operates.

                   (f)     Preservation of Corporate Existence, Etc. Preserve
and maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence, legal structure, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify, except where the failure to so preserve,
maintain, qualify and remain qualified could not reasonably be expected to have
a Material Adverse Effect.

                   (g)     Visitation Rights. At any reasonable time and from
time to time at its cost and expense, permit any of the AYE Lender Agent or any
of the AYE Lender Parties, or any agents or representatives thereof, to examine
and make copies of and abstracts from its records and books of account, and
visit its properties, and to discuss the affairs, finances and accounts of it
and any of its Subsidiaries with any of their officers or directors and with
their independent certified public accountants.

                   (h)     Keeping of Books. Keep, and cause each of its
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and its assets with
respect to all material transactions and businesses and the assets and
businesses of each of its Subsidiaries in accordance with GAAP in effect from
time to time.

                   (i)     Maintenance of Properties, Etc. Operate, maintain and
preserve, and cause each of its Subsidiaries to operate, maintain and preserve,
all of its properties that are used or useful in the conduct of its business in
good working order and condition (ordinary wear and tear excepted) in accordance
with prudent practices then being utilized in the electric utility industry and
in accordance with Applicable Laws (including Environmental Laws), except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

                   (j)     Transactions with Affiliates. Conduct, and cause each
of its Subsidiaries to conduct, (i) all transactions otherwise permitted under
the AYE Loan Documents with any Affiliate of any Borrower on terms that are fair
and reasonable and no less favorable to it or such Subsidiary than it would
obtain in a comparable arm's-length transaction with a Person not an Affiliate
of any Borrower and (ii) all transactions with a Person other than an Affiliate
on terms that are without regard to any benefit or detriment to any Affiliate of
any Borrower (other than any of its Subsidiaries). Without prejudice to the
foregoing, and to the extent not otherwise prohibited by any other provision of
the AYE Loan Documents, the following transactions shall be deemed to be in
compliance with the first sentence of this clause (j): (A) any transaction
executed in accordance with the requirements of PUHCA, (B) any agreements by any
Borrower or its Subsidiaries with a utility to provide provider of last resort
requirements, as such agreements are amended from time to time, so long as such
provider of last resort agreements are with an Affiliate of any Borrower and
approved by all applicable Governmental Authorities and (C) any transaction
authorized under a tariff which has been approved by the Federal Energy
Regulatory Commission.

                   (k)     Further Assurances.  (i)  Promptly upon request by
any AYE Lender Party, correct any material defect or error that may be
discovered in any AYE Loan Document or in the execution, acknowledgment, filing
or recordation thereof, and

                             (ii)     Promptly upon request by the AYE Lender
Agent, do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, agreements,
assignments, certificates, assurances and other instruments as the AYE Lender
Agent may reasonably require from time to time in order to (A) carry out more
effectively the purposes of the AYE Loan Documents and (B) assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto the
AYE Lender Parties the rights granted or now or hereafter intended to be granted
to the AYE Lender Parties under any AYE Loan Document or under any other
instrument executed in connection with any AYE Loan Document to which it is or
is to be a party.

                   (l)     Preparation of Environmental Reports. If the AYE
Lender Agent shall reasonably believe that a material environmental event has
occurred on any parcel of real property owned or leased by it or any of its
Subsidiaries after the date hereof, at the request of the AYE Lender Agent
describing in reasonable details the basis of such belief, provide to the AYE
Lender Agent within 90 days after such request, at the expense of the Parent, a
Phase I environmental site assessment report for the properties described in
such request prepared by an environmental consulting firm acceptable to the AYE
Lender Agent, indicating the presence or absence of Hazardous Materials and the
estimated cost of any legally required compliance, removal or remedial action in
connection with any Hazardous Materials on such properties. Without limiting the
generality of the foregoing, if the AYE Lender Agent determines at any time that
a material risk exists that any such report will not be provided within the time
referred to above, the AYE Lender Agent may, at the time following the
forty-fifth day after the request of the AYE Lender Agent, retain an
environmental consulting firm to prepare such report at the expense of the
Parent, and the Parent hereby grants and agrees to cause any Subsidiary that
owns any property described in such request to grant at the time of such request
to the AYE Lender Agent, such firm and any agents or representatives thereof an
irrevocable non-exclusive license, subject to the rights of tenants, to enter
onto their respective properties to undertake such an assessment.

                   (m)     Compliance with Terms of Leaseholds. Make all
payments and otherwise perform all obligations in respect of all leases of real
property to which it or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the AYE Lender
Agent of any default by any party with respect to such leases and cooperate with
the AYE Lender Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so except, in any case, where the failure to do so,
either individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect.

                   (n)     Maintenance of Ownership of Subsidiaries. Except as
permitted under Section 5.02(d) or (e), maintain ownership and control of all
Equity Interests that it holds in all of its Subsidiaries, directly or
indirectly, free and clear of all Liens except as permitted by the AYE Loan
Documents.

                   (o)     Use of Proceeds. Use the proceeds of (i) initial
Advances made to it (if it is indebted to any Existing AYE Lender) to refinance
the portion of the Existing AYE Debt owing by it, (ii) all subsequent Advances
and, in the case of the Parent only, the Letter of Credit made to it, or for its
account, for its general corporate purposes and to provide working capital to
it.

                   (p)     Business Plan. At all times act reasonably in
accordance with the Business Plan; provided that, for the avoidance of doubt,
any Sale of Assets or Debt/Equity Issuance which is otherwise permitted under
the AYE Loan Documents shall not be prohibited pursuant to this Section 5.01(p)
notwithstanding that such Sale or Debt/Equity Issuance is not expressly included
in the Business Plan.

                   (q)     Ranking. Ensure that the Senior Debt Obligations
owing by it at all times shall rank in right of payment at least pari passu in
right of payment to all its other unsecured and unsubordinated Obligations.

                   (r)     Tax Allocation Agreement. Use all reasonable
commercial efforts to, deliver to the AYE Lender Agent an amendment to the Tax
Allocation Agreement, or an amended and restated Tax Allocation Agreement, to
reflect existing practices of the Parent and its Subsidiaries with respect to
tax allocation, including (i) extend the application of the Tax Allocation
Agreement to all States where consolidated or combined reporting for the Parent
and its Subsidiaries is applicable and (ii) clarify that each party to the Tax
Allocation Agreement shall be paid in cash for use of tax benefits such as net
operating losses.

                   (s)     Taxes. Pay in full when due (or obtain an appropriate
exemption therefrom) all Taxes (i) due and payable after the Closing Date in
connection with its execution, delivery, filing, recording or admissibility in
evidence of the AYE Loan Documents to which it is a party or to ensure the
legality, validity, enforceability, perfection or admissibility in evidence
there and (ii) due and payable after the Closing Date by it in connection with
the consummation of the transactions contemplated by, and the performance of,
the AYE Loan Documents to which it is a party.

                   (t)     Stamp Duties, Etc. Pay in full when due (or obtain an
appropriate exemption therefrom) all required stamp duties, registration fees,
filing costs and other charges in connection with its execution, delivery,
filing, recording, perfection, priority or admissibility in evidence of the AYE
Loan Documents to which it is a party required to be paid after the Closing
Date.

                   SECTION 5.02.     Negative Covenants of the Borrowers.  Each
Borrower covenants and agrees that on and after the date hereof and until the
Notes, together with all accrued interest thereon, fees and all other Senior
Debt Obligations are paid in full and all Commitments and the Letter of Credit
shall have terminated, it will not, at any time:

                   (a)     Liens, Etc. Create, incur, assume or suffer to exist,
or permit any of its Subsidiaries to create, incur, assume or suffer to exist,
any Lien on or with respect to any of its properties of any character (including
accounts) whether now owned or hereafter acquired, or sign or file or suffer to
exist, or permit any of its Subsidiaries to sign or file or suffer to exist,
under the Uniform Commercial Code of any jurisdiction, a financing statement
that names such Borrower or any of its Subsidiaries as debtor, or sign or suffer
to exist, or permit any of its Subsidiaries to sign or suffer to exist, any
security agreement authorizing any secured party thereunder to file such
financing statement, or assign, or permit any of its Subsidiaries to assign, any
accounts or other right to receive income, except:

                             (i)     Permitted Liens;

                             (ii)     purchase money Liens upon or in physical
Assets acquired or held by the Parent or any of the Regulated Subsidiaries in
the ordinary course of business to secure the purchase price of such Asset or to
secure Debt incurred solely for the purpose of financing the acquisition,
construction or improvement of any such Asset to be subject to such Liens, or
Liens existing on any such Asset at the time of acquisition (other than any such
Liens created in contemplation of such acquisition that do not secure the
purchase price), or extensions, renewals or replacements of any of the foregoing
for the same or a lesser amount; provided that (A) the aggregate amount of all
such Debt with respect to the Parent and the Regulated Subsidiaries shall not
exceed $50,000,000 at any time; and (B) no such Lien shall extend to or cover
any property other than the Asset being acquired, constructed or improved, and
no such extension, renewal or replacement shall extend to or cover any property
not theretofore subject to the Lien being extended, renewed or replaced;

                             (iii)     Liens arising in connection with
Capitalized Leases permitted under Section 5.02(i); provided that no such Lien
shall extend to or cover any assets other than the assets subject to such
Capitalized Leases;

                             (iv)     Liens securing Debt for Borrowed Money
incurred (whether through issuance of First Mortgage Bonds or otherwise), after
the date hereof, by the Regulated Subsidiaries in an aggregate principal amount
not to exceed $100,000,000;

                             (v)     Liens on any commodity which is the subject
of any commodity purchase agreement, which Liens are granted to secure only
performance of Obligations under such commodity purchase agreement;

                             (vi)     Liens securing Permitted Regulated
Subsidiary Debt; provided that the proceeds of such Permitted Regulated
Subsidiary Debt are used to (A) fund Capital Expenditures, as contemplated in
the definition of "Permitted Regulated Subsidiary Debt" or (B) refinance other
Debt which is secured by a Lien in existence as of the Closing Date, to the
extent that (1) the Liens permitted by this clause (B) are upon or in the same
property securing the Debt being refinanced and (2) the aggregate principal
amount of such refinancing Debt does not exceed the aggregate principal amount
of the Debt being refinanced, together with all accrued interest, fees and
customary transaction costs and expenses;

                             (vii)     Liens on any cash collateral granted
solely to secure performance of Obligations under any agreement (including any
commodity purchase or sale agreement); provided that the aggregate amount of all
such cash collateral shall not exceed $45,000,000; and

                             (viii)     the replacement, extension or renewal of
any Lien permitted by clauses (ii), (iii) and (iv) above upon or in the same
property theretofore subject thereto upon the replacement, extension or renewal
(without increase in the amount or change in any direct or contingent obligor)
of the Debt secured thereby.

                   (b)     Debt. Create, incur, assume or suffer to exist, or
permit any of its Subsidiaries to create, incur, assume or suffer to exist, any
Debt other than pursuant to the AYE Loan Documents, except:

                             (i)     Debt outstanding as of the date hereof
under the Bond Instruments;

                             (ii)     in the case of any Borrower other than the
Parent, unsecured Debt owed to a wholly owned Subsidiary of the Parent that is
not an AESC Company, which Debt shall mature no earlier than the date occurring
six months after the date specified in clause (a) of the definition of
"Termination Date", and with no amortization or mandatory prepayment thereof
prior to such date;

                             (iii)     Permitted Regulated Subsidiary Debt;

                             (iv)     in the case of the Parent only, any other
unsecured Debt (including pursuant to any Debt/Equity Issuance) created or
incurred by the Parent with a scheduled maturity date falling no earlier than
the date occurring six months after the date specified in clause (a) of the
definition of "Termination Date", and with no amortization or mandatory
prepayments thereof prior to such date; provided that (A) the Required
Prepayment Amount relating thereto is applied in accordance with Section 2.06(b)
and (B) no later than 30 days prior to the entry by the Parent into any
agreement or contract relating thereto, the Parent shall have delivered to the
AYE Lender Agent pro forma financial projections, in form and substance
reasonably satisfactory to the AYE Lender Agent, demonstrating compliance with
the covenants in Section 5.04 up to and including the date specified in clause
(a) of the definition of "Termination Date" following the incurrence of such
Debt;

                             (v)     the AESC Debt;

                             (vi)     any Debt which is listed in Schedule III;

                             (vii)     [Intentionally Omitted]

                             (viii)     any Debt incurred by the Regulated
Subsidiaries of up to an aggregate principal amount not to exceed $100,000,000
for their respective corporate purposes; provided that the Required Prepayment
Amount relating thereto is applied in accordance with Section 2.06(b);

                             (ix)     Debt under the Hagerstown Facility and the
BB&T Facility;

                             (x)     reimbursement obligations for amounts paid
on behalf of the Parent or any of its Subsidiaries by the Parent or one or more
Subsidiaries in accordance with applicable requirements under PUHCA with respect
to the provision of goods or services to the Parent and one or more Subsidiaries
of the Parent and two or more Subsidiaries of the Parent;

                             (xi)     Debt that is secured by a Lien permitted
under Section 5.02(a)(ii) or (iii);

                             (xii)     Debt incurred by the Parent or any of its
Subsidiaries (other than an AESC Company) pursuant to the Money Pool Orders; and

                             (xiii)     any other unsecured Debt extending the
maturity of, or refunding or refinancing, in whole or in part, any Debt referred
to in clauses (xi) and (xii); provided that the terms of any such extending,
refunding or refinancing Debt, and of any agreement entered into and of any
instrument issued in connection therewith, are otherwise permitted by this
Agreement, provided further that (A) the principal amount of any such Debt shall
not be increased above the aggregate of (1) the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing and
(2) accrued and unpaid interest, fees and customary transaction costs and
expenses directly related to such extension, refunding or refinancing, (B) any
such Debt matures no earlier than the date occurring six months after the date
specified in clause (a) of the definition of "Termination Date" and has no
required amortization or mandatory prepayment prior to such date and (C) the
direct and contingent obligors therefor shall not be changed, in each case, as a
result of or in connection with such extension, refunding or refinancing.

                   (c)     Change in Nature of Business. Make, or permit any of
its Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof; or engage in, or permit any of its Subsidiaries
to engage in, any business other than electric power generation and/or energy
trading or any other business in which the Parent or any of its Subsidiaries is
engaged on the Closing Date, as described in Schedule 5.02(c).

                   (d)     Mergers, Etc. Merge into or consolidate with any
Person or permit any Person to merge into it, or permit any of its Subsidiaries
to do so, except that:

                             (i)     any wholly owned Subsidiary of the Parent
(other than an AESC Company or another Borrower) may merge into or consolidate
with any other Subsidiary of the Parent that is not also a Borrower or an AESC
Company, provided that, in the case of any such merger or consolidation, the
Person formed by such merger or consolidation shall be a wholly owned Subsidiary
of the Parent;

                             (ii)     any wholly owned Subsidiary of a Regulated
Subsidiary may merge into or consolidate with any other Subsidiary of such
Regulated Subsidiary, provided that, in the case of any such merger or
consolidation, the Person formed by such merger or consolidation shall be a
wholly owned Subsidiary of such Regulated Subsidiary;

                             (iii)     any AESC Company may merge into or
consolidate with any other AESC Company to the extent permitted under the AESC
Loan Documents;

                             (iv)     any Subsidiary that is not an AESC Company
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it, in each case, so as to effectuate any
Asset Sale permitted under Section 5.02(e) or any Debt/Equity Issuance; and

                             (v)     any merger which contemplates by its terms
the concurrent payment in full of all Senior Debt Obligations upon such merger;

provided

that in each case, immediately after giving effect thereto, no event shall occur
and be continuing that constitutes a Default.

                   (e)     Sales, Etc., of Assets. Sell (including by way of
sale/leaseback), lease, assign, transfer or otherwise dispose of, or permit any
of its Subsidiaries to sell (including by way of sale/leaseback), lease, assign,
transfer or otherwise dispose of, any of its Assets, or grant any option or
other right to purchase, lease or otherwise acquire any such Assets, except
(i) for cash consideration, if (A) in the case of any such Asset Sale by the
Parent or any of its Subsidiaries (other than an AESC Company), the Net Cash
Proceeds resulting therefrom are applied in accordance with Section 2.06(b) and
(B) in the case of any such Asset Sale by an AESC Company, (1) on or prior to
such Sale, all amounts outstanding under the Pollution Control Bond Indentures
with respect to Pollution Control Bonds secured by PCB Liens on such Asset are
paid in full in accordance with the terms of the relevant Pollution Control Bond
Indenture and (2) the Net Cash Proceeds resulting therefrom are applied in
accordance with the AESC Loan Documents; provided that no Partial Sales may be
made pursuant to this clause (i) unless otherwise agreed to by the Required AYE
Lenders, (ii) any of the following: (A) sales of inventory in the ordinary
course of business and on reasonable terms, (B) sales of worn out, surplus, or
obsolete equipment in the ordinary course of business; (C) replacement of
equipment undertaken in the ordinary course of business with other equipment if
no Default exists at the time of such replacement and a Lien in favor of the AYE
Lenders exists in such other equipment at the time of such replacement,
(D) Sales of other immaterial property (other than Equity Interests in, or Debt
or other obligations of, any Subsidiary) in the ordinary course of business and
on reasonable terms, if no Default exists at the time of such Sale; provided
that Assets may not be sold pursuant to this clause (D) if the aggregate fair
market value of all property sold pursuant to this clause (D) exceeds
$12,000,000 in the aggregate, (E) dissolution or other Sale of NYC Energy, LLC
(as long as the lesser of the book value of the Equity Interests in NYC Energy,
LLC and the net proceeds resulting from such dissolution or Sale does not exceed
$20,000), (F) sales or other dispositions of electric energy, capacity,
ancillary services or emissions credits under any Environmental Laws, in each
case, for cash (and on customary market payment terms) and in the ordinary
course of business and (G) dissolution or other Sale of Mon Synfuel, LLC (as
long as the lesser of the book value of the Equity Interests in Mon Synfuel, LLC
and the net proceeds resulting from such dissolution or Sale does not exceed
$60,000) or (iii) any Asset of the Parent or any of its Subsidiaries (1) unless
such Sale is to the Parent or any of its Subsidiaries (other than an AESC
Company) and is made in order to protect the value of an Asset of the Parent or
such Subsidiary; (2) no Debt for Borrowed Money is incurred in connection
therewith; and (3) no Lien is created, granted, incurred or assumed in
connection therewith; provided that no Partial Sales may be made pursuant to
this clause (iii) unless otherwise agreed to by the Required AYE Lenders.

                   (f)     Investments in Other Persons. Make or hold, or permit
any of its Subsidiaries to make or hold, any Investment in any Person, except:

                             (i)     equity Investments by the Borrowers in
(A) their respective Subsidiaries which Subsidiaries are in existence on the
date hereof and (B) any Subsidiary established after the Closing Date and, in
the case of clause (B), in order to (1) effectuate any Asset Sale permitted
under Section 5.02(e) or (2) enhance the tax efficiency of the Parent and its
Subsidiaries, taken as a whole; provided that (I) no Debt for Borrowed Money is
incurred in connection therewith and (II) no Lien is created, granted, incurred
or assumed in connection therewith;

                             (ii)     loans and advances to its employees in the
ordinary course of its business as presently conducted in an aggregate principal
amount, not to exceed $2,000,000 at any time outstanding;

                             (iii)     Investments in Cash Equivalents;

                             (iv)     Investments existing on the date hereof
and described on Schedule 4.01(r);

                             (v)     Investments consisting of intercompany Debt
permitted under Section 5.02(b)(ii), (vi) or (x); and

                             (vi)     Investments consisting of intercompany
loans permitted under the Money Pool Orders.

                   (g)     Restricted Payments. (i) Declare or pay any
Restricted Payments except cash distributions to holders of Preferred Interests
issued by the Parent or interest payments, in cash, to holders of securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) the Parent, (ii) permit any of its
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in it or (iii) permit any of its Subsidiaries to issue or
sell any Equity Interests, other than, in the case of (A) the Regulated
Subsidiaries and AESC, to the Parent, (B) Mountaineer Gas, to MPC and (c) any
AESC Company, in accordance with the AESC Loan Documents.

                   (h)     Payment Restrictions Affecting Subsidiaries. Directly
or indirectly enter into or suffer to exist, or permit any of its Subsidiaries
to enter into or suffer to exist (i) any agreement or arrangement limiting the
ability of any of such Subsidiaries to declare or pay dividends or other
distributions in respect of its Equity Interests or repay or prepay any Debt
owed to, make loans or advances to, or otherwise invest in, the Parent or any of
its Subsidiaries or (ii) any agreements limiting the ability of any of the
Parent's Subsidiaries to transfer assets to the Parent or any of its
Subsidiaries (in each case, whether through a covenant restricting dividends,
loans, asset transfers or investments, a financial covenant or otherwise),
except the AYE Loan Documents, the Hagerstown Credit Agreement, the BB&T Loan
Documents, the Bond Instruments and the AESC Loan Documents.

                   (i)     Lease Obligations. Create, incur, assume or suffer to
exist, or permit any of its Subsidiaries to create, incur, assume or suffer to
exist, any obligations as lessee (i) for the rental or hire of real or personal
property in connection with any sale and leaseback transaction, or (ii) for the
rental or hire of other real or personal property of any kind under leases or
agreements to lease (including Capitalized Leases) having an original term of
one year or more that would cause its direct and contingent liabilities, on a
Consolidated basis, in respect of all such obligations of the Parent and its
Subsidiaries, to exceed $40,000,000, in the aggregate, in payment obligations
(without double counting) that are in the nature of a rental payment obligation
or are otherwise not avoidable at the option of the lessee without incurring
other costs or risks (including for this purpose purchase rights for which the
failure to exercise results in other payment obligations and guarantees of
value) in any period of 12 consecutive months.

                   (j)     Amendments of Constituent Documents. Amend, or permit
any of its Subsidiaries to amend, its certificate of incorporation or formation,
other than for purposes of eliminating preemptive rights or in order to
authorize the issuance of Preferred Interests.

                   (k)     Accounting Changes. Make or permit, or permit any of
its Subsidiaries to make or permit, any change in (i) accounting policies or
reporting practices, except as required by GAAP or if its Board of Directors
otherwise decides, or (ii) Fiscal Year.

                   (l)     Prepayments, Etc., of Debt. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Debt, or permit any of its Subsidiaries to do any of the foregoing (other than
for any Regulated Subsidiary to prepay any Debt payable to another Regulated
Subsidiary or the Parent), or amend, modify or change in any manner any material
term or condition of any Debt (including the Bond Instruments), except (i) in
the case of the Borrowers only, the prepayment of (A) the AYE Bank Debt and
(B) Debt which is refinanced and prepaid concurrently with Debt which is
incurred in accordance with Section 5.02(b) and the aggregate principal amount
of which does not exceed the aggregate principal amount of the Debt being
refinanced and prepaid, together with all accrued interest, fees and customary
transaction costs and expenses, (ii) in the case of the AESC Companies, the
prepayment of Obligations (A) under, and in accordance with, the AESC Loan
Documents and (B) in respect of Hedge Agreements in accordance with the Business
Plan or (iii) to the extent required to effectuate any Sale of Assets which is
permitted under Section 5.02(e).

                   (m)     Partnerships, Etc. Become a general partner in any
general or limited partnership or joint venture, or enter into any
profit-sharing or royalty agreement or other similar arrangement or commit to a
trust whereby its income or profits are, or might be, shared with any other
Person, or enter into any management contract or similar arrangement whereby its
business or operations are managed by any other Person, or permit any of its
Subsidiaries to do so, in each case, other than (i) the Tax Allocation
Agreement, (ii) to effectuate any Sale of an Asset permitted under
Section 5.02(e), (iii) to effectuate any Debt/Equity Issuance or (iv) to enhance
the tax efficiency of the Parent and its Subsidiaries, taken as a whole;
provided that (A) no Debt for Borrowed Money is incurred in connection therewith
and (B) no Lien is created, granted, incurred or assumed in connection
therewith.

                   (n)     Speculative Transactions. Engage, or permit any of
its Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or any similar speculative transactions (including take-or-pay
contracts, long term fixed price off-take contracts and contracts for the sale
of power for which physical delivery is not available) unless the same (i) is
consistent with the policy on Corporate Energy Risk Policy (as amended from time
to time) approved by the Parent's board of directors or (ii) has been approved
in writing by the Required AYE Lenders.

                   (o)     Capital Expenditures. Make, or permit any of its
Subsidiaries to make, any Capital Expenditures, except (i) Mandatory Capital
Expenditures, (ii) any Scheduled Capital Expenditure, to the extent such
Scheduled Capital Expenditure is provided for in the CapEx Budget and (iii) in
the case of the AESC Companies only, to the extent permitted under the AESC Loan
Documents.

                   (p)     Formation of Subsidiaries. Organize or invest, or
permit any Subsidiary to organize or invest, in any new Subsidiary, except in
order to: (i) effectuate any Sale of an Asset permitted under Section 5.02(e),
(ii) effectuate any Debt/Equity Issuance (iii) enhance the tax efficiency of the
Borrower and its Subsidiaries, taken as a whole; provided that, with respect to
this clause (iii), (A) no Debt for Borrowed Money is incurred in connection
therewith and (B) no Lien is created, granted, incurred or assumed in connection
therewith.

                   (q)     Equity Interests. Issue, or permit any of its
Subsidiaries to issue, any Equity Interests to any Person unless upon receipt by
the Parent or such Subsidiary of the Net Cash Proceeds relating thereto, (i) in
the case of any such issuance by the Parent or any Subsidiaries other than an
AESC Company, an amount equal to the Required AESC Prepayment Amount, if any,
with respect to such issuance is contributed in cash by the Parent to AESC, and
(ii) in all other cases, an amount equal to the Required Prepayment Amount, if
any, relating thereto is applied in accordance with Section 2.06(b).

                   (r)     Compliance with ERISA. (i) Terminate, or permit any
of its ERISA Affiliates to terminate, any Plan so as to result in any material
liability to it or any of its ERISA Affiliates, if such material liability to
the PBGC could reasonably be expected to have a Material Adverse Effect, or
(ii) permit to exist any Termination Event with respect to a Plan which would
have a Material Adverse Effect to the extent such Termination Event is within
the control of the Parent.

                   (s)     Hagerstown and BB&T Facilities. (i) Amend, amend and
restate, supplement or otherwise modify any Hagerstown Loan Document or BB&T
Loan Document, (ii) consent to any assignment or participation by Hagerstown or
BB&T of its rights and interests under any Hagerstown Loan Document or BB&T Loan
Document, respectively, in the case of clause (i) and (ii), without the prior
written consent of the Required Lenders or (iii) grant any Liens to secure
Obligations under the Hagerstown Loan Documents or the BB&T Loan Documents.

                   (t)     Partial Sales. Unless otherwise agreed to by the
Required AYE Lenders, directly or indirectly effect or undertake, or permit any
of its Subsidiaries to effect or undertake, any Partial Sale, or enter into, or
permit any of its Subsidiaries to enter into, any agreement or arrangement for a
Partial Sale.

                   SECTION 5.03.     Reporting Covenants of the Parent.  The
Parent covenants and agrees that on and after the date hereof and until the
Notes, together with all accrued interest thereon, fees and all other Senior
Debt Obligations are paid in full and all Commitments and the Letter of Credit
shall have terminated, the Parent will furnish to the AYE Lender Agent in
sufficient copies for the AYE Lenders:

                   (a)     Default Notices. As soon as possible and in any event
within five Business Days after any Responsible Officer of any Borrower becomes
aware of the occurrence of (i) any Default or (ii) any event, development or
occurrence reasonably likely to have a Material Adverse Effect, in the case of
clause (i) or (ii), continuing on the date of such statement, a statement of a
Responsible Officer of the Parent setting forth the details of such Default or
event, development or occurrence (as applicable) and, in each case, the actions,
if any, which the Parent has taken and proposes to take with respect thereto.

                   (b)     Annual Financials. As soon as available and in any
event within 105 days after the end of each Fiscal Year (or, in the case of
Fiscal Year 2002, within 180 days thereafter), a copy of the annual audit report
for such year for the Parent and its Subsidiaries including therein a
Consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such Fiscal Year and Consolidated statement of income and a Consolidated
statement of cash flows of the Parent and its Subsidiaries for such Fiscal Year,
in each case accompanied by an opinion acceptable to the Required AYE Lenders of
Price WaterhouseCoopers or other independent public accountants of recognized
standing acceptable to the Required AYE Lenders, together with (i) a certificate
of such accounting firm to the Secured Parties stating that in the course of the
regular audit of the business of the Parent and its Subsidiaries, which audit
was conducted by such accounting firm in accordance with generally accepted
auditing standards, such accounting firm has obtained no knowledge that a
Default has occurred and is continuing, or if, in the opinion of such accounting
firm, a Default has occurred and is continuing, a statement as to the nature
thereof, (ii) (A) a schedule in form satisfactory to the Required AYE Lenders
Agent of the computations prepared by the Parent and used by such accounting
firm in determining, as of the end of such Fiscal Year, compliance with the
covenants contained in Section 5.04, provided that in the event of any change in
GAAP used in the preparation of such financial statements, the Parent shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP (as in
effect on the Closing Date) and (B) a copy of any management letter from such
accounting firm to the Parent or any of its Subsidiaries issued in connection
with such audit and (iii) a certificate of the Chief Financial Officer of the
Parent stating that no Default has occurred and is continuing or, if a default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Parent has taken and proposes to take with respect thereto.

                   (c)     Quarterly Financials. As soon as available and in any
event within 60 days after the end of each of the first three quarters of each
Fiscal Year (or, in the case of the first fiscal quarter of Fiscal Year 2003,
within 90 days thereafter), a Consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such quarter and a Consolidated statement of
income and a Consolidated statement of cash flows of the Parent and its
Subsidiaries for the period commencing at the end of the previous fiscal quarter
and ending with the end of such fiscal quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Financial Officer of
the Parent as having been prepared in accordance with GAAP, together with (i) a
certificate of said officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Parent has taken and proposes to take
with respect thereto and (ii) a schedule in form satisfactory to the Required
AYE Lenders of the computations used by the Parent in determining compliance
with the covenants contained in Section 5.04, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the Parent
shall also provide, if necessary for the determination of compliance with
Section 5.04, a statement of reconciliation conforming such financial statements
to GAAP.

                   (d)     Litigation. Promptly after the commencement thereof,
notice of all actions, suits, investigations, litigation and proceedings before
any Governmental Authority, domestic or foreign, affecting the Parent or any of
its Subsidiaries of the type described in Section 4.01(e), and promptly after
the occurrence thereof, notice of any material adverse change in the status or
the financial effect on the Parent or any of its Subsidiaries of the Disclosed
Litigation from that described on Schedule 4.01(e).

                   (e)     ERISA.  (i)  ERISA Events and ERISA Reports. Promptly
and in any event within 20 days after (A) the Parent or any of its Subsidiaries
or any ERISA Affiliate knows that any ERISA Event has occurred, a statement of
the Parent describing such ERISA Event and (B) the date of any material
correspondence between the Parent, any of its Subsidiaries or any ERISA
Affiliate and the PBGC, a copy of such material correspondence.

                             (ii)     Plan Terminations. Promptly and in any
event within three Business Days after receipt thereof by the Parent or any of
its Subsidiaries or any ERISA Affiliate, copies of each notice from the PBGC
stating its intention to terminate any Plan or to have a trustee appointed to
administer any Plan.

                             (iii)     Plan Annual Reports. Promptly and in any
event within 30 days after the filing thereof with the Internal Revenue Service,
copies of each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) with respect to each Plan.

                             (iv)     Multiemployer Plan Notices. Promptly and
in any event within 30 days after receipt thereof by the Parent or any of its
Subsidiaries or any ERISA Affiliate from the sponsor of a Multiemployer Plan,
copies of each notice concerning (A) the imposition of Withdrawal Liability by
any such Multiemployer Plan, (B) the reorganization or termination, within the
meaning of Title IV of ERISA, of any such Multiemployer Plan or (C) the amount
of liability incurred, or that may be incurred, by the Parent, any of its
Subsidiaries or any ERISA Affiliate in connection with any event described in
clause (A) or (B).

                   (f)     Environmental Conditions. Promptly after the
assertion or occurrence thereof, notice of any Environmental Action against or
of any noncompliance by the Parent or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could (i) reasonably be expected
to have a Material Adverse Effect or (ii) cause any property to be subject to
any restrictions on ownership, occupancy, use or transferability under any
Environmental Law that could reasonably be expected to have a Material Adverse
Effect.

                   (g)     Debt/Equity Issuance. As soon as possible and in any
event no later than 30 days prior to the occurrence of any Debt/Equity Issuance
by the Parent or any of its Subsidiaries, notify the AYE Lender Agent of the
following with respect to such Debt/Equity Issuance: (i) the identity of the
issuer, (ii) the expected date of such Debt/Equity Issuance and (iii) the amount
of the Net Cash Proceeds expected to result therefrom.

                   (h)     Hagerstown Facility. Such information concerning the
Hagerstown Facility (including the principal amount, accrued interest and fees
outstanding thereunder) as any AYE Lender Party or any Agent may from time to
time reasonably request.

                   (i)     Monthly Cash Statements. Within ten Business Days
after the end of each calendar month, (i) a report reflecting the actual cash
receipts and cash disbursements for such month and (ii) a report comparing the
actual cash balance as of the end of such month to the projected cash balance
for such month in the Business Plan.

                   (j)     Asset Sales and Debt/Equity Issuances. Within ten
Business Days after the end of each calendar quarter, a report (i) describing,
with respect to each Asset Sale by the Parent or any of its Subsidiaries (other
than an AESC Company) that was consummated during such quarter, the Asset that
was sold, the date such Sale was consummated and the aggregate Net Cash Proceeds
arising from such Sale, (ii) describing, with respect to each Debt/Equity
Issuance by the Parent or any of its Subsidiaries that was consummated during
such quarter, the identity of the issuer, the date of such Debt/Equity Issuance
and the aggregate Net Cash Proceeds arising from such Debt/Equity Issuance and
(iii) describing, to the extent permitted under Applicable Law, (A) the
marketing efforts, if any, with respect to any Asset Sales which are
contemplated by the Parent or any of its Subsidiaries (other than an AESC
Company) and (B) any Debt/Equity Issuance contemplated by the Parent or any of
its Subsidiaries to be consummated in the next succeeding calendar quarter and,
with respect to each such Asset Sale and Debt/Equity Issuance, (1) the identity
of the seller or issuer, as applicable (2) the expected date of such Asset Sale
or Debt/Equity Issuance, as applicable and (3) the amount of the Net Cash
Proceeds expected to result therefrom.

                   (k)     Other Information. Such other information respecting
the business or properties, or the condition or operations, financial or
otherwise, of the Parent or any of its Subsidiaries as any AYE Lender Party or
any Agent may from time to time reasonably request.

                   SECTION 5.04.     Financial Covenants.  So long as any
Advance or any other Senior Debt Obligation of any Borrower shall remain unpaid,
the Letter of Credit shall be outstanding or any AYE Lender Party shall have any
Commitment hereunder, the Parent will:

                   (a)     Debt to Total Capitalization. At the end of each
fiscal quarter (including the fourth fiscal quarter) of the Parent, cause the
ratio of (a) Debt for Borrowed Money of the Parent and its Subsidiaries to
(b) Total Capitalization to be not more than (i) 0.75:1.00 (75%) with respect to
each fiscal quarter during Fiscal Year 2003, (ii) 0.72:1.00 (72%) with respect
to each fiscal quarter during Fiscal Year 2004 and (iii) 0.72:1.00 (72%) with
respect to each fiscal quarter during Fiscal Year 2005.

                   (b)     Fixed Charge Coverage Ratio. Maintain at the end of
each period referred to below a Fixed Charge Coverage Ratio at the Parent of not
less than the amount set forth below:

Period

Amount

Three months ending March 31, 2003

1.10

Six months ending June 30, 2003

1.10

Nine months ending September 30, 2003

1.10

Twelve months ending December 31, 2003

1.10

Twelve months ending March 31, 2004

1.10

Twelve months ending June 30, 2004

1.10

Twelve months ending September 30, 2004

1.10

Twelve months ending December 31, 2004

1.10

Twelve months ending March 31, 2005

1.10

ARTICLE VI

EVENTS OF DEFAULT

                   SECTION 6.01.     Events of Default.  If any of the following
events ("Events of Default") shall occur and be continuing:

                   (a)  (i)  any Borrower shall fail to pay any principal of any
Advance when the same shall become due and payable or (ii) any Borrower shall
fail to pay any interest on any Advance, or any Borrower shall fail to make any
other payment under any AYE Loan Document, in each case under this clause (ii)
within three Business Days after the same becomes due and payable; or

                   (b)     any representation or warranty made by any Borrower
(or any of its officers) under or in connection with any AYE Loan Document shall
prove to have been incorrect in any material respect when made; or

                   (c)     any Borrower shall fail to perform or observe any
term, covenant or agreement contained in Section 2.14, 5.01(e), (f), (q) or (r),
5.02, 5.03(a)(i) or 5.04; or

                   (d)  (i)  the Parent shall fail to deliver any financial
statements with respect to Fiscal Year 2002 or the first quarter of Fiscal Year
2003 required to be delivered by it pursuant to Section 5.03(b) or (c),
respectively, on or before the respective dates required for such delivery
thereunder, and such failure shall remain unremedied for 30 days thereafter or
(ii) any Borrower shall fail to perform or observe any other term, covenant or
agreement contained in any AYE Loan Document on its part to be performed or
observed if such failure shall remain unremedied for 60 days after the earlier
of the date on which (A) a Responsible Officer of such Borrower or the Parent
becomes aware of such failure or (B) written notice thereof shall have been
given to such Borrower by any AYE Lender Party or the AYE Lender Agent;

                   (e)     the Parent or any of its Subsidiaries shall fail to
pay any principal of, premium or interest on or any other amount payable in
respect of (i) any Debt under the Hagerstown Facility or (ii) any other Debt of
the Parent or such Subsidiary, as the case may be, that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
at least $25,000,000 either individually or in the aggregate (but excluding Debt
outstanding under this Agreement and Debt outstanding under the Hedge Agreements
set forth in Schedule 4.01(t)), in the case of clause (i) or (ii), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate or to
permit the acceleration of the maturity of such Debt or otherwise to cause, or
to permit the holder thereof to cause, such Debt to mature; or any such Debt
shall be declared to be due and payable, or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt shall be required to be made, in each case prior to the scheduled maturity
thereof; or

                   (f)     any Insolvency Proceeding shall occur with respect to
the Parent or any of its Subsidiaries; or

                   (g)  (i)  any judgments or orders, either individually or in
the aggregate, for the payment of money in excess of $25,000,000 shall be
rendered against the Parent or any of its Subsidiaries and either
(A) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (B) there shall be any period of 10 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or (ii) any agreement is made by
the Parent or any of its Subsidiaries or any of its Affiliates to settle any
proceeding by or before any Governmental Authority whereby the Parent, any of
its Subsidiaries or any of its Affiliates agrees to pay (or otherwise provide
consideration), in the aggregate pursuant to any single such agreement or series
of related agreements, an amount in excess of $25,000,000 (excluding amounts
which are paid by Persons other than the Parent or any of its Subsidiaries
before enforcement proceedings shall have been commenced by any creditor upon
such agreement against the Parent or any of its Subsidiaries) to resolve the
related proceeding; or

                   (h)     any non-monetary judgment or order shall be rendered
against the Parent or any of its Subsidiaries that could reasonably be expected
to have a Material Adverse Effect, and there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

                   (i)     any provision of any of the AYE Loan Documents shall
be canceled, terminated, declared to be null and void or shall otherwise cease
to be valid and binding on any Borrower party thereto, in each case, as
determined in a final, non-appealable judgment of a court of competent
jurisdiction, or any Borrower shall deny in writing any further liability or
obligation thereunder; or

                   (j)     a Change of Control shall occur; or

                   (k)     any ERISA Event shall have occurred with respect to a
Plan and the sum (determined as of the date of occurrence of such ERISA Event)
of the Insufficiency of such Plan and the Insufficiency of any and all other
Plans with respect to which an ERISA Event shall have occurred and then exist
(or the liability of the Parent or any of its Subsidiaries and the ERISA
Affiliates related to such ERISA Event) exceeds, in the aggregate with any
amounts applicable under clauses (l) and (m) of this Section 6.01, $25,000,000;
or

                   (l)     the Parent, any of its Subsidiaries or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred Withdrawal Liability to such Multiemployer Plan in an amount
that, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Parent, any of its Subsidiaries and the ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds, in the aggregate with any amounts applicable under
clauses (k) and (n) of this Section 6.01, $25,000,000 or requires payments
exceeding $25,000,000 per annum; or

                   (m)     the Parent or any of its Subsidiaries or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, and as a result of such reorganization or
termination the aggregate annual contributions of the Parent, its Subsidiaries
and the ERISA Affiliates to all Multiemployer Plans that are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the plan years of such
Multiemployer Plans immediately preceding the plan year in which such
reorganization or termination occurs by an amount exceeding, in the aggregate
with any amounts applicable under clauses (l) and (m) of this Section 6.01,
$25,000,000; or

                   (n)     any Material Governmental Approval shall be revoked,
terminated, withdrawn, suspended, modified in any material respect or shall
otherwise cease to be in full force and effect (other than, with respect to any
such Material Governmental Approval which is no longer relevant or necessary to
the business, properties, assets or operations of any Borrower Group Member,
expiration or termination thereof in accordance with its terms or Applicable
Law) and is not remedied within 60 Business Days of such revocation,
termination, withdrawal, suspension, modification or other action; provided that
such revocation, termination, withdrawal, suspension, modification or cessation
(each, an "Action") shall not be an Event of Default if within 60 days of such
Action, the Parent remedies such Action so long as (i) such Action, in the
reasonable opinion of the Required AYE Lenders is capable of remedy in such
60-day period, (ii) the Parent is diligently pursuing such remedy and (iii) the
occurrence of such Action cannot reasonably be expected to have a Material
Adverse Effect; or

                   (o)     any "Event of Default" under, and as defined in, the
Hagerstown Credit Agreement shall occur; or

                   (p)     the Parent or any of its Subsidiaries shall make any
payment to any holder of Debt for Borrowed Money (excluding (i) Debt owed to
BB&T to the extent such Debt is refinanced pursuant to the BB&T Loan Agreement
and (ii) contingent obligations to reimburse the issuer of letters of credit
issued for the account of the Parent or such Subsidiary that are outstanding as
of the Closing Date) which is (i) outstanding as of the Closing Date, (ii)
either in default as of the Closing Date or the holder of which has alleged a
default thereunder on or prior to the Closing Date and (iii) not refinanced on
the Closing Date (regardless of whether such default or alleged default has been
waived) on terms reasonably satisfactory to the AYE Lender Parties (such Debt
for Borrowed Money, "Defaulted Debt"), or any assignee of such Defaulted Debt,
unless the Senior Debt Obligations are paid in full contemporaneously with such
payment to the holder of such Defaulted Debt; or

                   (q)     Any judgment or order for the payment of money in
excess of $5,000,000 with respect to any Defaulted Debt shall be rendered
against the Parent or any of the Regulated Subsidiaries, regardless or whether
the Parent or any Regulated Subsidiary shall make any payment with respect to
such judgment or order; or

                   (r)     the Parent shall cease, for any period of 30
consecutive days, to have a Financial Advisor providing financial advice to it;

then, and in any such event, the AYE Lender Agent (i) shall at the request, or
may with the consent, of the Required AYE Lenders, by notice to the Borrowers,
declare the Commitments of each AYE Lender Party and the obligation of each AYE
Lender Party to make Advances (other than Letter of Credit Advances by the AYE
Issuing Bank or an AYE Lender pursuant to Section 2.03(b)) and of the AYE
Issuing Bank to issue the Letter of Credit to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required AYE Lenders, (A) by notice to the Borrowers, declare
the Notes, all interest thereon and all other amounts payable under this
Agreement and the other AYE Loan Documents to be forthwith due and payable,
whereupon the Notes, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrowers;
provided that upon the occurrence of any Event of Default described in Section
6.01(f), (1) the Commitments of each AYE Lender Party and the obligation of each
AYE Lender Party to make Advances (other than Letter of Credit Advances by the
AYE Issuing Bank or an AYE Lender pursuant to Section 2.03(b)) and of the AYE
Issuing Bank to issue the Letter of Credit shall automatically be terminated and
(2) the Notes, all such interest and all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by each Borrower.

                   SECTION 6.02.     Actions in Respect of the Letter of Credit
upon Default.  If any Event of Default shall have occurred and be continuing,
the AYE Lender Agent may, or shall at the request of the Required AYE Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon each Borrower to, and forthwith upon
such demand such Borrower will, pay to the AYE Lender Agent on behalf of the AYE
Lender Parties in immediately available funds at the AYE Lender Agent's office
designated in such demand, for deposit in the Cash Collateral Account, an amount
equal to the aggregate Available Amount of the Letter of Credit then
outstanding. If at any time the AYE Lender Agent determines that any funds held
in the Cash Collateral Account are subject to any right or claim of any Person
other than the AYE Lender Agent and the AYE Lender Parties or that the total
amount of such funds is less than the Available Amount of the Letter of Credit,
the Parent will, forthwith upon demand by the AYE Lender Agent, pay to the AYE
Lender Agent, as additional funds to be deposited and held in the Cash
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
Cash Collateral Account that the AYE Lender Agent determines to be free and
clear of any such right and claim. Upon the drawing of the Letter of Credit for
which funds are on deposit in the Cash Collateral Account, such funds shall be
applied to reimburse the AYE Issuing Bank or AYE Lenders, as applicable, to the
extent permitted by applicable law.

ARTICLE VII

THE AYE LENDER AGENT

                   SECTION 7.01.     Authorization and Action.  Each AYE Lender
Party hereby appoints and authorizes the AYE Lender Agent to (a) take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement and the other AYE Loan Documents as are delegated to the AYE
Lender Agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto, and (b) enter into the
Intercreditor Agreement on its behalf. As to any matters not expressly provided
for by the AYE Loan Documents (including enforcement or collection of the
Notes), the AYE Lender Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required AYE Lenders, and such instructions shall be binding
upon all AYE Lender Parties and all holders of Notes; provided, that the AYE
Lender Agent shall be required to take any action that exposes the AYE Lender
Agent to personal liability or that is contrary to this Agreement or Applicable
Law. The AYE Lender Agent agrees to give to each AYE Lender Party prompt notice
of each notice given to it by any Borrower or the AYE/AESC Intercreditor Agent
pursuant to the terms of this Agreement and the other AYE Loan Documents.

                   SECTION 7.02.     AYE Lender Agent's Reliance, Etc.  Neither
the AYE Lender Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with the AYE Loan Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, the AYE Lender Agent: (a) may treat the payee of any Note as the
holder thereof until the AYE Lender Agent receives and accepts an Assignment and
Acceptance entered into by the AYE Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 8.07;
(b) may consult with legal counsel (including counsel for any Borrower),
independent public accountants and other experts selected in good faith by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any AYE Lender Party and
shall not be responsible to any AYE Lender Party for any statements, warranties
or representations (whether written or oral) made in or in connection with the
AYE Loan Documents; (d) shall not have any duty to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions of
any AYE Loan Document on the part of any Borrower or to inspect the property
(including the books and records) of any Borrower; (e) shall not be responsible
to any AYE Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any AYE Loan Document or any other instrument or
document furnished pursuant thereto; and (f) shall incur no liability under or
in respect of any AYE Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telegram, telecopy,
telex, electronic mail or other electronic means) believed by it to be genuine
and signed or sent by the proper party or parties.

                   SECTION 7.03.     Citibank and Affiliates.  With respect to
its Commitments, the Advances made by it and the Notes issued to it, Citibank
shall have the same rights and powers under the AYE Loan Documents as any other
AYE Lender Party and may exercise the same as though it were not an Agent; and
the term "AYE Lender Party" or "AYE Lender Parties" shall, unless otherwise
expressly indicated, include Citibank in its individual capacity. Citibank and
its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Borrower, any of its Subsidiaries and any
Person that may do business with or own securities of any Borrower or any such
Subsidiary, all as if Citibank were not the AYE Lender Agent and without any
duty to account therefor to the AYE Lender Parties.

                   SECTION 7.04.     AYE Lender Party Credit Decision.  Each AYE
Lender Party acknowledges that it has, independently and without reliance upon
the AYE Lender Agent or any other AYE Lender Party and based on the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each AYE Lender Party also acknowledges that it will,
independently and without reliance upon the AYE Lender Agent or any other AYE
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

                   SECTION 7.05.     Indemnification.  (a)  Each AYE Lender
Party severally agrees to indemnify the AYE Lender Agent (to the extent not
promptly reimbursed by the Borrower) from and against such AYE Lender Party's
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the AYE Lender Agent in any way relating to
or arising out of the AYE Loan Documents or any action taken or omitted by the
AYE Lender Agent under the AYE Loan Documents (collectively, the "Indemnified
Costs"); provided that no AYE Lender Party shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting directly and primarily from
the AYE Lender Agent's gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each AYE Lender Party agrees to reimburse the AYE
Lender Agent promptly upon demand for its ratable share of any damages, losses,
liabilities, costs and expenses (including fees and expenses of counsel) payable
by the Borrower under Section 8.04, to the extent that the AYE Lender Agent is
not promptly reimbursed for such damages, losses, liabilities, costs and
expenses by the Borrower. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by any AYE
Lender Party or any other Person.

                   (b)     Each AYE Lender Party severally agrees to indemnify
the AYE Issuing Bank (to the extent not promptly reimbursed by the Borrower)
from and against such AYE Lender Party's ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
AYE Issuing Bank in any way relating to or arising out of the AYE Loan Documents
or any action taken or omitted by the AYE Issuing Bank under the AYE Loan
Documents (including the issuance or transfer of, or payment or failure to pay
under, the Letter of Credit); provided that no AYE Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting directly
and primarily from the AYE Issuing Bank's gross negligence or willful misconduct
as found in a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each AYE Lender Party agrees
to reimburse the AYE Issuing Bank promptly upon demand for its ratable share of
any damages, losses, liabilities, costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under Section
8.04, to the extent that the AYE Issuing Bank is not promptly reimbursed for
such damages, losses, liabilities, costs and expenses by the Borrower.

                   (c)     For purposes of this Section 7.05, the AYE Lender
Parties' respective ratable shares of any amount shall be determined, at any
time, according to the sum of (i) the aggregate principal amount of the Advances
outstanding at such time and owing to the respective AYE Lender Parties and
(ii) their respective Pro Rata Shares of the Available Amount of the Letter of
Credit outstanding at such time; provided that the aggregate principal amount of
Letter of Credit Advances owing to the AYE Issuing Bank shall be considered to
be owed to the AYE Lenders ratably in accordance with their respective Loan
Commitments. The failure of any AYE Lender Party to reimburse the AYE Lender
Agent or the AYE Issuing Bank, as the case may be, promptly upon demand for its
ratable share of any amount required to be paid by the AYE Lender Parties to
such Agent or the AYE A Issuing Bank, as the case may be, as provided herein
shall not relieve any other AYE Lender Party of its obligation hereunder to
reimburse the AYE Lender Agent or the AYE Issuing Bank, as the case may be, for
its ratable share of such amount, but no AYE Lender Party shall be responsible
for the failure of any other AYE Lender Party to reimburse the AYE Lender Agent
or the AYE Issuing Bank, as the case may be, for such other AYE Lender Party's
ratable share of such amount. Without prejudice to the survival of any other
agreement of any AYE Lender Party hereunder, the agreement and obligations of
each AYE Lender Party contained in this Section 7.05 shall survive the payment
in full of principal, interest and all other amounts payable hereunder and under
the other AYE Loan Documents.

                   SECTION 7.06.     Successor AYE Lender Agent.  The AYE Lender
Agent may resign at any time by giving written notice thereof to the AYE Lender
Parties and the Borrower and may be removed at any time with or without cause by
the Required AYE Lenders. Upon any such resignation or removal, the Required AYE
Lenders shall have the right to appoint a successor AYE Lender Agent. If no
successor AYE Lender Agent shall have been so appointed by the Required AYE
Lenders, and shall have accepted such appointment, within 30 days after the
retiring AYE Lender Agent's giving of notice of resignation or the Required AYE
Lenders' removal of the retiring AYE Lender Agent, then the retiring AYE Lender
Agent may, on behalf of the AYE Lender Parties, appoint a successor AYE Lender
Agent, which shall be a commercial bank organized under the laws of the United
States or of any State thereof and having a combined capital and surplus of at
least $250,000,000. Upon the acceptance of any appointment as AYE Lender Agent
hereunder by a successor AYE Lender Agent such successor AYE Lender Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring AYE Lender Agent, and the retiring AYE Lender Agent
shall be discharged from its duties and obligations under the AYE Loan
Documents. After any retiring AYE Lender Agent's resignation or removal
hereunder as AYE Lender Agent shall have become effective, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was AYE Lender Agent under this Agreement.

ARTICLE VIII

MISCELLANEOUS

                   SECTION 8.01.     Amendments, Etc.  No amendment or waiver of
any provision of this Agreement, nor consent to any departure by any Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required AYE Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, that (a) no amendment, waiver or consent shall, unless in
writing and signed by all of the AYE Lenders, do any of the following at any
time: (i) waive any of the conditions specified in Section 3.01 or, in the case
of the initial Borrowing or initial issuance of the Letter of Credit, Section
3.02, (ii) change the percentage of (A) the Commitments, (B) the aggregate
unpaid principal amount of the Advances or (C) the Available Amount of the
Letter of Credit that, in each case, shall be required for the AYE Lenders or
any of them to take any action hereunder, (iii) amend this Section 8.01,
(iv) increase the Commitment of any AYE Lender or subject any AYE Lender to any
additional obligation, (v) reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, (vi) postpone any date scheduled
for any payment of principal of, or interest on, the Notes (including pursuant
to Section 2.04, 2.06 or 2.07) or any date fixed for payment of fees or other
amounts payable hereunder or (vii) limit the liability of any Borrower under any
of the AYE Loan Documents; provided that no amendment, waiver or consent shall,
unless in writing and signed by the AYE Issuing Bank, in addition to the AYE
Lenders required above to take such action, affect the rights or obligations of
the AYE Issuing Bank under this Agreement; provided further that no amendment,
waiver or consent shall, unless in writing and signed by the AYE Lender Agent in
addition to the AYE Lenders required above to take such action, affect the
rights or duties of the AYE Lender Agent under this Agreement or the other AYE
Loan Documents.

                   SECTION 8.02.     Notices, Etc.  All notices and other
communications provided for hereunder shall be either (a) in writing (including
telecopier communication) and mailed, telecopied or otherwise delivered or (b)
by electronic mail or other electronic means (if electronic mail addresses are
designated as provided below), if to any Borrower, the AYE Lender Agent or any
Initial AYE Lender Party, at its address specified in Schedule IV; or, as to any
party, at such other address as shall be designated by such party in a written
notice to the other parties. All such notices and other communications shall,
when mailed, telecopied or sent by electronic mail or otherwise, be effective
when deposited in the mails, telecopied or sent by electronic mail with
confirmed delivery notice, or otherwise delivered (or confirmed by a signed
receipt), respectively, addressed as aforesaid, except that notices and
communications to the AYE Lender Agent pursuant to Article II, III or VII shall
not be effective until received by the AYE Lender Agent. Delivery by telecopier
of an executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit to be executed and delivered hereunder
shall be effective as delivery of an original executed counterpart thereof.

                   SECTION 8.03.     No Waiver; Remedies.  No failure on the
part of any AYE Lender Party or the AYE Lender Agent to exercise, and no delay
in exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

                   SECTION 8.04.     Costs and Expenses.  (a)  The Parent agrees
to pay on demand (i) all costs and expenses of the AYE Lender Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of the AYE Loan Documents (including (A) all due
diligence, syndication, transportation, computer, duplication, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses and
(B) the reasonable fees and expenses of counsel for the AYE Lender Agent with
respect thereto, with respect to advising the AYE Lender Agent as to its rights
and responsibilities, or the perfection, protection or preservation of rights or
interests, under the AYE Loan Documents, with respect to negotiations with any
Borrower or with other creditors of any Borrower or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors' rights generally and any proceeding ancillary thereto) and (ii) all
costs and expenses of the AYE Lender Agent and each AYE Lender Party in
connection with the enforcement of the AYE Loan Documents, whether in any
action, suit or litigation, or any bankruptcy, insolvency or other similar
proceeding or any restructuring or workout, in each case, affecting creditors'
rights generally (including the reasonable fees and expenses of counsel for the
AYE Lender Agent and each AYE Lender Party with respect thereto).

                   (b)     Each Borrower agrees to indemnify, defend and save
and hold harmless the AYE Lender Agent, each AYE Lender Party and each of their
Affiliates and their respective officers, directors, employees, agents,
attorneys and advisors (each, an "Indemnified Party") from and against, and
shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the AYE Facility, the actual or proposed use of the
proceeds of the Advances or the Letter of Credit, the AYE Loan Documents or any
of the transactions contemplated thereby, (ii) the issuance or transfer of, or
payment or failure to pay under, the Letter of Credit or (iii) the actual or
alleged presence of Hazardous Materials requiring remediation or other response
pursuant to Environmental Law on any property of such Borrower or any of its
Subsidiaries or any Environmental Action relating in any way to such Borrower or
any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted directly and primarily from such
Indemnified Party's gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 8.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Borrower, its
directors, shareholders or creditors or an Indemnified Party, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated under the AYE Loan Documents are consummated. Each
Borrower also agrees not to assert any claim against the AYE Lender Agent, any
AYE Lender Party or any of their Affiliates, or any of their respective
officers, directors, employees, agents, attorneys and advisors, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the AYE Facility, the actual or proposed use of the
proceeds of the Advances or the Letter of Credit, the AYE Loan Documents or any
of the transactions contemplated by the AYE Loan Documents.

                   (c)     If any payment of principal of, or Conversion of, any
Eurodollar Rate Advance is made by any Borrower to or for the account of a AYE
Lender Party other than on the last day of the Interest Period for such Advance,
as a result of a payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or
2.10(d), acceleration of the maturity of the Notes pursuant to Section 6.01 or
for any other reason, or if any Borrower fails to make any payment or prepayment
of an Advance owing by such Borrower for which a notice of prepayment has been
given or that is otherwise required to be made, whether pursuant to
Section 2.04, 2.06 or 6.01 or otherwise, such Borrower shall, upon demand by
such AYE Lender Party (with a copy of such demand to the AYE Lender Agent), pay
to the AYE Lender Agent for the account of such AYE Lender Party any amounts
required to compensate such AYE Lender Party for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any AYE
Lender Party to fund or maintain Advances owing by such Borrower.

                   (d)     If any Borrower fails to pay when due any costs,
expenses or other amounts payable by it under any AYE Loan Document, including
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of such Borrower by the AYE Lender Agent or any AYE Lender Party, in its sole
discretion.

                   (e)     Without prejudice to the survival of any other
agreement of any Borrower hereunder or under any other AYE Loan Document, the
agreements and obligations of the Borrowers contained in Sections 2.10 and 2.12
and this Section 8.04 shall survive the payment in full of principal, interest
and all other amounts payable hereunder and under any of the other AYE Loan
Documents.

                   SECTION 8.05.     Right of Set-off.  Upon (a) the occurrence
and during the continuance of any Event of Default and (b) the making of the
request or the granting of the consent specified by Section 6.01 to authorize
the AYE Lender Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the AYE Lender Agent and each AYE Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the AYE
Lender Agent, such AYE Lender Party or such Affiliate to or for the credit or
the account of any Borrower against any and all of the Obligations of such
Borrower now or hereafter existing under the AYE Loan Documents, irrespective of
whether the AYE Lender Agent or such AYE Lender Party shall have made any demand
under this Agreement or such Note or Notes and although such Obligations may be
unmatured. The AYE Lender Agent and each AYE Lender Party agrees promptly to
notify the Borrowers after any such set-off and application; provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the AYE Lender Agent and each AYE Lender Party and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of set-off) that such Agent, such AYE
Lender Party and their respective Affiliates may have.

                   SECTION 8.06.     Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrowers and the AYE
Lender Agent shall have been notified by each Initial AYE Lender Party that such
Initial AYE Lender Party has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrowers, the AYE Lender Agent and each AYE
Lender Party and their respective successors and assigns, except that none of
the Borrowers shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the AYE Lender Parties.

                   SECTION 8.07.     Assignments and Participations.  (a)  Each
AYE Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment or Commitments, the Advances owing to it and the Note or Notes held
by it); provided that (i) each such assignment shall be of a uniform, and not a
varying, percentage of all rights and obligations under and in respect of all of
the Loan Commitment and Advances, (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a AYE Lender, an
Affiliate of any AYE Lender or an Approved Fund of any AYE Lender or an
assignment of all of a AYE Lender's rights and obligations under this Agreement,
the aggregate amount of the Commitments being assigned to such Eligible Assignee
pursuant to such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event be less than
$1,000,000 (or such lesser amount as shall be approved by the AYE Lender Agent
and, so long as no Default shall have occurred and be continuing at the time of
effectiveness of such assignment, the Borrower) under each Facility, (iii) each
such assignment shall be to an Eligible Assignee, (iv) no such assignments shall
be permitted without the consent of the AYE Lender Agent and the AYE Issuing
Bank (each such consent not to be unreasonably withheld), except assignments to
an Affiliate of any AYE Lender, (vii) the parties to each such assignment shall
execute and deliver to the AYE Lender Agent, for its acceptance and recording in
the Register, an Assignment and Acceptance, together with any Note or Notes
subject to such assignment and a processing and recordation fee of $3,000 and
(viii) each such assignment shall be made on a pro rata basis with respect to
each of (A) such AYE Lender's Loan Advances and Letter of Credit Advances and
(B) such AYE Lender's Loan Commitment and Letter of Credit Commitment.

                   (b)     The AYE Issuing Bank may assign to an Eligible
Assignee all of its rights and obligations under the undrawn portion of the
Letter of Credit Commitment at any time; provided, however, that (i) each such
assignment shall be to an Eligible Assignee and (ii) the parties to each such
assignment shall execute and deliver to the AYE Lender Agent, for its acceptance
and recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,000.

                   (c)     Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in such Assignment and
Acceptance, (i) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a AYE
Lender or AYE Issuing Bank, as the case may be, hereunder and (ii) the AYE
Lender or AYE Issuing Bank assignor thereunder shall, to the extent that rights
and obligations hereunder have been assigned by it pursuant to such Assignment
and Acceptance, relinquish its rights (other than its rights under
Sections 2.10, 2.12 and 8.04 to the extent any claim thereunder relates to an
event arising prior to such assignment) and be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the remaining portion of an assigning AYE Lender's or AYE Issuing Bank's
rights and obligations under this Agreement, such AYE Lender or AYE Issuing Bank
shall cease to be a party hereto).

                   (d)     By executing and delivering an Assignment and
Acceptance, each AYE Lender Party assignor thereunder and each assignee
thereunder confirm to and agree with each other and the other parties thereto
and hereto as follows: (i) other than as provided in such Assignment and
Acceptance, such assigning AYE Lender Party makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with any AYE Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any AYE Loan Document or any other instrument or document furnished pursuant
thereto; (ii) such assigning AYE Lender Party makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or the performance or observance by any Borrower of any of its
obligations under any AYE Loan Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon any Agent, such assigning AYE Lender Party or any other
AYE Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes each of the AYE
Lender Agent and the AYE/AESC Intercreditor Agent to take such action as agent
on its behalf and to exercise such powers and discretion under the AYE Loan
Documents as are delegated to the AYE Lender Agent and the AYE/AESC
Intercreditor Agent, respectively, by the terms hereof and thereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a AYE Lender or AYE Issuing Bank, as the case may be.

                   (e)     The AYE Lender Agent shall maintain at its address
referred to in Section 8.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the AYE Lender Parties and the Loan Commitments and Letter of
Credit Commitments of, and principal amount of the Advances owing to, each AYE
Lender Party from time to time (the "Register"). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the AYE Lender Agent and the AYE Lender Parties shall treat each
Person whose name is recorded in the Register as a AYE Lender Party hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrowers or the AYE Lender Agent or any AYE Lender Party at
any reasonable time and from time to time upon reasonable prior notice.

                   (f)     Upon its receipt of an Assignment and Acceptance
executed by an assigning AYE Lender Party and an assignee, together with any
Note or Notes subject to such assignment, the AYE Lender Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit C, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrowers. In the case of any assignment by a AYE Lender, within
five Business Days after its receipt of such notice, the Borrowers, at their own
expense, shall execute and deliver to the AYE Lender Agent in exchange for the
surrendered Note or Notes a new Note to the order of such Eligible Assignee in
an amount equal to the Commitment assumed by it under each AYE Facility pursuant
to such Assignment and Acceptance and, if any assigning AYE Lender has retained
a Commitment hereunder under such AYE Facility, a new Note to the order of such
assigning AYE Lender in an amount equal to the Commitment retained by it
hereunder. Such new Note or Notes shall be in an aggregate principal amount
equal to the aggregate principal amount of such surrendered Note or Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of Exhibit A.

                   (g)     Each AYE Lender Party may sell participations to one
or more Persons (other than any Borrower or any Affiliate of any Borrower) in or
to all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Loan Commitment and Letter of Credit
Commitment, the Advances owing to it and the Note or Notes (if any) held by it);
provided, however, that (i) such AYE Lender Party's obligations under this
Agreement (including its Loan Commitment and Letter of Credit Commitment) shall
remain unchanged, (ii) such AYE Lender Party shall remain solely responsible to
the other parties hereto for the performance of such obligations, (iii) such AYE
Lender Party shall remain the holder of any such Note for all purposes of this
Agreement, (iv) the Borrowers, the AYE Lender Agent and the other AYE Lender
Parties shall continue to deal solely and directly with such AYE Lender Party in
connection with such AYE Lender Party's rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of any AYE Loan
Document, or any consent to any departure by any Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, postpone any date fixed
for any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation.

                   (h)     Notwithstanding anything in this Agreement to the
contrary (including any other provision regarding assignments, participations,
transfers or novations), any AYE Lender (a "Granting Lender") may, without the
consent of any other party hereto, grant to a special purpose vehicle (whether a
corporation, partnership, limited liability company, trust or otherwise, an
"SPV") sponsored or managed by the Granting Lender or any Affiliate thereof, a
participation in all or any part of any Advance (including the Loan Commitment
therefor) that such Granting Lender has made or will make pursuant to this
Agreement; provided that (i) such Granting Lender's obligations under this
Agreement (including its Loan Commitment) shall remain unchanged; (ii) such
Granting Lender shall remain the holder of its Note for all purposes under this
Agreement; and (iii) the Borrowers, the AYE Lender Agent and the other AYE
Lenders shall continue to deal solely and directly with such Granting Lender in
connection with such Granting Lender's rights and obligations under the AYE Loan
Documents. Each party hereto hereby agrees that (A) no SPV will be entitled to
any rights or benefits that an AYE Lender would not otherwise be entitled to
under this Agreement or any other AYE Loan Document; and (B) an SPV may assign
its interest in any Advance under this Agreement to any Person that would
constitute an AYE Lender subject to the satisfaction of all requirements for an
assignment by any AYE Lender set forth in this Section 8.07. Notwithstanding
anything in this Agreement to the contrary, the Granting Lender and any SPV may,
without the consent of any other party to this Agreement, and without limiting
any other rights of disclosure of the Granting Lender under this Agreement,
disclose on a confidential basis any non-public information relating to its
funding of Advances to (1) (in the case of the Granting Lender) any actual or
prospective SPV, (2) (in the case of an SPV) its lenders, sureties, reinsurers,
guarantors or credit liquidity enhancers, (3) their respective directors,
officers, and advisors, and (4) any rating agency.

                   (i)     Any AYE Lender Party may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 8.07, disclose to the assignee or participant or proposed assignee
or participant any information relating to the Borrowers furnished to such AYE
Lender Party by or on behalf of the Borrowers; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Confidential Information
received by it from such AYE Lender Party.

                   (j)     Notwithstanding any other provision set forth in this
Agreement, any AYE Lender Party may at any time create a security interest in
all or any portion of its rights under this Agreement (including the Advances
owing to it and the Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

                   SECTION 8.08.     Execution in Counterparts.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

                   SECTION 8.09.     No Liability of the AYE Issuing Bank.  The
Parent assumes all risks of the acts or omissions of any beneficiary or
transferee of the Letter of Credit with respect to its use of the Letter of
Credit. Neither the AYE Issuing Bank, any of its Affiliates, nor any of their
respective officers, directors, agents, employees, attorneys and advisors shall
be liable or responsible for: (a) the use that may be made of the Letter of
Credit or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by the AYE
Issuing Bank against presentation of documents that do not comply with the terms
of the Letter of Credit, including failure of any documents to bear any
reference or adequate reference to the Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under the Letter
of Credit, except that the Parent shall have a claim against the AYE Issuing
Bank, and AYE Issuing Bank shall be liable to the Parent, to the extent of any
direct, but not consequential, damages suffered by the Parent that the Parent
proves were directly and primarily caused by (i) the AYE Issuing Bank's willful
misconduct or gross negligence as determined in a final, non-appealable judgment
by a court of competent jurisdiction in determining whether documents presented
under the Letter of Credit comply with the terms thereof or (ii) the AYE Issuing
Bank's willful failure to make lawful payment under the Letter of Credit after
the presentation to it of a draft and certificates strictly complying with the
terms and conditions of the Letter of Credit. In furtherance and not in
limitation of the foregoing, the AYE Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of the Letter of Credit.

                   SECTION 8.10.     Jurisdiction, Etc.  (a)  Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other AYE Loan Documents to which it is
a party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the fullest extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other AYE Loan Documents in the courts of any jurisdiction.

                   (b)     Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any of the other AYE Loan Documents to which it is a party in any New York State
or Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

                   SECTION 8.11.     Governing Law.  This Agreement and the
Notes shall be governed by, and construed in accordance with, the laws of the
State of New York.

                   SECTION 8.12.     Waiver of Jury Trial.  Each of the
Borrowers, the AYE Lender Agent and the AYE Lender Parties irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to any of the
AYE Loan Documents, the Advances, the Letter of Credit or the actions of any
Agent or any AYE Lender Party in the negotiation, administration, performance or
enforcement thereof.

                   SECTION 8.13.     Disclosure Under the Intercreditor
Agreement.  In connection with determining amounts payable by any Borrower under
the AYE Loan Documents or by AESC under the AESC Loan Documents, including, in
each case, by way of cash collateralization, each of the Borrowers hereby
consents to the AYE Lender Agent disclosing to the other Persons party to the
Intercreditor Agreement any information relating to the Senior Debt Obligations,
the Hagerstown Facility and/or to such Borrower or its Subsidiaries, in each
case, as furnished to the AYE Lender Agent by or on behalf of such Borrower.

                   SECTION 8.14.     Confidentiality.  (a)  The Borrowers, each
AYE Lender Party and the AYE Lender Agent hereby agree that each of the
Borrowers, each AYE Lender Party and the AYE Lender Agent (and each of their
respective, and their respective Affiliates', directors, officers, employees,
agents and advisors) is, and has been from the commencement of discussions with
respect to the Transaction, permitted to disclose to any and all Persons,
without limitation of any kind, the structure and tax aspects (within the
meaning of Sections 6011 and 6111 of the Code and the regulations promulgated
thereunder) of the Transaction, and all materials of any kind (including
opinions or other tax analyses) that are or have been delivered to any Borrower,
any AYE Lender Party or the AYE Lender Agent related to such structure and tax
aspects. In this regard, each of the Borrowers, each AYE Lender Party and the
AYE Lender Agent acknowledges and agrees that its disclosure of the structure or
tax aspects of the Transaction is not limited in any way by an express or
implied understanding or agreement, oral or written (whether or not such
understanding or agreement is legally binding). Furthermore, each of the
Borrowers, the AYE Lender Parties and the AYE Lender Agent acknowledges and
agrees that it does not know or have reason to know that its use or disclosure
of information relating to the structure or tax aspects of the Transaction is
limited in any other manner (such as where the Transaction is claimed to be
proprietary or exclusive) for the benefit of any other Person. To the extent
that disclosure of the structure or tax aspects of the Transaction by the
Borrowers, the AYE Lender Agent or the AYE Lender Parties is limited by any
existing agreement between the Borrowers and the AYE Lender Agent or the AYE
Lender Parties, such limitation is agreed to be void ab initio and such
agreement is hereby amended to permit disclosure of the structure and tax
aspects of the Transaction as provided in this paragraph (a).

                   (b)     Subject to paragraph (a) of this Section 8.14,
neither the AYE Lender Agent nor any AYE Lender Party may disclose to any Person
any confidential, proprietary or non-public information of the Borrowers (such
information being referred to collectively herein as the "Borrower
Information"), except that each the AYE Lender Agent and each of the AYE Lender
Parties may disclose Borrower Information (i) to its and its Affiliates'
employees, officers, directors, agents, swap counterparties and advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Borrower Information and instructed
to keep such Borrower Information confidential on substantially the same terms
as provided herein), (ii) to the extent requested by any regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or under any other
AYE Loan Document or any suit, action or proceeding relating to this Agreement
or any other AYE Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 8.14, to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement, including, in the case of any securitization or
collateralization of, or other similar transaction relating to, its Commitments
or Senior Debt Obligations by any AYE Lender Party, disclosure to any necessary
Person in connection with such securitization, collateralization or other
transaction (including any funding vehicle organized to undertake or effectuate
such securitization, collateralization or other transaction, its lenders,
sureties, reinsurers, swap counterparties, guarantors or credit liquidity
enhancers, their respective directors, officers, and advisors, and any rating
agency), (vii) to the extent such Borrower Information (A) is or becomes
generally available to the public on a non-confidential basis other than as a
result of a breach of this Section 8.14 by the AYE Lender Agent or such AYE
Lender Party, or (B) is or becomes available to the AYE Lender Agent or such AYE
Lender Party on a nonconfidential basis from a source other than the Borrowers
and (viii) with the consent of the Parent.

Subject to paragraph (a) of this Section 8.14, the Borrowers may not disclose to
any Person the amount or terms of any fees payable to the AYE Lender Agent or
any AYE Lender Party (such information being collectively referred to herein as
the "Facility Information"), except that the Borrowers may disclose the Facility
Information (i) to its and its Affiliates' employees, officers, directors,
agents and advisors who have a need to know the Facility Information in
connection with this Agreement and the transactions contemplated hereby or (ii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process.

                   SECTION 8.15.     Survival of Existing Indemnities.  Without
prejudice to any agreement of any Borrower hereunder or under any other AYE Loan
Document, the indemnification and expense reimbursement obligations of each
Borrower contained in the Existing AYE Debt Documents to which it is a party
shall survive the Closing Date and the payment in full of principal, interest
and all other amounts payable thereunder.



                   IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

 

                                                      ALLEGHENY ENERGY, INC.,
                                                           as Borrower and as
Parent

                                                      By:  /s/ REGIS F. BINDER
                                                      Name:  Regis F. Binder
                                                      Title:  Vice President and
Treasurer

 

                                                      

MONONGAHELA POWER COMPANY,
                                                           as Borrower

                                                      By  /s/ REGIS F. BINDER
                                                      Name:  Regis F. Binder
                                                      Title:  Treasurer

 

                                                      WEST PENN POWER COMPANY,
                                                           as Borrower

                                                      By  /s/ REGIS F. BINDER
                                                      Name:  Regis F. Binder
                                                      Title:  Treasurer

 

                                                       CITIBANK, N.A.,
                                                           as AYE Lender Agent

                                                      By  /s/ ROBERT J. HARRITY,
JR.
                                                      Name:   Robert J. Harrity,
Jr.
                                                      Title:

 

                                                      CITICORP USA, INC.,
                                                      as Initial AYE Lender

                                                      By  /s/ ROBERT J. HARRITY,
JR.
                                                      Name:  Robert J. Harrity,
Jr.
                                                      Title:

 

                                                      THE BANK OF NOVA SCOTIA,
                                                      as Initial AYE Lender

                                                      By  /s/ JULIET K. M. ECK
                                                      Name:  Juliet K. M. Eck
                                                      Title:  Director

 

                                                      PNC BANK, NATIONAL
ASSOCIATION,
                                                           as Initial AYE Lender

                                                      By  /s/ THOMAS A. MAJESKI
                                                      Name:  Thomas A. Majeski
                                                      Title:  Vice President

 

                                                      MELLON BANK, N.A.,
                                                           as Initial AYE Lender

                                                      By  /s/ ALAN J. KOPOLOW
                                                      Name:  Alan J. Kopolow
                                                      Title:  First Vice
President

 

                                                      JPMORGAN CHASE BANK,
                                                           as Initial AYE Lender

                                                      By  /s/ WILLIAM A. AUSTIN
                                                      Name:  William A. Austin
                                                     Title:  Vice President

 

                                                      BANK OF AMERICA N.A.,
                                                           as Initial AYE Lender

                                                      By  /s/ JOHN F. REGISTER
                                                      Name:  John F. Register
                                                      Title:  Principal

$305,000,000

CREDIT AGREEMENT


Dated as of February 21, 2003

Among

ALLEGHENY ENERGY, INC.,
MONONGAHELA POWER COMPANY
and
WEST PENN POWER COMPANY

as Borrowers

and

THE INITIAL LENDERS AND INITIAL ISSUING BANK NAMED HEREIN

as Initial AYE Lenders and Initial AYE Issuing Bank

and

CITIBANK, N.A.

as AYE Lender Agent

SALOMON SMITH
BARNEY INC.

J.P. MORGAN
SECURITIES INC.

SCOTIA CAPITAL
(USA) INC.

As Joint Lead Arrangers



TABLE OF CONTENTS

Section

 

Page

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.

Certain Defined Terms

2

SECTION 1.02.

Principles of Interpretation

33

SECTION 1.03.

Several Obligations of Borrowers

34

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTER OF CREDIT

SECTION 2.01.

The Loan Advances

34

SECTION 2.02.

Making the Loan Advances

35

SECTION 2.03.

Drawings and Reimbursement Under Letter of Credit

37

SECTION 2.04.

Repayment of Advances

39

SECTION 2.05.

Termination or Reduction of the Commitments

39

SECTION 2.06.

Prepayments

40

SECTION 2.07.

Interest

42

SECTION 2.08.

Fees

42

SECTION 2.09.

Conversion of Advances

43

SECTION 2.10.

Increased Costs, Etc.

44

SECTION 2.11.

Payments and Computations

46

SECTION 2.12.

Taxes

47

SECTION 2.13.

Sharing of Payments, Etc.

50

SECTION 2.14.

Use of Proceeds

51

ARTICLE III

CONDITIONS OF LENDING AND
ISSUANCES OF LETTER OF CREDIT

SECTION 3.01.

Conditions Precedent to Closing Date

51

SECTION 3.02.

Conditions Precedent to Each Borrowing and the Assumption

55

SECTION 3.03.

Determination Under Sections 3.01 and 3.02

56

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01.

Representations and Warranties of the Borrowers

57

ARTICLE V

COVENANTS OF THE BORROWERS

SECTION 5.01.

Affirmative Covenants of the Borrowers

62

SECTION 5.02.

Negative Covenants of the Borrowers

65

SECTION 5.03.

Reporting Covenants of the Parent

73

SECTION 5.04.

Financial Covenants

75

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01.

Events of Default

76

SECTION 6.02.

Actions in Respect of the Letter of Credit upon Default

80

ARTICLE VII

THE AYE LENDER AGENT

SECTION 7.01.

Authorization and Action

80

SECTION 7.02.

AYE Lender Agent's Reliance, Etc.

81

SECTION 7.03.

Citibank and Affiliates

81

SECTION 7.04.

AYE Lender Party Credit Decision

81

SECTION 7.05.

Indemnification

82

SECTION 7.06.

Successor AYE Lender Agent

83

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01.

Amendments, Etc.

83

SECTION 8.02.

Notices, Etc.

84

SECTION 8.03.

No Waiver; Remedies

84

SECTION 8.04.

Costs and Expenses

84

SECTION 8.05.

Right to Set-off

86

SECTION 8.06.

Binding Effect

86

SECTION 8.07.

Assignments and Participations

86

SECTION 8.08.

Execution in Counterparts

90

SECTION 8.09.

No Liability of the AYE Issuing Bank

90

SECTION 8.10.

Jurisdiction, Etc.

90

SECTION 8.11.

Governing Law

91

SECTION 8.12.

Waiver of Jury Trial

91

SECTION 8.13.

Disclosure Under the Intercreditor Agreement

91

SECTION 8.14.

Confidentiality

91

SECTION 8.15.

Survival of Existing Indemnities

93



 

 

SCHEDULES

Schedule I                 -                Existing AYE Debt, Existing AYE
Lenders and Existing AYE
                                                   Debt Documents
Schedule II                -               Commitments and Applicable Lending
Offices
Schedule III              -                Existing Debt
Schedule IV              -                Contact Information

Schedule 4.01(c)       -                Authorization, Approvals, Actions,
Notices and Filings
Schedule 4.01(e)       -                Disclosed Litigation
Schedule 4.01(f)       -                Disclosed Information
Schedule 4.01(l)       -                Certain Environmental Matters
Schedule 4.01(q)       -                Investments
Schedule 4.01(t)       -                 Existing Hedge Agreement Defaults
Schedule 4.01(c)       -                Incidental Businesses

EXHIBITS

Exhibit A                  -               Form of Notice
Exhibit B                  -               Form of Notice of Borrowing
Exhibit C                  -               Form of Assignment and Acceptance

